

LEASE


77 CITYPOINT WALTHAM, MASSACHUSETTS


Lease Dated July 28, 2014


THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the "Building") known as, and with an address at, 77 CityPoint,
Waltham, Massachusetts 02451.


The parties to this Indenture of Lease hereby agree with each other as follows:




ARTICLE I


Reference Data


1.1    Subjects Referred To


Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:


Landlord:
BP FOURTH AVENUE, LLC, a Delaware limited liability company



Landlord's Original Address    c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103


Landlord's Construction
Representative:    Jon Randall


Tenant:    Care.com, Inc., a Delaware corporation
Tenant's Original Address:    201 Jones Road, Waltham, Massachusetts 02451
Tenant's Email Address for
Information Regarding Billings
and Statements:    accounting@ care.com


Tenant's Construction
Representative:    Nathan Brown






Premises A Commencement Date:





--------------------------------------------------------------------------------



 

The later to occur of (i) August 1, 2014, and (ii) the date on which Landlord
delivers possession of







--------------------------------------------------------------------------------











Premises B Commencement Date: Premises C Commencement Date:






Premises A Rent Commencement Date:










Premises B Rent Commencement Date:


Premises C Rent Commencement Date:


Term or Lease Term (sometimes called the "Original Term"):
















Extension Option:




The Site:












The Building:




The Complex:

Premises A to Tenant in the Delivery Condition. For purposes hereof, the term
"Delivery Condition" means that Premises A is vacant and free of personal
property and furniture of any prior occupant.









--------------------------------------------------------------------------------



April 1, 2019, subject to Section 9.25 below.




March 1, 2019, subject to Section 9.25 below.




The earlier of (i) substantial completion of the Tenant's Work (as defined in
Section 1.4 of Exhibit B-1 below) in Premises A and commencement of any business
operations by Tenant in Premises A, and (ii) January 1, 2015.




The Premises B Commencement Date.




The Premises C Commencement Date.




Commencing on the Premises A Commencement Date and continuing for one hundred
and twenty ( 120) calendar months from the Premises A Rent Commencement Date
(plus the remainder of the calendar month in which the date of expiration would
occur if such date of expiration would not have fallen on the final day of a
calendar month), unless extended or sooner terminated as provided in this Lease.


One (1) period of ten ( 10) years as provided in and on the terms set forth in
Section 9.18 hereof.


That certain parcel of land known as and numbered 77 Fourth Avenue, Waltham,
Middlesex County, Massachusetts, being more particularly described in Exhibit A
attached hereto, together with any adjacent parcels owned by Landlord that may
be subsequently incorporated into the Site.


The Building known as and numbered 77 CityPoint, Waltham, Massachusetts.


The Building together with all common areas, parking







--------------------------------------------------------------------------------



areas, decks and structures and the Site.


Premises A:
The portion of the sixth (6th) floor of the Building labeled as the "Premises A"
on the floor plan annexed hereto as Exhibit D-1 and incorporated herein by
reference, being all of the rentable area on the sixth floor.



Premises B:
The portion of the fifth (5th) floor of the Building labeled as the "Premises B"
on the floor plan annexed hereto as Exhibit D-2 and incorporated herein by
reference, being all of the rentable area on the fifth floor.



Premises C:
The portion of the fourth (4th) floor of the Building labeled as the "Premises
C" on the floor plan annexed hereto as Exhibit D-3 and incorporated herein by
reference, being all of the rentable area on the fourth floor.



Tenant's Premises:
Collectively, Premises A, Premises B, and Premises C (commencing as to each on
the dates each such space is demised hereunder).



Number of Parking Spaces:    Initially, one hundred and twenty-three (123)
spaces.
Upon the Premises B Commencement Date, the number of parking spaces shall
increase by one hundred and twenty-three (123) spaces. Upon the Premises C
Commencement Date, the number of parking spaces shall increase by one hundred
and twenty-four (124) spaces.


Annual Fixed Rent:
(a)(i) During the period from the Premises A Commencement Date through the day
prior to the first anniversary of the Premises A Rent Commencement Date (and
thereafter through the end of the calendar month in which the day prior to the
first anniversary of the Premises A Rent Commencement Date occurs) at the annual
rate of $1,392,699 (being the product of (i)

$38.50 and (ii) the "Rentable Floor Area of the Premises" (hereinafter defined
in this Section 1.1)), subject to increase as provided in subsections (b) and
(c) below; provided, however, that Annual Fixed Rent shall not commence until
the Premises A Rent Commencement Date (hereinabove defined in this Section 1.1).


(ii) During the period from the first anniversary of the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Premises A Rent Commencement Date through the day prior to the second
anniversary of the Premises A Rent Commencement Date at the annual rate of
$1,428,873 (being the product of (i) $39.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(iii)During the period from the second anniversary of the Premises A Rent
Commencement Date through the day prior to the third anniversary of the Premises
A Rent Commencement Date at the annual rate of
$1,465,047 (being the product of (i) $40.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(iv)During the period from the third anniversary of the Premises A Rent
Commencement Date through the day prior to the fourth anniversary of the
Premises A Rent Commencement Date at the annual rate of $1,501,221 (being the
product of (i) $41.50 and (ii) the "Rentable Floor Area of the Premises"
(hereinafter defined in this Section 1.1)), subject to increase as provided in
subsections (b) and (c) below.


(v)During the period from the fourth anniversary of the Premises A Rent
Commencement Date through the day prior to the fifth anniversary of the Premises
A Rent Commencement Date at the annual rate of
$1,537,395 (being the product of (i) $42.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(vi)During the period from the fifth anniversary of the Premises A Rent
Commencement Date through the day prior to the sixth anniversary of the Premises
A Rent Commencement Date at the annual rate of $1,573,569 (being the product of
(i) $43.50 and (ii) the "Rentable Floor Area of the Premises" (hereinafter
defined in this Section 1.1)), subject to increase as provided in subsections
(b) and (c) below.


(vii)During the period from the sixth anniversary of the Premises A Rent
Commencement Date through the day prior to the seventh anniversary of the
Premises A Rent Commencement Date at the annual rate of




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



$1,609,743 (being the product of (i) $44.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(viii)During the period from the seventh anniversary of the Premises A Rent
Commencement Date through the day prior to the eighth anniversary of the
Premises A Rent Commencement Date at the annual rate of
$1,645,917 (being the product of (i) $45.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(ix)During the period from the eighth anniversary of the Premises A Rent
Commencement Date through the day prior to the ninth anniversary of the Premises
A Rent Commencement Date at the annual rate of
$1,682,091 (being the product of (i) $46.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(x)During the period from the ninth anniversary of the Premises A Rent
Commencement Date through expiration of the Original Term at the annual rate of
$1,718,265 (being the product of (i) $47.50 and (ii) the "Rentable Floor Area of
the Premises" (hereinafter defined in this Section 1.1)), subject to increase as
provided in subsections (b) and (c) below.


(b)Upon the occurrence of the Premises B Rent Commencement Date, the entire
schedule of Annual Rent set forth in subsection (a) above shall be increased
such that the "Rentable Floor Area of the Premises" referenced therein shall be
increased by
36, 174 at the applicable rates for the remainder of the Original Term, subject
to the application of Section 9.25(a) below (if applicable).


(c)Upon the occurrence of the Premises C Rent Commencement Date, the entire
schedule of Annual Rent set forth in subsection (a) above shall be increased
such that the "Rentable Floor Area of the Premises" referenced therein shall be
increased by 36,395 at the applicable rates set forth above for the remainder of
the Original Term, subject to the application of Section 9.25(b) below (if
applicable).




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





 
 
(d) During the extension option period (if exercised), as determined pursuant to
Section 9.18.
Base Operating Expenses:
Landlord's Operating Expenses (as hereinafter defined
 
in Section 2.6) for calendar year 2014, being January 1, 2014 through December
31, 2014.
Base Taxes:
Landlord's Tax Expenses (as hereinafter defined in
 
Section 2.7) for fiscal tax year 2015, being July 1, 2014
through June 30, 2015.
Tenant Electricity:
Initially as provided in Section 2.5, subject to adjustment as provided in
Section 2.8.
Additional Rent:
All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.
Rentable Floor Area of the
 
Premises:
Initially, 36,174 square feet, increasing by 36,174
 
square feet upon the Premises B Commencement Date and increasing by 36,395
square feet upon the Premises
 
C Commencement Date.
Total Rentable Floor Area of the Building:


209,707 square feet.
Permitted Use:
General office purposes and such accessory uses
 
thereto as may from time to time be permitted as of right by the Zoning
Ordinance for the City of Waltham
 
and which are customarily ancillary to general office
 
use.
Broker:
Transwestern RBJ
Security Deposit:
$2,093,000, subject to and in accordance with the
 
provisions of Section 9.19 below.
Guarantor:
NIA
1.2
Table of Articles and Sections
 



ARTICLE I
......................................................................................................................................    l
Reference Data    1
1.1
Subjects Referred To    1

1.2
Table of Articles and Sections    6

1.3
Exhibits    9







--------------------------------------------------------------------------------



ARTICLE Il    10
Building, Premises, Term and Rent    10
2.1
The Premises    10

2.2
Rights to Use Common Facilities    10

2.3
Landlord's Reservations    12

2.4
Habendum    12

2.5
Fixed Rent Payments    13

2.6
Operating Expenses    14

2.6.1    Tenant's Escalation Payments    18
2.7
Real Estate Taxes    20

2.8
Tenant Electricity    23

ARTICLE III    25
Condition of Premises    25
3.1    Preparation of Premises    25
ARTICLE IV    25
Landlord's Covenants; Interruptions and Delays    25
4.1
Landlord Covenants    25

4.2
Interruptions and Delays in Services and Repairs, Etc    28

ARTICLE V    30
Tenant's Covenants    30
5.1
Payments    30

5.2
Repair and Yield Up    30

5.3
Use    31

5.4
Obstructions; Items Visible From Exterior; Rules and Regulations    33

5.5
Safety Appliances    33

5.6
Assignment; Sublease    33

5.7
Right of Entry    39

5.8
Floor Load; Prevention of Vibration and Noise    40

5.9
Personal Property Taxes    40

5.10
Compliance with Laws    40

5.11
Payment of Litigation Expenses    41

5.12
Alterations    41

5.13
Vendors    43

5.14
OFAC    44

5.15
Landlord Representations    45

ARTICLE VI    45
Casualty and Taking    45
6.1
Damage Resulting from Casualty    45

6.2
Uninsured Casualty    47

6.3
Rights of Termination for Taking    47





--------------------------------------------------------------------------------



6.4
Award    48







--------------------------------------------------------------------------------



ARTICLE VII    49
Default49


7.1
7.2

Tenant's Default    49
Landlord's Default and Tenant Remedies    52



ARTICLE VII    53
Insurance and Indernnity    53
8.1
Indemnity    53

8.2
Tenant's Risk    55

8.3
Tenant's Commercial General Liability Insurance    56

8.4
Tenant's Property Insurance    56

8.5
Tenant's Other Insurance    57

8.6
Requirements for Tenant's Insurance    57

8.7
Additional Insureds    58

8.8
Certificates of Insurance    58

8.9
Subtenants and Other Occupants    58

8.10
No Violation of Building Policies    59

8.11
Tenant to Pay Premium Increases    59

8.12
Landlord's Insurance    59

8.13
Waiver of Subrogation    60

8.14
Tenant's Work    61

ARTICLE IX    61
Miscellaneous Provisions    61
9.1
Waiver    61

9.2
Cumulative Remedies    62

9.3
Quiet Enjoyment    62

9.4
Notice to Mortgagee and Ground Lessor.    63

9.5
Assignment of Rents    63

9.6
Surrender    64

9.7
Brokerage    64

9.8
Invalidity of Particular Provisions    64

9.9
Provisions Binding, Etc    64

9.10
Recording; Confidentiality    65

9.11
Notices    65

9.12
When Lease Becomes Binding and Authority    66

9.13
Section Headings    66

9.14
Rights of Mortgagee    66

9.15
Status Reports and Financial Statements    67





--------------------------------------------------------------------------------



9.16
Self-Help    68

9.17
Holding Over.    69

9.18
Extension Option    70

9.19
Security Deposit.    71

9.20
Late Payment    74

9.21
Tenant's Payments    75

9.22
Waiver of Trial By Jury    75

9.23
Electronic Signatures    76

9.24
Governing Law    76







--------------------------------------------------------------------------------



9.25
Existing Subleases    76

9.26
Force Majeure    78

9.27
Building Amenities    79



1.3    Exhibits


There are incorporated as part of this Lease: Exhibit A    Description of Site
Exhibit B-1    Work Agreement


Exhibit B-2    Tenant Plan and Working Drawing Requirements Exhibit
B-3    Tenant's Fit Plan
Exhibit C    Landlord's Services


Exhibit D-1    Sixth Floor Premises Plan


Exhibit D-2    Fifth Floor Premises Plan


Exhibit D-3    Fourth Floor Premises Plan


Exhibit E    Form of Declaration Affixing the Commencement Date of Lease Exhibit
F    Form of Lien Waivers
Exhibit G    Form of Letter of Credit


Exhibit H    Form of Certificate of Insurance


Exhibit I    Notice of Lease


Exhibit J    Broker Determination


Exhibit K    Plan of Designated Spaces


Exhibit L    Intentionally Deleted


Exhibit M    Tenant's Lobby Signage


Exhibit N    Building Sign and Tenant's Exclusive Signage Area Exhibit
0    Monument Sign






--------------------------------------------------------------------------------



ARTICLE II


Building, Premises, Term and Rent


2.1
The Premises



Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Premises in the Building excluding exterior walls (other than the
inner surface thereof), roof and roof system, foundation and structural
components, the common stairways and stairwells, elevators and elevator wells,
fan rooms, electric and telephone closets, janitor closets, freight elevator
vestibules, common utility systems, and pipes, ducts, conduits, wires and
appurtenant fixtures serving exclusively or in common other parts of the
Building and if Tenant's Premises includes less than the entire rentable area of
any floor, excluding the common corridors, elevator lobbies and toilets located
on such floor.


Tenant's Premises with such exclusions is hereinafter referred to as the
"Premises." The term "Building" means the Building identified on the first page,
and which is the subject of this Lease; the term "Site" means all, and also any
part of the Land described in Exhibit A, plus any additions or reductions
thereto resulting from the acquisition of adjacent property by Landlord or from
the change of any abutting street line and all parking areas and structures.


2.2
Rights to Use Common Facilities



Subject to Landlord's right to change or alter any of the following in
Landlord's discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice (a) the common lobbies,
corridors, stairways, elevators and loading platform of the Building, and the
pipes, ducts, conduits, wires and appurtenant meters and equipment serving the
Premises in common with others, (b) common walkways and driveways necessary for
access to the Building, (c) the cafeteria, conference center and fitness center
(including lockers and showers) provided by Landlord for the use and enjoyment
of tenants of the Building, and (d) if the Premises include less than the entire
rentable floor area of any floor, the common toilets, corridors and elevator
lobby of such floor (the "Common Areas"). Landlord reserves the right to
operate, or have a third-party operate, a valet parking program in the parking
areas of the Complex, but Tenant
shall have no obligation to participate in the same, and Tenant shall not be
required to pay any fee cost or charge in respect of such valet parking system.
Notwithstanding anything to the contrary herein, Landlord has no obligation to
allow any particular telecommunication service provider to have access to the
Building or to the Premises except as may be required by applicable law or as
provided in Section 2.2.3 below. If Landlord permits such access, Landlord may
condition such access upon the payment to Landlord by the service provider of
commercially reasonable fees assessed by Landlord in its sole discretion.


2.2.1
Tenant's Parking



In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
motorcycles and motor scooters, in common with use by other tenants from time to
time of the Complex, provided, however, that




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Landlord shall not be obligated to furnish stalls or spaces on the Site
specifically designated for Tenant's use; however fifteen (15) of such spaces
shall be designated exclusively for Tenant's use shown as the "Designated
Spaces" on Exhibit K attached hereto (the "Designated Spaces"). Landlord shall
have no responsibility for policing the use of, or enforcing Tenant's right to
exclusively use, the Designated Spaces. Tenant, at Tenant's expense, may install
signs indicating that the Designed Spaces are for the exclusive use of Tenant,
subject to compliance with applicable Legal Requirements. Landlord may relocate
the Designated Spaces elsewhere on the Site to a location which is not
materially further from the main entry to the Building than the location of
Designated Spaces shown on Exhibit K upon not less than thirty (30) days advance
notice to Tenant. In the event that the Rentable Floor Area of the Premises
decreases at any time during the Lease Term, the Number of Parking Spaces
provided to Tenant hereunder shall be reduced proportionately. Tenant will use
reasonable efforts to ensure that all persons claiming by, through and under it,
shall at all times abide by all reasonable rules and regulations promulgated by
Landlord with respect to the use of the parking areas on the Site. The parking
privileges granted herein are non-transferable except to a permitted assignee or
subtenant as provided in Section 5.6. Further, and except for matters arising
from the negligent or willful and wrongful act or omission of Landlord or its
agents, employees or contractors, but subject to Section 8.13 below, Landlord
assumes no responsibility whatsoever for loss or damage due to fire, theft or
otherwise to any automobile(s) parked on the Site or to any personal property
therein, and Tenant covenants and agrees, upon request from Landlord from time
to time, to notify its officers, employees, agents and invitees of such
limitation of liability. Tenant acknowledges and agrees that a license only is
hereby granted, and no bailment is intended or shall be created.


2.2.2
Use of Common Stairwells



Tenant shall have a non-exclusive right to use the fire stairwells in the
Building (the "Fire Stairs") for the purpose of access between the floors of the
Building on which the Premises are located, at no additional rental charge to
Tenant, provided that (i) such use shall be permitted by, and at all times be in
accordance with, all applicable Legal Requirements; and (2) Tenant shall comply
with all of Landlord's reasonable rules and regulations adopted from time to
time with respect thereto. Tenant may, at its sole cost and expense, install a
key card locking system reasonably satisfactory to Landlord on all doors between
the Fire Stairs and the floors of the Premises and tie Tenant's security system
into the Building security system, provided that in any event such locking
system must be configured in such a way so as to automatically disengage in the
event of an emergency. Tenant shall provide Landlord with a "master" card key so
that Landlord shall have access through each entry door. Tenant may paint the
Fire Stairs and install light fixtures therein and make such other Alterations
as Landlord shall approve, which approval shall be granted or withheld in
accordance with the terms of this Lease (provided, however, that under no
circumstances shall Tenant be entitled to install (x) carpeting on the Fire
Stairs or (y) lighting which does not meet the standards for emergency
lighting).


2.2.3
Telecommunications Installations



Landlord shall permit Tenant reasonable use of, and access to, the telephone and
telecommunications closets of Building serving the Premises, as well as the
plenum areas above the finished or hung ceiling in the Premises for the purpose
of running wiring, cabling, conduit and similar items, as may be convenient for
Tenant's use and installation of communications






--------------------------------------------------------------------------------



systems in the Premises, subject to Tenant's compliance with all applicable
provisions of this Lease, including, without limitation, Section 5.12 below, and
with all reasonable requirements of Landlord in connection with the use of, and
access to, the same. Notwithstanding Section 2.2 above, Landlord agrees to
permit Verizon, Comcast, XO and Light Tower to have access to the Premises and
the Building at no additional charge for the purposes of providing
telecommunications service to Tenant. Further, Landlord will not unreasonably
withheld, condition or delay its approval of any other telecommunications
provided designated by Tenant to service the Premises, so long as such provider
is not utilizing the Site to provide service to third parties other than Tenant.


2.3
Landlord's Reservations



Landlord reserves the right from time to time, without unreasonable interference
with Tenant's use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Any installations, alterations, replacements or relocations that
(despite reasonable
effort by Landlord) cannot be so located and which must be located within the
Premises shall be suitably boxed or enclosed and decorated in a manner similar
to adjacent areas, all at Landlord's expense, and if there is more than a de
minimus reduction in the usable area of the Premises as a result thereof, an
equitable adjustment shall be made to Annual Fixed Rent. Except in the case of
emergencies or for normal cleaning and maintenance work, Landlord agrees to use
its best efforts to give Tenant reasonable advance notice of any of the
foregoing activities which require work in the Premises. In all cases, Landlord
shall use commercially reasonable efforts to minimize or avoid inconvenience to
Tenant in connection with its exercise of the rights granted
herein (consistent with the nature of the rights being exercised). No such
change in the Common Areas shall materially and adversely affect access to, or
use of, the Premises for the Permitted Uses subject to Section 9.27 below with
respect to the Amenities (as defined in Section 9.27).


2.4
Habendum



Tenant shall have and hold (i) Premises A for a period commencing on the
Premises A Commencement Date, (ii) Premises B for a period commencing on the
Premises B Commencement Date, and (iii) Premises C for a period commencing on
the Premises C Commencement Date, and continuing as to each for the Term unless
sooner terminated as provided in Article VI or Article VII or unless extended as
provided in Section 9.18.


As soon as may be convenient after the date has been determined on which the
Term commences as to any portion of the Premises as aforesaid, Landlord and
Tenant agree to join with each other in the execution of a written Declaration,
in the form of Exhibit E, in which the applicable dates on which the Term
commences as aforesaid and the Term of this Lease shall be stated. Failure by
either party to enter into such a Declaration will have no effect on the
applicable dates.






--------------------------------------------------------------------------------



2.5
Fixed Rent Payments



Tenant agrees to pay to Landlord, ( l )(a) on the Premises A Rent Commencement
Date (defined in Section 1.1 hereof) and thereafter monthly, in advance, on the
first day of each and every calendar month during the Original Term, a sum equal
to one twelfth (1/l zth) of the Annual Fixed Rent (sometimes hereinafter
referred to as "fixed rent") and (l)(b) on the Premises A Commencement Date and
thereafter monthly, in advance, on the first day of each and every calendar
month during the Original Term, an amount reasonably estimated by Landlord from
time to time to cover Tenant's monthly payments for electricity under Section
2.8 hereinbelow, and (2) on the first day of each and every calendar month
during the extension option period (if exercised), a sum equal to (a) one
twelfth (1/121h) of the annual fixed rent as determined in Section 9.18 for the
extension option period plus (b) then applicable monthly electricity charges
(subject to escalation for electricity as provided in Section 2.8 hereof). Until
notice of some other designation is given, fixed rent and all other charges for
which provision is herein made shall be paid by remittance to or for the order
of Boston Properties Limited Partnership either (i) by mail to P.O. Box 3557,
Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of America
in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH transfer to
Bank of America in Dallas, Texas, Bank Routing Number 111 000 012, and in the
case of (ii) or (iii) referencing Account Number 3756454460, Account Name of
Boston Properties, LP, Tenant's name and the Property address. All remittances
received by Boston Properties Limited Partnership, as Agents as aforesaid, or by
any subsequently designated recipient, shall be treated as payment to Landlord.


Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if (i) the Premises A Rent Commencement Date
is a day other than the first day of a calendar month, the first payment of
Annual Fixed Rent which Tenant shall make to Landlord with respect to Premises A
shall be a payment equal to a proportionate part of such monthly Annual Fixed
Rent for the partial month from the Premises A Rent Commencement Date to the
first day of the succeeding calendar month, (ii) the Premises B Rent
Commencement
Date is a day other than the first day of a calendar month, the first payment of
Annual Fixed Rent which Tenant shall make to Landlord with respect to Premises B
shall be a payment equal to a proportionate part of such monthly Annual Fixed
Rent for the partial month from the Premises B Rent Commencement Date to the
first day of the succeeding calendar month, and/or (iii) the Premises C Rent
Commencement Date is a day other than the first day of a calendar month, the
first payment of Annual Fixed Rent which Tenant shall make to Landlord with
respect to Premises C shall be a payment equal to a proportionate part of such
monthly Annual Fixed Rent for the partial month from the Premises C Rent
Commencement Date to the first day of the succeeding calendar month.


Additional Rent payable by Tenant on a monthly basis commencing on the Premises
A Commencement Date, as hereinafter provided, likewise shall be prorated, and
the first payment on account thereof shall be determined in similar fashion but
shall commence on the date(s) provided herein; and other provisions of this
Lease calling for monthly payments shall be read as incorporating this
undertaking by Tenant.


Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Premises A Rent Commencement Date, Tenant
shall be subject to, and shall comply with, all other provisions of this Lease
as and at the times provided in this Lease.






--------------------------------------------------------------------------------



The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.


2.6
Operating Expenses



"Operating Expenses Allocable to the Premises" means the same proportion of
Landlord's Operating Expenses (as hereinafter defined) as the Rentable Floor
Area of the Premises bears to the Total Rentable Floor Area of the Building.
"Base Operating Expenses" means Landlord's Operating Expenses for calendar year
2014 (that is, the period beginning on January 1, 2014 and ending on December
31, 2014) (the "Base Year"). Base Operating Expenses shall not include
market-wide cost increases due to extraordinary circumstances, including but not
limited to, Force Majeure (as defined in Section 9.26 below), boycotts, strikes,
conservation surcharges, embargoes or shortages which apply only to the Base
Year but no other year, other than the year immediately prior to the Base Year
or the year immediately following the Base Year. "Base Operating Expenses
Allocable to the Premises" means the same proportion of Base Operating Expenses
as the Rentable Floor Area of the Premises bears to 95% of the Total Rentable
Floor Area of the Building.


"Landlord's Operating Expenses" means the cost of operation of the Building and
the Site incurred by Landlord, including, without limitation, those incurred in
discharging Landlord's obligations under Sections 4.1.2 and 4.1.3. Such costs
shall exclude payments of debt service and any other mortgage or ground lease
charges, brokerage commissions, real estate taxes (to the extent paid pursuant
to Section 2.7 hereof) and costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation:


(a)
compensation, wages and all fringe benefits, worker's compensation insurance
premiums and payroll taxes paid to, for or with respect to all persons for their
services in the operating, maintaining or cleaning of the Building or the Site
(and in the event such persons are also employed on other properties of Landlord
or its affiliates, such compensation shall be equitable prorated among the
Building and such other properties);



(b)
payments under service contracts with independent contractors for operating,
maintaining or cleaning of the Building or the Site (and in such service
contracts include other properties of Landlord or its affiliates, such payments
shall be equitably prorated among the Building and such other properties);



(c)
steam, water, sewer, gas, oil, electricity and telephone charges (excluding such
utility charges separately chargeable to tenants for additional or separate
services and electricity charges payable by Tenant pursuant to Section 2.8
above) and costs of maintaining letters of credit or other security as may be
required by utility companies as a condition of providing such services;



(d)
cost of maintenance, cleaning and repairs (other than repairs not properly
chargeable against income or reimbursable from contractors under guarantees);







--------------------------------------------------------------------------------



(e)
cost of operating and maintaining a fitness center, conference center and food
service facility in the Building, less any rent or other amounts received by
Landlord from any third-party operators of such facilities;



(f)
cost of snow removal and care of landscaping;



(g)
cost of building and cleaning supplies and equipment;



(h)
premiums for insurance carried with respect to the Building and the Site
(including, without limitation, liability insurance, insurance against loss in
case of fire or casualty and of monthly installments of Annual Fixed Rent and
any Additional Rent which may be due under this Lease and other leases of space
in the Building for not more than twelve (12) months in the case of both Annual
Fixed Rent and Additional Rent and, if there be any first mortgage on the
Complex, including such insurance as may be required by the unrelated
institutional holder of such first mortgage);



(i)
management fees at reasonable rates for self-managed buildings in the Central
Suburban 128 Market consistent with the type of occupancy and the services
rendered, which such management fees shall not exceed three percent (3.0%) of
the total Gross Rents for the Building ("Gross Rents for the Building" for the
purposes hereof being defined as all annual fixed rent, Landlord's Operating
Expenses (other than management fees), and Landlord's Tax Expenses for the
Complex for the relevant calendar year (but not including the aforesaid
management fees));



U)
depreciation for capital expenditures made by Landlord during the Lease Term (x)
to reduce Landlord's Operating Expenses if Landlord reasonably shall have
determined that the annual reduction in Landlord's Operating Expenses shall
exceed depreciation therefor or (y) to comply with Legal Requirements that first
become applicable to the Building or the Complex after the Premises A
Commencement Date (the capital expenditures described in subsections (x) and (y)
being hereinafter referred to as "Permitted Capital Expenditures") plus, in the
case of (x) and (y), an interest factor, reasonably determined by Landlord, as
being the interest rate then charged for long term mortgages by institutional
lenders on like properties in the Central Suburban 128 Market, and depreciation
in the case of (x) and (y) shall be determined by dividing the original cost of

such capital expenditure by the number of years of useful life of the capital
item acquired, which useful life shall be determined reasonably by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item (taking into account any salvage
value); provided, however, if
Landlord reasonably concludes on the basis of engineering estimates that a
particular capital expenditure will effect savings in other Landlord's Operating
Expenses, including, without limitation, energy related costs, and that such
projected savings will, on an
annual basis ("Projected Annual Savings"), exceed the annual depreciation
therefor, then and in such event the amount of depreciation for such capital
expenditure shall be increased to an amount equal to the Projected Annual
Savings; and in such circumstance, the increased depreciation (in the amount of
the Projected Annual Savings) shall be made for such period of time as it would
take to fully amortize the cost of the item in question, together with interest
thereon at the interest rate as aforesaid in equal monthly payments,






--------------------------------------------------------------------------------



each in the amount of 1/12th of the Projected Annual Savings, with such payment
to be applied first to interest and the balance to principal;


(k)
the pro rata share allocable to the Building of imputed rental costs of
maintaining a regional property management office of a reasonable size given the
number and square footage of properties managed (and the fact that as of the
date hereof, Landlord is a self­ administered and self-managed real estate
investment trust), which pro rata share shall be equal to a fraction, the
numerator of which is the Total Rentable Floor Area of the Building and the
denominator of which is the total rentable floor area of all buildings managed
by the staff of such regional property management office; and



(1)
all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Building, the Site and said common
areas and facilities and properly chargeable against income.



Notwithstanding the foregoing, the following shall be excluded from Landlord's
Operating Expenses:


(i)
All capital expenditures and depreciation, except as otherwise explicitly
provided in this Section 2.6;



(ii)
Interest on indebtedness, debt amortization, ground rent, and refinancing costs
for any mortgage, conveyance or ground lease of the Building or the Site,
including without limitation closing costs, transfer taxes, and recording or
title examination charges;



(iii)
Legal, auditing, consulting and professional fees and other costs (other than
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Complex), including, without limitation, those: (i) paid or incurred in
connection with financings, refinancings or sales or other transfers of any of
Landlord's interest in the Building or the Site, (ii) relating to any reporting
required by securities laws, (iii) relating to negotiations, disputes or
settlements with existing, former or prospective tenants or other occupants of
the Building (iv) relating to arbitration, mediation or litigation, (v) relating
to the enforcement of any lease or occupancy agreement; or (vi) relating to the
collection of any amounts due under any insurance policy, warranty or guaranty;



(iv)
The cost of any item or service to the extent reimbursed or reimbursable to
Landlord by insurance required to be maintained under this Lease or by any third
party, or by any warranty or guaranty or similar arrangement;



(v)
The cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation other than costs not in excess of a commercially reasonable
deductible on any property insurance maintained by Landlord which provides a
recovery for such repair or replacement;







--------------------------------------------------------------------------------



(vi)
Any advertising, promotional or marketing expenses for the Buildings, including,
without limitation, leasing commissions and brokerage fees, attorneys' fees,
space planning costs and other costs and expenses incurred in connection with
the lease, sublease and/or assignment negotiations and transactions with present
or prospective tenants or other occupants of the Building;



(vii)
The cost of any service or materials provided by any party related to Landlord
(other than the management fee, which shall be subject to the terms and
provisions of Section 2.6(i) above), to the extent such costs exceed the
reasonable cost for such service or materials absent such relationship in
buildings similar to the Building in the Central Suburban 128 Market;



(viii)
Payments for rented equipment, the cost of which equipment would constitute a
capital expenditure if the equipment were purchased to the extent that such
payments exceed the amount which could have been included in Landlord's
Operating Expenses had Landlord purchased such equipment rather than leasing
such equipment;



(ix)
Penalties, damages, and interest for late payment or violations of any
obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts;



(x)
Costs arising from Landlord's political or charitable contributions;



(xi)
The cost of testing, remediation or removal of "Hazardous Materials" (as defined
in Section 5.3) in the Building or on the Site required by "Hazardous Materials
Laws" (as defined in Section 5.3), provided however, that with respect to the
testing, remediation or removal of any material or substance which, as of the
Premises A Commencement Date was not considered, as a matter of law, to be a
Hazardous Material, but which is subsequently determined to be a Hazardous
Material as a matter of law, the costs thereof shall be included in Landlord's
Operating Expenses;



(xii)
Wages, salaries, or other compensation paid to any executive employees above the
grade of Regional Property Manager;



(xiii)
The cost of the initial construction of the Building or any addition thereto or
expansion or reduction in the size of the Building, and of correcting defects
(latent or otherwise) in the construction of the Building or in the Building
equipment;



(xiv)
The cost of acquisition, maintenance, repair, insurance and replacement of any
objects of fine art;



(xv)
The cost of any work or service (including, without limitation above-standard
cleaning services, HVAC or other utility service and the like) performed for any
tenant in the Building (other than Tenant) to a materially greater extent or in
a materially more favorable manner than that furnished generally to tenants
(including Tenant) in the Building;





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



(xvi)
The net (i.e. net of the reasonable costs of collection) amount recovered by
Landlord under any warranty or service agreement from any contractor or service
provider shall be credited against Landlord's Operating Expenses; and



(xiv)
Landlord's general corporate overhead and administrative services (except for
property management services related to the operation of the Complex, including,
without limitation, risk management, accounting, security and energy management
services).



Notwithstanding the foregoing, in determining the amount of Landlord's Operating
Expenses for any calendar year or portion thereof falling within the Lease Term
(including, without limitation, the Base Year), if less than ninety-five percent
(95%) of the Total Rentable Floor Area of the Building shall have been occupied
by tenants at any time during the period in question, then those components of
Landlord's Operating Expenses that vary based on occupancy for such period shall
be adjusted to equal the amount such components of Landlord's Operating Expenses
would have been for such period had occupancy been ninety-five percent (95%)
throughout such period. The foregoing calculations shall not entitle Landlord to
collect, collectively from all of the tenants in the Complex, an amount
exceeding one hundred percent (100%) of the Landlord's Operating Expenses
incurred by Landlord with respect to the pertinent calendar year.


2.6.1
Tenant's Escalation Payments



(A)    If with respect to any calendar year starting on or after January 1, 2015
and falling within the Lease Term, or fraction of a calendar year falling within
the Lease Term at the beginning or end thereof, the Operating Expenses Allocable
to the Premises (as defined in Section 2.6) for a full calendar year exceed Base
Operating Expenses Allocable to the Premises (as defined in Section 2.6) or for
any such fraction of a calendar year exceed the corresponding fraction of Base
Operating Expenses Allocable to the Premises (such amount being hereinafter
referred to as the "Operating Cost Excess"), then Tenant shall pay to Landlord,
as Additional Rent, on or before the thirtieth (301h) day following receipt by
Tenant of the statement referred to below in this Section 2.6.1, the amount of
such excess. Operating Expenses (as defined in Section 2.6) do not include the
tenant electricity to be paid by Tenant as part of the Annual Fixed Rent.


(B)    Commencing on the Premises A Commencement Date, payments by Tenant on
account of the Operating Cost Excess shall be made monthly at the time and in
the fashion herein provided for the payment of Annual Fixed Rent. The amount so
to be paid to Landlord shall be an amount from time to time reasonably estimated
by Landlord to be sufficient to cover, in the aggregate, a sum equal to the
Operating Cost Excess for each calendar year during the Lease Term.


(C)    No later than one hundred and twenty (120) days after the end of the
first calendar year or fraction thereof ending December 31 and of each
succeeding calendar year during the Lease Term or fraction thereof at the end of
the Lease Term, Landlord shall render Tenant a statement in reasonable detail
and according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Landlord's Operating Expenses, the Base Operating Expenses and
the Operating Expenses Allocable to the Premises. Said statement to be rendered
to Tenant also shall show for the






--------------------------------------------------------------------------------



preceding year or fraction thereof, as the case may be, the amounts already paid
by Tenant on account of the Operating Cost Excess and the amount of the
Operating Cost Excess remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.


If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord. The foregoing
obligation shall survive the expiration or sooner termination of this Lease.


Any payment by Tenant for the Operating Cost Excess shall not be deemed to waive
any rights of Tenant to claim that the amount thereof was not determined in
accordance with the provisions of this Lease.


(D)    Subject to the provisions of this paragraph and provided no uncured
monetary Event of Default of Tenant exists, Tenant shall have the right, at
Tenant's cost and expense, to examine all documentation and calculations
prepared in the determination of the Tax Excess (as defined in Section 2.7
below), Operating Cost Excess, and Tenant's Electricity Payment (as defined in
Section 2.8 below):


(1)    Such documentation and calculations shall be made available to Tenant at
the offices in the greater Boston area where Landlord keeps such records during
normal business hours within a reasonable time after Landlord receives a written
request from Tenant to make such examination.


(2)    Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amount of Landlord's Tax Expenses, Landlord's Operating Expenses or the
Electricity Excess, as applicable.


(3)    Except as provided by the last sentence of this Section 2.6. l (D), any
request for examination in respect of any Tax Year or calendar year, as
applicable, may be made no more than one ( 1) year after Landlord advises Tenant
in writing of the actual amount of Landlord's Tax Expenses, Landlord's Operating
Expenses or the Electricity Excess, as applicable in respect of such period and
Tenant receives the appropriate year-end statement required under Section 2.6,
Section 2.7 or Section 2.8, as applicable (provided, however, that if after any
audit is performed hereunder, it is finally determined that Tenant has been
overcharged on account of Landlord's Tax Expenses Allocable to the Premises,
Operating Expenses Allocable to the Premises and/or the Electricity Excess by
more than three percent (3%) for the Tax Year or calendar year in question,
Tenant may request to examine the documentation and calculations for the
overcharged item for the immediately preceding Tax Year or calendar year, as
applicable).


(4)    In no event shall Tenant utilize the services of any examiner who is
being paid by Tenant on a contingent fee basis, unless such examiner is being
retained by Tenant on a national basis to examine payments under Tenant's other
leases of space.






--------------------------------------------------------------------------------



(5)    As a condition to performing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Tenant and Landlord, agreeing to keep confidential
any information which it discovers about Operating Expenses or Tax Expenses (to
the extent not otherwise available from other sources who are not under any
obligation of confidentiality with respect to the same) in connection with such
examination, provided however, that Tenant shall be permitted to share such
information with each of its consultants, attorneys, accountants and permitted
subtenants and assignees (existing or proposed) so long as such subtenants or
assignees execute and deliver to Landlord similar confidentiality agreements.
Nothing shall prevent Tenant from disclosing such information if required by any
court or governmental agency or authority, or in connection with any dispute
arising under this Lease.


(6)    If, after the audit by Tenant of Landlord's books and records pursuant to
this Section 2.6.1 with respect to any calendar year, it is finally determined
that: (i) Tenant has made an overpayment on account of Landlord's Tax Expenses
Allocable to the Premises, Operating Expenses Allocable to the Premises and/or
the Electricity Excess, as applicable, Landlord shall credit any such
overpayment against the next installment(s) of Annual Fixed Rent thereafter
payable by Tenant, except that if such overpayment is determined after the
termination or expiration of the term of this Lease, Landlord shall promptly
refund to Tenant the amount of any such overpayment less any amounts then due
from Tenant to Landlord; and (ii) Tenant has made an underpayment on account of
Landlord's Tax Expenses Allocable to the Premises, Operating Expenses Allocable
to the Premises and/or the Electricity Excess, as applicable, Tenant shall,
within forty-five (45) days of such determination, pay any such underpayment to
Landlord.


(7)    If, after any such audit is performed, it is finally determined that
Tenant has been overcharged on account of Landlord's Tax Expenses Allocable to
the Premises,
Operating Expenses Allocable to the Premises and/or the Electricity Excess by
more than three percent (3%) for the Tax Year or calendar year in question,
Landlord shall reimburse Tenant for the reasonable third-party costs incurred by
Tenant in performing such audit. The foregoing obligation shall survive the
expiration or sooner termination of this Lease.


Landlord shall have no right to correct any year end statement with respect to
any Tax Year or calendar year after the date which is the later of (x) one (1)
year after the end of the period in question, or (y) one (1) year after Landlord
receives a bill from the applicable utility company or governmental authority
for the expense at issue. Notwithstanding any provision hereof to the contrary,
if Landlord provides Tenant with any such corrected statement, then Tenant shall
have one hundred eighty ( 180) days from the receipt of any such corrected
statement to request an examination as set forth in Section 2.6.1(D)(3) hereof
(subject to the proviso set forth at the end of subsection (3) above regarding
Tenant's ability to request examinations for prior years).


2.7
Real Estate Taxes



Commencing on July 1, 2015, if with respect to any full Tax Year or fraction of
a Tax Year falling within the Term, Landlord's Tax Expenses Allocable to the
Premises as hereinafter defined for a full Tax Year exceed Base Taxes Allocable
to the Premises, or for any such fraction






--------------------------------------------------------------------------------



of a Tax Year exceed the corresponding fraction of Base Taxes Allocable to the
Premises (such amount being hereinafter referred to as the "Tax Excess") then,
on or before the thirtieth (30th) day following receipt by Tenant of the
certified statement referred to below in this Section 2.7, then Tenant shall pay
to Landlord, as Additional Rent, the amount of such Tax Excess. Not later than
ninety (90) days after Landlord's Tax Expenses Allocable to the Premises are
determined for the first such Tax Year or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, Landlord shall render
Tenant a statement in reasonable detail certified by a representative of
Landlord (Landlord shall provide a copy of any relevant tax bill(s) if requested
by Tenant within thirty (30) days of Tenant's receipt of a statement) showing
for the preceding year or fraction thereof, as the case may be, real estate
taxes on the Building and the
Site, abatements and refunds of any taxes and assessments, expenditures incurred
in seeking such abatement or refund, the amount of the Tax Excess, the amount
thereof already paid by Tenant, the amount thereof overpaid by Tenant (if any)
for the period covered by such statement, and the amount thereof remaining due
from Tenant (if any) for the period covered by such statement.
Expenditures for legal fees and for other expenses incurred in seeking the tax
refund or abatement may be charged against the tax refund or abatement before
the adjustments are made for the Tax Year. Within thirty (30) days after the
date of delivery of the foregoing statement, Tenant shall pay to Landlord the
balance of the amounts, if any, required to be paid pursuant to the above
provisions of this Section 2.7 with respect to the preceding Tax Year or
fraction thereof. Any balance shown as due to Tenant shall be credited against
(i) monthly installments
of fixed rent next thereafter coming due or (ii) any sums then due from Tenant
to Landlord under this Lease (or refunded to Tenant if the Term has ended and
Tenant has no further obligation to Landlord). The foregoing obligation shall
survive the expiration or sooner termination of this Lease.


In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant's share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.


To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.


Terms used herein are defined as follows:


(i)
"Tax Year" means the twelve-month period beginning July 1 each year during the
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.



(ii)
"Landlord's Tax Expenses Allocable to the Premises" shall mean the same
proportion of Landlord's Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to the Total Rentable
Floor Area of the Building.







--------------------------------------------------------------------------------



(iii)
"Landlord's Tax Expenses" with respect to any Tax Year means the aggregate real
estate taxes on the Building and Site with respect to that Tax Year, reduced by
any abatement receipts with respect to that Tax Year.



(iv)
"Base Taxes" is hereinbefore defined in Section 1.1.



(v)
"Base Taxes Allocable to the Premises" means the same proportion of Base Taxes
for and pertaining to the Building and the Site as the Rentable Floor Area of
the Premises bears to the Total Rentable Floor Area of the Building.



(vi)
"Real estate taxes" means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority

on the Building or Site which the Landlord shall become obligated to pay because
of or in connection with the ownership, leasing and operation of the Site, the
Building and the Complex (including without limitation, if applicable, the
excise prescribed by Massachusetts General Laws (Ter Ed) Chapter 121A, Section
10 and amounts in excess thereof paid to the City of Waltham pursuant to
agreement between Landlord and the City) and reasonable expenses of and fees for
any formal or informal proceedings for negotiation or abatement of taxes
(collectively, "Abatement Expenses"), which Abatement Expenses shall be excluded
from Base Taxes. The amount of special taxes or special assessments to be
included shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such taxes
are being determined. There shall be excluded from such taxes all income,
estate, succession, inheritance and transfer taxes; provided, however, that if
at any time during the Term the present system of ad valorem taxation of real
property shall be changed so that in lieu of the whole or any part (but only to
the extent of such part) of the ad valorem tax on real property there shall be
assessed on Landlord a capital levy or other tax on the gross rents received
with respect to the Site or Building or Complex, federal, state, county,
municipal, or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect in the jurisdiction in which the
Complex is located) measured by or based, in whole or in part, upon any such
gross rents, then any and all of such taxes, assessments, levies or charges, to
the extent so measured or based, shall be deemed to be included within the term
"real estate taxes" but only to the extent
that the same would be payable if the Site and Buildings were the only property
of Landlord.


(vii)
If during the Lease Term the Tax Year is changed by applicable law to less than
a full 12-month period, the Base Taxes and Base Taxes Allocable to the Premises
shall each be proportionately reduced.



(viii)
If Landlord shall receive any tax refund or reimbursement of Taxes to which
Tenant has made payment hereunder and such refund or reimbursement is not
reflected in the statement delivered by Landlord above with respect to the
applicable tax year, then after deducting Landlord's actual expenses incurred in
obtaining such refund (unless such expenses were previously recovered as part of





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Taxes), Landlord shall refund to Tenant an amount equal to Tenant's contributed
share of such refund or reimbursement.


Nothing contained in this Section 2.7 shall entitle Landlord to collect,
collectively from all of the tenants of the Complex, an amount exceeding 100% of
Landlord's Tax Expenses with respect to the pertinent Tax Year.


Landlord will, upon the written request of Tenant, who together with other
tenants lease at least fifty (50%) of the Rentable Floor Area of the Building,
either apply for abatements, or allow such tenants to apply for abatements in
their own name, or in Landlord's name, at their own cost (subject to such
tenants' right to recover such reasonable costs on a first dollar basis from the
abatement proceeds, if any). If such tenants apply for an abatement of real
estate taxes, then Landlord shall have the right to be involved in each step of
the abatement process, including, without limitation, Landlord's right to
approve all filings in connection with such abatement proceedings (such approval
not to be unreasonably withheld) and the right to attend all meetings between
Tenant and its representatives and the representatives of the City of Waltham.


2.8
Tenant Electricity



(A)Landlord has installed check meters ("Main Check Meters") to measure tenant
electric usage for the Premises as provided in this Section 2.8. If a Main Check
Meter serves only the Premises or an entire floor leased to a tenant, it is
herein referred to as a "dedicated" Main Check Meter; if it serves all or a
portion of the Premises in common with other premises, it is herein referred to
as a "shared" Main Check Meter. Such Main Check Meter(s) shall primarily measure
electricity used for lights and electrical equipment utilized in the Premises,
perimeter electric heat, existing supplemental HVAC equipment, and fan-powered
and variable air volume boxes which are part of the HVAC system serving the
Premises. Any further equipment (including supplemental HVAC equipment)
installed by or at the request of Tenant, or in accordance with Exhibit C, shall
have separate check meter(s) ("Supplemental Check Meters") installed at Tenant's
expense. On each floor there shall be one or more Main Check Meter(s) serving
all of the floor such that the portions of the Premises located on full floors
shall be served by dedicated Main Check Meters. With respect to any portion of
the Premises that may in the future not be separately check metered on a
dedicated Main Check Meter, Landlord will not unreasonably withhold its consent
to Tenant to install dedicated Main Check Meter(s) serving solely such portion
of the Premises at Tenant's sole cost and expense.


(B)Tenant's share of the costs of electricity shall be determined by Landlord on
the following basis:


(i)
Landlord will cause the check meters serving the Premises to be read
periodically (but in no event less than quarterly).



(ii)
For portions of the Premises served by dedicated Main Check Meter(s), and for
all Supplemental Check Meter(s) serving the Premises, Tenant's allocable share
of electricity costs for the period ("Tenant's Electricity Payment") shall be
determined by multiplying the actual average cost actually paid by Landlord per
kilowatt hour by the number of kilowatt hours utilized by Tenant for such period







--------------------------------------------------------------------------------



as indicated by the dedicated Main Check Meter(s) and Supplemental Check
Meter(s) for Tenant's Premises.


(iii)
For portions of the Premises served by shared Main Check Meter(s), if any, the
Tenant's Electricity Payment shall be determined by multiplying the cost
actually paid by Landlord per kilowatt hour by the number of kilowatt hours
utilized as indicated by such shared Main Check Meter(s), and multiplying such
total cost by a fraction, the numerator of which is the rentable area leased to
Tenant and the denominator of which is the total rentable area under lease to
tenants (inclusive of any vacant spaces where electricity is being used on a
regular basis) served by such shared Main Check Meter(s); provided, however,
that if Landlord shall reasonably determine that the cost of electricity
furnished to the Tenant at such portion of the Premises exceeds the amount being
paid by Tenant, then Landlord shall deliver to Tenant written documentation
establishing Landlord's basis for such determination and Landlord may charge
Tenant for such excess and Tenant shall promptly pay the same upon billing
therefor as Additional Rent under the Lease, subject to Tenant's right to
challenge such determination pursuant to Section 2.6. l(D).



(iv)
Where part or all of the rentable area on a floor has been occupied for less
than all of the period for which adjustments are being made, appropriate and
equitable modifications shall be made to the allocation formula so that each
tenant's allocable share of costs equitably reflects its period of occupancy,
provided that in no event shall the total of all costs as allocated to tenants
(or to unoccupied space) be less than the total cost of electricity for such
floor for said period.



(C)Tenant shall make estimated payments on account of Tenant's Electricity
Payment, as reasonably estimated by Landlord, on a monthly basis. No later than
one hundred twenty (120) days after the end of each calendar year falling within
the Lease Term, Landlord shall render Tenant a statement in reasonable detail
certified by a representative of Landlord, showing for the preceding calendar
year the Tenant's Electricity Payment. Said statement to be rendered to Tenant
also shall show for such period the amounts already paid by Tenant on account of
Tenant's Electricity Payment and the amount of Tenant's Electricity Payment
remaining due from, or overpaid by, Tenant for the period covered by the
statement. If such statement shows a
balance remaining due to Landlord, Tenant shall pay same to Landlord on or
before the thirtieth (301h) day following receipt by Tenant of said statement.
Any balance shown as due to Tenant shall be credited against Annual Fixed Rent
next due, or refunded to Tenant if the Lease Term has then expired and Tenant
has no further obligation to Landlord, which obligation shall survive
the expiration or sooner termination of this Lease. All payments by Tenant on
account of Tenant's Electricity Payment shall be deemed Additional Rent and
shall be made monthly at the time and in the fashion herein provided for the
payment of Annual Fixed Rent. Tenant shall have the right to examine Landlord's
records relating to Tenant's Electricity Payment and to dispute the amounts
claimed to be owed by Landlord in accordance with the provisions of Section
2.6.1(D) of this Lease.


(D)All costs of electricity billed to Landlord, other than the costs of tenant
electricity allocated pursuant to the procedures established herein, shall be
treated as part of Landlord's Operating Expenses for purposes of determining the
allocation of those costs. Taxes imposed






--------------------------------------------------------------------------------



upon the electricity furnished to the Building and paid by Landlord shall be
included in the calculation of electricity charges payable under this Lease,
however, there shall not be included in such electricity charges any tax imposed
upon Landlord on account of Landlord's sale, use or resale of electrical energy
to Tenant or other tenants in the Building (i.e., no double taxation due to the
fact that Landlord is not a licensed reseller of electricity).]


(E)Landlord shall be responsible for the maintenance, repair and replacement of
the Main Check Meter(s) and Tenant shall be responsible for the maintenance,
repair and replacement of the Supplemental Check Meter(s).


(F)Also, in the event that there is located in the Premises a data center
containing high density computing equipment, as defined in the U.S. EPA's Energy
Star® rating system ("Energy Star"), Landlord may, at any time during the Term,
require the installation in accordance with Energy Star of separate metering or
check metering equipment (Tenant being responsible for the costs of any such
meter or check meter and the installation and connectivity thereof). Tenant
shall directly pay to the utility all electric consumption on any meter and
shall pay to Landlord, as Additional Rent, all electric consumption on any check
meter within thirty
(30) days after being billed thereof by Landlord, in addition to other electric
charges payable by Tenant under this Lease.




ARTICLE III


Condition of Premises


3.1    Preparation of Premises


The condition of the Premises upon Landlord's delivery along with any work to be
performed by Tenant shall be as set forth in the Work Agreement attached hereto
as Exhibit B-1 and made a part hereof. Without in any way derogating from
Landlord's ongoing repair and maintenance obligations under this Lease, Tenant
acknowledges that Tenant is leasing the Premises A in "AS IS, WHERE IS"
condition, and Landlord shall have no obligation to perform any alterations,
additions or improvements to prepare the same for Tenant's initial use and
occupancy. Tenant acknowledges that without in any way derogating from
Landlord's ongoing repair and maintenance obligations under this Lease, Tenant
will accept the Premises A in the Delivery Condition, (but otherwise "AS IS,
WHERE IS"), and any desired alterations, additions or improvements to the same
shall be the sole responsibility of Tenant.




ARTICLE IV


Landlord's Covenants; Interruptions and Delays


4.1
Landlord Covenants



4.1.1
Services Furnished by Landlord



To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Central Suburban 128 Market




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



subject to escalation reimbursement in accordance with Section 2.6 (except as
may otherwise be expressly provided in said Exhibit C).


4.1.2
Additional Services Available to Tenant



To furnish, at Tenant's expense, reasonable additional building operation
services which are usual and customary in similar office buildings in the
Central Suburban 128 Market, and such additional special services as may be
mutually agreed upon by Landlord and Tenant, upon reasonable advance request of
Tenant at reasonable and equitable rates from time to time established by
Landlord. Tenant agrees to pay to Landlord, as Additional Rent, the reasonable
cost of any such additional building services requested by Tenant and for the
cost of any additions, alterations, improvements or other work performed by
Landlord in the Premises at the request of Tenant within thirty (30) days after
being billed therefor.


4.1.3
Roof, Exterior Wall, Floor Slab and Common Facility Repairs



Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise expressly provided
in Article VI and subject to the escalation provisions of Section 2.6, (i), to
make such repairs to the roof, exterior walls, floor slabs and common areas and
facilities as may be necessary to keep them in first class condition and (ii) to
maintain the Common Areas of the Building (exclusive of Tenant's
responsibilities under this Lease) in a first class manner comparable to the
maintenance of similar properties in the Central Suburban 128 Market.


4.1.4
Signage



(a)
Premises Signage. Tenant may install, at Tenant's expense, letters or numerals
on exterior doors in the Premises to identify Tenant's official name and
Building address; all such letters and numerals shall be in the building
standard graphics and no others shall be used or permitted on the Premises
without Landlord's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.



(b)
Lobby Signage. For so long as (i) Tenant leases from Landlord a minimum of
fifty­ four thousand three hundred and seventy-two (54,372) square feet of floor
area in the Building, and (ii) Tenant has not assigned this Lease or sublet more
than fifty percent (50%) of the Premises (except for an assignment or subletting
permitted pursuant to Section 5.6.4), Tenant shall be permitted, at Tenant's
expense, to erect a sign in the main lobby of the Building containing Tenant's
name and logo in the location shown on Exhibit M (the "Lobby Sign"). The design,
lighting, method of installation, proportions and color of such Lobby Sign shall
be subject to the prior approval of Landlord (which shall not be unreasonably
withheld, delayed or conditioned) and any applicable laws. Tenant acknowledges
and agrees that Tenant's right to the Lobby Sign pursuant to this Section 4. l
.4(b) is not on an exclusive basis and that Landlord may grant other tenants in
the Building the right to signage in the main lobby of the Building, provided
that no such signage will materially impair the visibility of Tenant's Lobby
Sign. Tenant acknowledges and agrees that it shall be Tenant's responsibility to
repair, at Tenant's expense, any damage caused to the wall and the wall system
by the installation, modification, or removal of the Lobby Sign (it being





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



agreed that Landlord shall have the right to require Tenant to remove the same
at the expiration or earlier termination of the Term), which may include
replacement of the entire wall system, so that such areas are restored to like
new condition. In the event Tenant erects the Lobby Sign pursuant to this
Section 4. l.4(b) and Tenant subsequently reduces the size of its Premises to
less than fifty-four thousand three hundred and seventy-two (54,372) square feet
of floor area in the Building, or assigns this Lease or subleases more than
fifty percent (50%) of the Premises (except for an assignment or subletting
permitted pursuant to Section 5.6.4) so that Tenant no longer leases and
occupies at least fifty-four thousand three hundred and seventy two (54,372)
square feet of square floor area in the Building, Tenant agrees that it shall
promptly remove such Lobby Sign at Tenant's expense in accordance with the
foregoing requirements, and in the alternative and at the election of Landlord,
Landlord shall have the right remove Tenant such signage and restore the areas
disturbed by the same at Tenant's expense. The right to the Lobby Sign granted
pursuant to this Section 4.1.4(b) is personal to Care.com, Inc., and may not be
transferred to any third party (other than to a Permitted Transferee under
Section
5.6.4 below). To the extent the Lobby Sign granted to Tenant pursuant to this
Section
4. l .4(b) is no longer available to Tenant pursuant to the terms of this
Section 4.1.4(b), then Landlord shall provide customary directory signage in the
lobby as it then generally available to tenants of the Building at Tenant's
expense (if it is customary that such signage is at the expense of tenants).


(c)
Exterior Building Signage. For so long as (i) Tenant leases from Landlord a
minimum of fifty-four thousand three hundred and seventy-two (54,372) square
feet of floor area in the Building, (ii) no monetary or material non-monetary
Event of Default exists, and (iii) Tenant has not assigned this Lease or sublet
more than fifty percent (50%) of the Premises (except for an assignment or
subletting permitted pursuant to Section 5.6.4), Tenant shall be permitted, at
Tenant's expense, to erect an exterior sign facing Route 95 on the
northwest-facing corner of the Building containing Tenant's name and logo within
the "Tenant's Exclusive Signage Area" as

shown on Exhibit N (the "Building Sign"). The design, lighting, proportions,
method of installation and color of such Building Sign shall be subject to the
prior approval of Landlord (which shall not be unreasonably withheld, delayed or
conditioned) and
shall be further subject to the requirements of the Zoning By-Law of the City of
Waltham and any other applicable laws and to Tenant obtaining all necessary
permits and approvals therefor prior to installation of the same. Tenant
acknowledges and agrees that it shall be Tenant's responsibility to repair, at
Tenant's expense, any damage caused to the Building by the installation,
modification, or removal of the Building Sign (it being agreed that Landlord
shall have the right to require Tenant to remove the same at the expiration or
earlier termination of the Term) and to restore any areas of the Building
impacted by installation or removal of the Building Sign.
Tenant acknowledges and agrees that Tenant's right to signage on the Building
pursuant to this Section 4.1.4(c) is not on an exclusive basis and that Landlord
may grant other tenants in the Complex the right to signage on the Site and/or
Building; provided, however, that for so long as Tenant meets the foregoing
requirements for installing the Building Sign, Landlord shall not grant another
tenant rights to exterior signage on the Building in the area shown as "Tenant's
Exclusive Signage Area" on Exhibit N. In the event Tenant erects a sign pursuant
to this Section 4.l.4(c) and




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Tenant subsequently reduces the size of its Premises to less than fifty-four
thousand three hundred and seventy-two (54,372), assigns this Lease or subleases
more than fifty percent (50%) of the Premises (except for an assignment or
subletting permitted pursuant to Section 5.6.4) so that Tenant no longer leases
from Landlord and occupies at least fifty-four thousand three hundred and
seventy-two (54,372) square feet of square floor area in the Building, Tenant
agrees that it shall promptly remove such signage at Tenant's expense (in the
alternative at the election of Landlord, Landlord shall have the right remove
Tenant such signage at Tenant's expense), and Tenant's right to exclusive
signage in the "Tenant Exclusive Signage Area" shall no longer be applicable.
The right to the Building Sign granted pursuant to this Section 4. l.4(c) is
personal to Care.com, Inc., and may not be transferred to any third party (other
than
to a Permitted Transferee under Section 5.6.4 below). Subject to Tenant's (i)
compliance with the foregoing requirements and all other applicable provisions
of this Lease, (ii) delivery of evidence of all insurance required under this
Lease, and
(iii) delivery of the letter of credit to Landlord in compliance with the
requirements of Section 9.19 below, Landlord agrees that Tenant shall have the
right to install the Building Sign at any time after the date of this Lease.


(d)
Monument Signage. For so long as (i) Tenant leases from Landlord a minimum of
fifty-four thousand three hundred and seventy-two (54,372) square feet of floor
area in the Building, and (ii) Tenant has not assigned this Lease or sublet more
than fifty percent (50%) of the Premises (except for an assignment or subletting
permitted pursuant to Section 5.6.4), Tenant shall be permitted, at Tenant's
expense, to install

Tenant's name on the monument sign at the entry to the Complex as shown on
Exhibit 0 (the "Monument Sign") subject to the requirements of the Zoning By-Law
of the City of Waltham and any other applicable laws and to Tenant obtaining all
necessary permits and approvals therefor prior to installation of the same.
Tenant acknowledges and agrees that Tenant's right to signage on the monument
pursuant to this Section
4. l .4(d) is not on an exclusive basis and that Landlord may grant other
tenants in the Complex the right to signage on such monument and to install
other monuments for signage of other tenants without identifying Tenant on the
same. In the event Tenant is identified on the Monument Sign pursuant to this
Section 4.l.4(d) and Tenant subsequently reduces the size of its Premises to
less than fifty-four thousand three
hundred and seventy-two (54,372), assigns this Lease or subleases more than
fifty percent (50%) of the Premises (except for an assignment or subletting
permitted pursuant to Section 5.6.4) so that Tenant no longer leases from
Landlord and occupies at least fifty-four thousand three hundred and seventy-two
(54,372) square feet of square floor area in the Building, Tenant agrees that
Landlord shall have the right remove Tenant such signage at Tenant's expense.
The right to the Monument Sign granted pursuant to this Section 4.l.4(d) is
personal to Care.com, Inc., and may not be transferred to any third party (other
than to a Permitted Transferee under Section
5.6.4 below).


4.2
Interruptions and Delays in Services and Repairs, Etc.



(a)
Except as otherwise provided in this Lease, Landlord shall not be liable to
Tenant for any compensation or reduction of rent by reason of inconvenience or
annoyance or for loss of business arising from the necessity of Landlord or its
agents entering the Premises for any





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



of the purposes in this Lease authorized, or for repairing the Premises or any
portion of the Building however the necessity may occur. In case Landlord is
prevented or delayed from making any repairs, alterations or improvements, or
furnishing any services or performing any other covenant or duty to be performed
on Landlord's part, by reason of any cause reasonably beyond Landlord's control,
including without limitation by reason of Force Majeure (as defined in Section
9.26 hereof), Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant's favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises, but Landlord shall nonetheless use commercially reasonably efforts to
mitigate the adverse impact of any such event on Tenant's use and enjoyment of
the Premises to the extent it is within Landlord's reasonable ability to do so
under the circumstances.


(b)
Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.



(c)
Notwithstanding anything to the contrary in this Lease contained, if due to (i)
any repairs, alterations, replacements, or improvements made by Landlord, (ii)
Landlord's failure to make any repairs, alterations, or improvements required to
be made by Landlord hereunder, or to provide any service required to be provided
by Landlord hereunder, or

(iii)failure of electric, water, sewer, natural gas or elevator service, any
portion of the Premises becomes untenantable so that for the Premises
Untenantability Cure Period, as hereinafter defined, the continued operation in
the ordinary course of Tenant's business is materially adversely affected, then,
provided that Tenant ceases to use the affected
portion of the Premises during the entirety of the Premises Untenantability Cure
Period by reason of such untenantability, and that such untenantability and
Landlord's inability to cure such condition is not caused by the fault or
neglect of Tenant or Tenant's agents,
employees or contractors, Annual Fixed Rent, Tax Excess and Operating Cost
Excess and the Electricity Payment shall thereafter be abated in proportion to
such untenantability
and its impact on the continued operation in the ordinary course of Tenant's
business until the day such condition no longer has the material adverse effect
referred to above. For the purposes hereof, the "Premises Untenantability Cure
Period" shall be defined as five (5) consecutive business days after Landlord's
receipt of written notice from Tenant of the condition causing untenantability
in the Premises, provided however, that the Premises Untenantability Cure Period
shall be ten (10) consecutive business days after Landlord's receipt of written
notice from Tenant of such condition causing untenantability in the Premises if
either the condition was caused by causes beyond Landlord's control or Landlord
is unable to cure such condition as the result of causes beyond Landlord's
control.


In addition, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord, (ii) Landlord's failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder, or to
provide any service required to be provided by Landlord




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



hereunder, or (iii) failure of electric, water, sewer, natural gas or elevator
service, the operation of Tenant's business in the Premises in the normal course
is materially adversely affected for a period of five (5) consecutive months
after Landlord's receipt of written notice of such condition
from Tenant, then, provided that Tenant ceases to use the affected portion of
the Premises for the period of such untenantability and such untenantability and
Landlord's inability to cure such condition is not caused by the fault or
neglect of Tenant, or Tenant's agents, employees or contractors, then Tenant may
terminate this Lease by giving Landlord written notice as follows:


(i)
Said notice shall be given after said five (5) month period.



(ii)
Said notice shall set forth an effective date which is not earlier than thirty
(30) days after Landlord receives said notice.



(iii)
If said condition is remedied on or before the date thirty (30) days after the
receipt of such notice, said notice shall have no further force and effect.



(iv)
Subject to subsection (iii), the Lease shall terminate as of said effective
date, and the Annual Fixed Rent and Additional Rent due under the Lease shall be
apportioned as of said effective date.



The remedies set forth in this Section 4.2 shall be Tenant's sole remedies for
the events described herein. The provisions of this subsection (c) shall not
apply in the event of
untenantability caused by fire or other casualty, or taking (which shall be
subject to the terms and conditions of Article VI below).




ARTICLE V


Tenant's Covenants


Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:


5.1
Payments



To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall provide
Landlord copies of the utility bills relating to the Premises upon request of
Landlord.


5.2
Repair and Yield Up



Except as otherwise provided in Article VI and Section 4.1.3, to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant's negligence or misuse) and doors
within, or exclusively serving, the Premises whole and in good condition with
glass of the same type and quality as that injured or broken, damage by fire or
taking under the power of eminent domain only excepted, and at the expiration or
termination of this Lease peaceably to




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



yield up the Premises all construction, work, improvements, and all alterations
and additions thereto in good order, repair and condition, reasonable wear and
tear only excepted, first removing all goods and effects of Tenant and, to the
extent specified by Landlord by notice to Tenant given at least sixty (60) days
before such expiration or termination (unless otherwise specified by Landlord as
set forth in Section 5.12), the wiring for Tenant's computer, telephone and
other communication systems and equipment whether located in the Premises or in
any other portion of the Building, including all risers, and all alterations and
additions made by Tenant and all partitions, and repairing any damage caused by
such removal and restoring the Premises and leaving them clean and neat. Tenant
shall not permit or commit any waste, and Tenant shall (subject to Section 8.13
below) be responsible for the cost of repairs which may be made necessary by
reason of damage to common areas in the Building, to the Site or to the other
buildings caused by Tenant, Tenant's agents, contractors, employees, sublessees,
licensees, concessionaires or invitees. Landlord agrees that Tenant shall have
the right to use any supplemental air conditioning system serving each portion
of the Premises, including, without limitation, those serving the IT closets in
Premises A and Premises C (the "IT AC Units"), as of the applicable Commencement
Date. Tenant shall be solely responsible, at its cost, for the maintenance,
repair and replacement of all elements of the supplemental air conditioning
systems serving the Premises, including, without limitation, the IT AC Units,
the supply and return isolation valves located adjacent to the units and the
piping located between these valves and the units, throughout the Lease Term,
including all electricity consumption costs related thereto except that Landlord
shall be responsible for performing the maintenance, repair and replacement of
the glycol loop, associated pumps, and dry coolers and related supplies (e.g.
glycol) on the roof of the Building, serving the IT AC Units, and Tenant shall
be responsible for reimbursing Landlord for Tenant's proportionate share of the
cost of the same (including electricity-consumption costs) within thirty (30)
days of billing, it being agreed that Tenant's proportionate share of such costs
shall be based on the percentage of Tenant's connected load (tonnage) of the
applicable IT AC Units bears to the total connected load (tonnage) of the total
of all tenant IT AC Units supported by the glycol loop.


5.3
Use



To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises, Building, the Site or any other part of the Complex nor to
permit in the Premises or on the Site any auction sale, vending machine (other
than vending machines within the Premises for use by Tenant's employees and
business invitees), or flammable fluids or chemicals, or nuisance, or the
emission from the Premises of any reasonably objectionable noise or odor, nor to
permit in the Premises anything which would in any way result in the leakage of
fluid or the growth of mold, and not to use or devote the Premises or any part
thereof for any purpose other than the Permitted Use, nor any use thereof which
is inconsistent with the maintenance of the Building as an office building of
the first class in the quality of its maintenance, use and occupancy, or which
is improper, offensive, contrary to law or ordinance or liable to invalidate or
increase the premiums for any insurance on the Building or its contents or
liable to render necessary any alteration or addition to the Building. Further,
(i) Tenant shall not, nor shall Tenant permit its employees, invitees, agents,
independent contractors, contractors, assignees or subtenants to unlawfully
keep, maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which is reasonably likely to produce or
generate any substance which is at the time in question be classified as a
hazardous material, waste or substance (collectively "Hazardous Materials"),
under federal, state or local laws, rules and






--------------------------------------------------------------------------------



regulations, including, without limitation, 42 U.S.C. Section 6901 et seq., 42
U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C. Section
1802 et seq. and Massachusetts General Laws, Chapter 2 lE and the rules and
regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively "Hazardous Materials
Laws"), (ii) Tenant shall promptly upon receipt of actual knowledge
thereof, notify Landlord of any incident in, on or about the Premises, the
Building or the Site that would require the filing of a notice under any
Hazardous Materials Laws, (iii) Tenant shall comply and shall cause its
employees, invitees, agents, independent contractors, contractors, assignees and
subtenants to comply with each of the foregoing and (iv) Landlord shall have the
right (at its sole expense and at reasonable intervals and upon reasonable
advance notice) to
make such inspections (including testing) as Landlord shall elect from time to
time to determine that Tenant is complying with the foregoing (provided that,
except in cases of emergency, Landlord provides Tenant at least two (2) business
days' prior written notice of any such inspection). Notwithstanding the
foregoing, Tenant may use normal amounts and types of substances typically used
for Tenant's business operations, provided that Tenant uses such substances in
the manner which they are normally used, and in compliance with all Hazardous
Materials Laws and other applicable laws, ordinances, bylaws, rules and
regulations, and Tenant obtains and complies with all permits required by
Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.


Landlord represents and warrants to Tenant that, except as set forth in that
certain MCP Environmental Summary Letter dated November 5, 2007 from Sanborn,
Head & Associates, Inc. (a copy of which has been provided to Tenant), to the
best of Landlord's actual knowledge as of the date of this Lease there are no
Hazardous Materials in the Building or on the Site which are or would be
required to be removed or otherwise abated in accordance with applicable
Hazardous Materials Laws. Subject to the limitations of Section 8.4 hereof,
Landlord shall use reasonable efforts to remove or abate, as required by
applicable Hazardous Materials Laws and without inclusion in Operating Expenses
(except as set forth in Section 2.6(xi)), (x) Hazardous Materials on the Site or
in the Common Areas, the structural elements or the base building systems of the
Building and (y) Hazardous Materials that are present in other areas of the
Building as the result of the actions of Landlord, its employees, agents or
contractors.
Notwithstanding the foregoing but without limitation of Tenant's rights under
Section 4.2 of this Lease, Landlord's obligation to remove or abate Hazardous
Materials pursuant to this Section 5.3 shall not apply to (i) requirements of
Hazardous Materials Laws resulting from the use of Hazardous Materials, or
additions, alterations or improvements in the Premises, by Tenant or anyone
claiming by, through or under Tenant, or (ii) Hazardous Materials which are in
the Building or on the Site because of the action or inaction of any tenant or
occupant in the
Building, including Tenant or any employee, agent or contractor thereof, or
(iii) any tenant space in the Building, including the Premises, and any
additions, alterations and improvements therein, unless in the case of this
clause (iii) such Hazardous Materials (1) existed in, at or on the Premises, the
Building or the Site prior to the Premises A Commencement Date (unless caused by
Tenant in connection with its occupancy prior to such date) or migrated to the
Premises, the Building or the Site from another property or (2) are present as
the result of the action or inaction of Landlord, its affiliate, employees,
agents or contractors. In connection with the foregoing, Landlord hereby agrees
to use best efforts to enforce the terms of its leases with other tenants of the
Building in the event of a violation of Hazardous Materials Laws resulting from
the action or inaction of any tenant or occupant of the Building or any
employee, agent or contractor thereof;






--------------------------------------------------------------------------------



provided, however, that, subject to Section 4.2, in no event shall Landlord be
liable to Tenant for any violation of Hazardous Materials Laws by any tenant or
occupant of the Building.


Subject to the limitations of Section 8.13 and 9.3 hereof, Landlord agrees to
defend with counsel first approved by Tenant (counsel appointed by Landlord's
insurance carrier shall be deemed approved by Tenant and for any other
circumstances such approval shall not be unreasonably withheld or delayed),
indemnify and save Tenant harmless from liability, loss and damage to persons or
property and from any claims, actions, proceedings and expenses in connection
therewith resulting from the failure of Landlord to fulfill its obligations
under this Section 5.3 or any breach of Landlord's representations and
warranties under this Section 5.3; provided, however, that in no event shall the
foregoing indemnity render Landlord liable for any loss or damage to Tenant's
Property and Landlord shall in no event be liable for indirect or consequential
damages.


5.4
Obstructions; Items Visible From Exterior; Rules and Regulations



Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Site used by Tenant in common with others; not
without prior consent of Landlord (or as otherwise provided in this Lease) to
permit the painting or placing of any signs, curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises; and to
comply with all reasonable rules and regulations or the requirements of any
customer handbook currently in existence or hereafter implemented, of which
Tenant has been given notice, for the care and use of the Building and Site and
their facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such rules and
regulations. Landlord shall not enforce such rules and regulations other than in
a non-discriminatory manner. In the event that there shall be a conflict between
such rules and regulations and this Lease, the provisions of this Lease shall
prevail.


5.5
Safety Appliances



To keep the Premises equipped with all safety appliances required by law or
ordinances or any other regulation of any public authority because of any use
made by Tenant other than normal office use, and to procure all licenses and
permits so required because of such use and, if requested by Landlord, to do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant's Permitted Use.


5.6
Assignment; Sublease



Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant's interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises without having obtained the prior written
consent of Landlord if and to the extent required below. Any assignment,
mortgage, pledge, hypothecation, transfer or subletting not expressly permitted
in or consented to by Landlord under Sections 5.6.1-5.6.6 shall, at Landlord's
election, be void; shall be of no force and effect; and shall confer no rights
on or in favor of third parties. In addition, Landlord shall be entitled to seek
specific performance of or other equitable relief with respect to the provisions
hereof.






--------------------------------------------------------------------------------



5.6.1
Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet the whole or any part of the Premises, Tenant
shall give Landlord notice (the "Proposed Transfer Notice") of any proposed
sublease or assignment, and said notice shall specify the provisions of the
proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such

information as to the proposed assignee's or proposed subtenant's net worth and
financial capability and standing as may reasonably be required for Landlord to
make the determination referred to in said Section 5.6.3 (provided, however,
that Landlord shall hold such information confidential having the right to
release same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said Section
5.6.4.


If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant's notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
one hundred eighty (180) days after the date of Landlord's consent, the consent
shall be deemed null and void and the provisions of Section 5.6 shall be
applicable.


5.6.2
Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires:



(a)
to assign this Lease other than to a Permitted Transferee; or



(b)
to sublet such portion (the "Sublease Portion") of the Premises as (x) contains
by itself at least fifty percent (50%) of the Rentable Floor Area of the
Premises or (y) with other subleases then in effect, would bring the total
amount of the Premises then subleased to fifty percent (50%) or more of the
Rentable Floor Area of the Premises, in either case for a term equal to all or
substantially all of the remaining Lease Term hereof; or



(c)
to sublet any Sublease Portion consisting of 25,000 square feet of rentable
floor area or more for a term equal to all or substantially all of the remaining
Lease Term hereof (any such sublease under this subparagraph (c) or subparagraph
(b) above being hereinafter referred to as a "Major Sublease");



then Tenant shall notif y Landlord thereof in writing and Landlord shall have
the right at its sole option, to be exercised within ten (10) business days
after receipt of Tenant's Proposed Transfer Notice (the "Acceptance Period"), to
terminate this Lease effective as of what would have been the effective date of
such sublease or assignment; provided, however, that upon the termination date,
all obligations relating to the period after such termination date (but not
those relating to the period before such termination date) shall cease and
promptly upon being billed therefor by Landlord, Tenant shall make final payment
of all Annual Fixed Rent and Additional Rent due from Tenant through the
termination date; provided further, that such notice of termination shall




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



be null and void and of no force and effect and this Lease shall remain in full
force and effect, if within five (5) days after Landlord's notice to terminate
this Lease, Tenant notifies Landlord that Tenant withdraws Tenant's request to
assign the Lease or sublet the Premises (a "Rescission Notice"), but Tenant
shall have the right to submit a Rescission Notice only if it has not submitted
a Rescission Notice during the prior 12-month period.


Notwithstanding the foregoing, in the event of a Major Sublease:


(i)
Landlord shall only have the right to so terminate this Lease with respect to
the Sublease Portion and from and after the termination date the Rentable Floor
Area of the Premises shall be reduced to the rentable floor area of the
remainder of the Premises and the definition of Rentable Floor Area of the
Premises shall be so amended and after such termination all references in this
Lease to the "Premises" or the "Rentable Floor Area of the Premises" shall be
deemed to be references to the remainder of the Premises and accordingly
Tenant's payments for Annual Fixed Rent, Additional Rent, operating costs, real
estate taxes and electricity shall be reduced on a pro rata basis to reflect the
size of the remainder of the Premises;



(ii)
in the case of Major Sublease for less than all or substantially all of the
then-remaining Lease Term, Landlord shall only have the right to suspend the
term of this Lease with respect to the Sublease Portion pro tanto for the term
of the proposed sublease (i.e. the Term of the Lease in respect of the Sublease
Portion shall be terminated for the term of the proposed sublease and then
reinstated upon the expiration or earlier termination of such sublease term);
and



(iii)
in the case of a proposed Major Sublease which, when combined with other
subleases of the Premises then in effect reaches the fifty percent (50%) of the
Premises threshold set forth above for Landlord to recapture, Landlord may only
exercise its recapture rights with respect to the proposed Major Sublease, but
may not exercise its recapture rights or terminate this Lease as to any
subleases of the Premises previously entered into by Tenant.



In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to
give any or timely notice pursuant to this Section the provisions of Sections
5.6.3, 5.6.5 and 5.6.6 shall be applicable. In the case of a Major Sublease
where Landlord has exercised its termination right pursuant to this Section
5.6.2, Landlord shall be responsible, at its sole cost and expense,
for all work necessary to separately physically demise that portion of the
Premises which are being terminated from the remainder of the Premises. This
Section 5.6.2 shall not be applicable to an assignment or sublease pursuant to
Section 5.6.4. In the event of a suspension of this Lease in respect of a Major
Sublease, Tenant shall have no liability for any act or omission by Landlord (as
sublessee of the Sublease Portion) or any assignee or sub-sublessee of Landlord,
and Landlord's indemnity set forth in Section 8.1.1 below will be applicable
with respect to the foregoing actions. Upon the end of such suspension, Landlord
will return the Sublease Portion
in substantially the same in the same condition as existed on the effective date
of such suspension, reasonable wear and tear excepted subject to Article VI
below.


5.6.3    Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord






--------------------------------------------------------------------------------



shall not have exercised the termination right as set forth in Section 5.6.2, or
shall have failed to give any or timely notice under Section 5.6.2, then for a
period of one hundred eighty (180) days
(i)after the receipt of Landlord's notice stating that Landlord does not elect
the termination right, or (ii) after the expiration of the Acceptance Period, in
the event Landlord shall not give any or timely notice under Section 5.6.2 as
the case may be, Tenant shall have the right to assign this Lease or sublet the
Premises substantially in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.


Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonabl y withholding its consent to such a proposed assignment or
subleasing if:


(a)
the proposed assignee or subtenant is an occupant of the Building or elsewhere
on the Site or is in active negotiation (as evidenced by submission of written
term sheets or similar communications within the prior ninety (90) days) with
Landlord and Landlord has existing space in the Building that satisfies such
party's needs, or



(b)
the proposed assignee or subtenant is not of a character consistent with the
operation of a first class office building in the Route 128/Metrowest rental
market (by way of example Landlord shall not be deemed to be unreasonably
withholding its consent to an assignment or subleasing to any governmental or
quasi-governmental agency), or



(c)
given appropriate weight, if applicable, to the fact that Tenant will
nevertheless remain liable under this Lease, the proposed assignee or

subtenant does not possess adequate financial capability to perform the Tenant
obligations as and when due or required, or


(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or



(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Landlord's Operating Expenses beyond that which Landlord now incurs for
use by Tenant; (ii) be likely to materially increase the burden on elevators or
other Building systems or equipment over the burden generated

by normal and customary office usage; or (iii) violate or be likely to violate
any provisions or restrictions contained herein relating to the use or occupancy
of the Premises, or


(f)
there shall be existing a monetary or material non-monetary Event of Default
(defined in Section 7.1), or



(g)
any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or


(h)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease if such holder
has approval rights under applicable agreements between the holder and Landlord,
or



(i)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building
which covenant or restriction is in effect as of the date of this Lease.



5.6.4
Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5, but
subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall have the
right to assign this Lease or to sublet the Premises (in whole or in part) to
any other entity (the "Successor Entity")

(i)    which controls or is controlled by Tenant or by Tenant's parent
corporation or entity or which is under common control with Tenant, provided
that such transfer or transaction is for a legitimate regular business purpose
of Tenant other than the principal purpose of a transfer of Tenant's interest in
this Lease, or (ii) which purchases all or substantially all of the assets of
Tenant, or (iii) which purchases all or substantially all of the stock of (or
other ownership or membership interests in) Tenant or (iv) which merges or
combines with Tenant, provided that in any of the foregoing events, the entity
(A) to which this Lease is assigned has a credit worthiness (e.g. net assets on
a pro forma basis using generally accepted accounting principles consistently
applied and using the most recent financial statements) which is the same or
better than the Tenant as of the date of this Lease, or (B) which sublets the
Premises has a credit worthiness sufficient to perform its obligations under
such sublease (the foregoing transferees referred to, individually or
collectively, as a "Permitted Transferee"). Except in cases of statutory merger,
in which case the surviving entity in the merger shall be liable as the Tenant
under this Lease, Tenant shall continue to remain fully liable under this Lease,
on a joint and several basis with the Permitted Transferee. If any parent,
affiliate or subsidiary of Tenant to which
this Lease is assigned or the Premises sublet (in whole or in part) shall cease
to be such a parent, affiliate or subsidiary within two (2) years following such
assignment or sublet, such cessation shall be considered an assignment or
subletting requiring Landlord's consent.


5.6.5
In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section
5.6.4 above) such consent shall be upon the express and further condition,
covenant and agreement, and Tenant hereby covenants and agrees that, in addition
to the Annual Fixed Rent, Additional Rent and other charges to be paid pursuant
to this Lease, fifty percent (50%) of the "Assignment/Sublease Profits"
(hereinafter defined), if any, shall be paid to Landlord.



The "Assignment/Sublease Profits" shall be the excess, if any, of (a) the
"Assignment/Sublease Net Revenues" as hereinafter defined over (b) the Annual
Fixed Rent, Additional Rent and other charges provided in this Lease (provided,
however, that






--------------------------------------------------------------------------------



for the purpose of calculating the Assignment/Sublease Profits in the case of a
sublease, appropriate prorations in the applicable Annual Fixed Rent, Additional
Rent and other charges under this Lease shall be made based on the percentage of
the Premises subleased and on the terms of the sublease). The
"AssignmenUSublease Net Revenues" shall be
the fixed rent, Additional Rent and all other charges and sums payable either
initially or over the term of the sublease or assignment, less the reasonable
costs of Tenant incurred in such subleasing or assignment (the definition of
which shall be limited to brokerage commissions, advertising and marketing
costs, rent concessions, attorneys' fees, architect and construction management
fees, and alteration allowances, in each case actually paid), as set forth in a
statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.


All payments of the Assignment/Sublease Profits due Landlord shall be made
within thirty (30) days of receipt of same by Tenant.


5.6.6
(A)    It shall be a condition of the validity of any assignment or subletting
of right under Section 5.6.4 above, or consented to under Section 5.6.3 above,
that both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a commercially reasonable form and
containing terms and provisions reasonably acceptable to Tenant and Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound by all the obligations of the Tenant hereunder, including, without
limitation, the obligation (a) to pay the Annual Fixed Rent,

Additional Rent, and other amounts provided for under this Lease (but in the
case of a partial subletting, such subtenant shall agree on a pro rata basis to
be so bound) and (b) to comply with the provisions of Sections 5.6 through 5.6.6
hereof. Such assignment or subletting shall not relieve the Tenant named herein
of any of the obligations of the Tenant hereunder and Tenant shall remain fully
and primarily liable therefor and the liability of Tenant and such assignee (or
subtenant, as the case may be) shall be joint and several. Further, and
notwithstanding the foregoing, unless otherwise provided in such consent
agreement (it being understood and agreed that the foregoing shall not be
construed so as to require Landlord to recognize any subtenant), the provisions
hereof shall not constitute a recognition of the sublease or the subtenant
thereunder, and at Landlord's option, upon the termination or expiration of the
Lease (whether such termination is based upon a cause beyond Tenant's control, a
default of Tenant, the agreement of Tenant and Landlord or any other reason),
the sublease shall be terminated.


(B)As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord's
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the either (i) $1,000.00 for time spent by Landlord's in-house personnel or (ii)
the actual and reasonable out of pocket legal fees or other expenses incurred by
Landlord in connection with such request.


(C)If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time while an Event of Default exists and
continues uncured hereunder, collect Annual Fixed Rent, Additional Rent, and
other charges from the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



assignee, sublessee or occupant and apply the net amount collected to the Annual
Fixed Rent, Additional Rent and other charges herein reserved, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of this
covenant, or a waiver of the provisions of Sections 5.6 through 5.6.6 hereof, or
the acceptance of the assignee, sublessee or occupant as a tenant or a release
of Tenant from the further performance by Tenant of covenants on the part of
Tenant herein contained, the Tenant herein named to remain primarily liable
under this Lease.


(D)The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 5.6.3 above or the consummation of an assignment or
subletting of right under Section 5.6.4 above, shall in no way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord (if and
to the extent required under this Lease) to any further assignment or
subletting.


(E)Without limiting Tenant's obligations under Section 5.12, and except with
respect to costs following a recapture by Landlord as provided above, Tenant
shall be responsible, at Tenant's sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.


(F)In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including, without limitation, all requirements
concerning access and egress (ii) in the event the subleased premises are
separately physically demised from the remainder of the
Premises, and except as provided in Section 5.6.2, Tenant shall pay all costs of
separately physically demising the subleased premises; and (iii) at any given
time, there shall be no more than three (3) subleases in effect.


(G)Notwithstanding anything to the contrary provided in Section 5.6.5 above,
Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits reasonably allocable (in Landlord's reasonable
determination consistent with Section 5.6.5) to any calendar month of the Term
during which there is or was existing, at any time during said calendar month, a
monetary or material non-monetary Event of Default (as defined in Section 7.1).


5.7
Right of Entry



To permit Landlord and its agents to examine the Premises at (i) reasonable
times and upon reasonable prior notice, (ii) accompanied by a representative of
Tenant if Tenant so elects, and
(iii) in compliance with Tenant's reasonable security requirements (established
from time to time and of which Landlord has prior written notice) (clauses (i)
through (iii) collectively, the "Entry Requirements") and, if Landlord shall so
elects, in compliance the Entry Requirements, (x) to make any repairs or
replacements required of Landlord under this Lease or which Landlord may deem
reasonably necessary, (y) to remove, at Tenant's expense, to the extent any such
item




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



requires the consent of Landlord under this Lease, any alterations, addition,
signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the like not
consented to in writing, or (z) to show the Premises (A) to prospective tenants
during the eleven (11) months preceding expiration of the Term and (B) to
prospective purchasers. Notwithstanding the foregoing, the building
superintendent and those individuals involved in the cleaning and regular daily
maintenance of
the Building shall not be subject to the Entry Requirements. Further
notwithstanding anything in the foregoing to the contrary, in the event of an
emergency that could cause damage to health, safety or property, Landlord shall
use good faith efforts to follow Tenant's Entry Requirements and in such event
Landlord will be required to give only such notice that it in good faith
believes is feasible under the circumstances and need not wait to be accompanied
by Tenant or its employees or representatives (although these parties may still
accompany Landlord if they are available and wish to do so).


In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord's
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its
sole discretion to remedy such dangerous or unsafe condition. In connection with
the exercise of
its rights under this paragraph, Landlord shall use commercially reasonable
efforts to minimize or avoid inconvenience to Tenant in connection with its
exercise of the rights granted herein (consistent with the nature of the rights
being exercised).


5.8
Floor Load; Prevention of Vibration and Noise



Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant's business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to minimize such vibration or noise so that
there shall be no interference with other tenants in the Building.


5.9
Personal Property Taxes



To pay promptly when due all taxes which may be imposed upon "Tenant's Property"
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.


5.10
Compliance with Laws



To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant's business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant's use of the Premises, other than for
general office use, or alterations, additions or improvements in the Premises
performed or requested by Tenant. "Base Building" shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



of the Building on the floor or floors on which the Premises are located. Tenant
shall promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this Section
5.10.


5.11
Payment of Litigation Expenses



As Additional Rent, to pay all reasonable out-of-pocket costs, counsel and other
fees incurred by Landlord in connection with the successful enforcement by
Landlord of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant or any guarantor (Landlord hereby similarly
agreeing to reimburse Tenant for all reasonable out-of­ pocket costs, counsel
and other fees incurred by Tenant in connection with the successful enforcement
by Tenant of any obligations of Landlord under this Lease or in connection with
any bankruptcy case involving a bankruptcy proceeding of Landlord).


5.12
Alterations



Except as provided herein, Tenant shall not make alterations and additions to
Tenant's Premises except in accordance with plans and specifications therefor
first approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. However, Landlord's determination of matters relating to
aesthetic issues relating to alterations, additions or improvements which are
visible from outside of the Premises shall be in Landlord's sole discretion.
Without limiting such standard Landlord shall not be deemed unreasonable for
withholding approval of any alterations or additions (including, without
limitation, any alterations or additions to be performed by Tenant under Article
III) which (a) in Landlord's opinion would reasonably be expected to adversely
affect any structural or exterior element of the Building, any area or element
outside of the Premises, or any facility or base building mechanical system
serving any area of the Building outside of the Premises, or (b) involve or
affect the exterior design, size, height, or other exterior dimensions of the
Building or (c) will require unusual expense to readapt the Premises to normal
office use on Lease termination or expiration or materially increase the cost of
construction or of insurance or taxes on the Building or of the services called
for by Section 4.1 unless Tenant first gives assurance reasonably acceptable to
Landlord for payment of such increased cost and that such readaptation will be
made prior to such termination or expiration without expense to Landlord, (d)
enlarge the Rentable Floor Area of the Premises, or (e) are inconsistent in any
material respect, in
Landlord's reasonable judgment, with alterations satisfying Landlord's then
applicable standards for new alterations which are uniformly applied to all
tenants of the Building. Landlord's review and approval of any such plans and
specifications and consent to perform work described therein shall not be deemed
an agreement by Landlord that such plans, specifications and work conform with
applicable Legal Requirements and requirements of insurers of the Building and
the other requirements of this Lease with respect to Tenant's insurance
obligations (herein called "Insurance Requirements") nor deemed a waiver of
Tenant's obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements nor give right to any other parties. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord's agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall
have a right to lien Landlord's interest in the Complex in connection with any
such work. Within




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



thirty (30) days after receipt of an invoice from Landlord (together with
reasonable supporting back up documentation), Tenant shall pay to Landlord as a
fee for Landlord's review of any work or plans (excluding any review respecting
initial improvements performed pursuant to Article III hereof but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour for time spent by
senior staff, and $100 per hour for time spent by junior staff (not to exceed
$1,500 in the aggregate with respect to a proposed alteration or addition
provided the proposed alteration
or addition will not impact Building structure or base building systems), plus
(ii) reasonable third party expenses paid by Landlord to review Tenant's plans
and Tenant's work. Except for any additions or alterations which Tenant requests
to remain in the Premises in Tenant's notice seeking Landlord's consent for the
installation thereof (which notice shall specifically refer to this Section
5.12) and for which Landlord specifically agrees in writing may remain, all
alterations and additions shall be part of the Building unless and until
Landlord shall specify the same for removal pursuant to Section 5.2. All of
Tenant's alterations and additions and installation of furnishings shall be
coordinated with any work being performed by Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Buildings or
Site or unreasonably interfere with construction or operation of the Buildings
and other improvements to the Site and, except for installation of furnishings,
shall be performed by contractors or workers first approved by Landlord, such
approval not to be unreasonably withheld, delayed or conditioned. Nothing herein
shall be construed to permit Landlord to require Tenant to use union labor for
any alterations or improvements. Tenant, before its work is started, shall
secure all licenses and permits necessary therefor; deliver to Landlord a
statement of the names of all its contractors and subcontractors and the
estimated cost of all labor and material to be furnished by them, and to the
extent the proposed alterations or improvements are of such a magnitude that a
bond or other security would customarily be required, security satisfactory to
Landlord protecting Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry insurance in accordance
with Section 8.14 herein and to deliver to Landlord certificates of all such
insurance. With respect to alterations or
improvements that are of a nature such that as-built plans would customarily be
prepared, Tenant shall also prepare and submit to Landlord a set of as-built
plans, in both print and electronic forms, showing such work performed by Tenant
to the Premises promptly after any such alterations, improvements or
installations are substantially complete and promptly after any wiring or
cabling for Tenant's computer, telephone and other communications systems is
installed by Tenant or Tenant's contractor. Without limiting any of Tenant's
obligations hereunder, Tenant shall be responsible, as Additional Rent, for the
costs of any alterations, additions or improvements in or to the Building that
are required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Landlord shall have the right to provide such reasonable
rules and regulations relative to the performance of any alterations, additions,
improvements and installations hereunder (which shall be applied in a non­
discriminatory manner) and Tenant shall abide by all such reasonable rules and
regulations and shall cause all of its contractors to so abide including,
without limitation, payment for the costs
of using Building services. Tenant agrees to pay promptly when due the entire
cost of any work done on the Premises by Tenant, its agents, employees, or
independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
incremental real estate taxes on the Complex which shall, at any time after
commencement of the Term, be
demonstrated to directly and solely result from any alteration, addition or
improvement to the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Premises made by Tenant. Tenant acknowledges and agrees that Landlord shall be
the owner of any additions, alterations and improvements in the Premises or the
Building to the extent paid for by Landlord.


Notwithstanding the terms of this Section 5.12, Tenant shall have the right,
without obtaining the prior consent of Landlord, but upon notice to Landlord
given ten (10) days prior to the commencement of any work (which notice shall
specify the nature of the work in reasonable detail), to make alterations,
additions or improvements to the Premises where:


(a)
the same are within the interior of the Premises within the Building, and do not
affect the exterior of the Premises and the Building (including no signs on
windows);



(b)
the same do not affect the roof or any structural element of the Building, or
adversely affect the mechanical, electrical, plumbing, heating, ventilating,
air-conditioning and fire protection systems of the Building; and



(c)
with the exception of installation or replacement of cabinetry, painting and
carpeting (which shall not be subject to the dollar limits set forth in this
subsection (c)), the cost of any individual alteration, addition or improvement
shall not exceed $75,000.00 and the aggregate cost of said alterations,
additions or improvements made by Tenant during the Lease Term shall not exceed
$450,000.00 in cost to each floor of the Premises; and



(d)
Tenant shall comply with the provisions of this Lease and if such work increases
the cost of insurance or taxes or of services, Tenant shall pay for any such
increase in cost to the extent demonstrated to be directly and solely resulting
from such work;



provided, however, that Tenant shall, within thirty (30) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may require Tenant to restore the Premises to its condition
prior to construction of such improvements (reasonable wear and tear excepted)
at the expiration or earlier termination of the Lease Term. To the extent Tenant
delivers such plans and specifications and clearly requests in writing the
additions or alterations shown thereon which Tenant desires to remain in the
Premises (which notice shall specifically refer to this Section 5.12) at the
expiration or earlier termination of the Lease Term, Landlord agrees to notify
Tenant within thirty (30) days thereafter of which of such items may remain at
the expiration or earlier termination of the Lease Term.


5.13
Vendors



Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Complex or unreasonably interfere with Building construction or
operation and shall be performed by vendors first approved by Landlord.
Notwithstanding the foregoing, the following vendors do not require Landlord's
approval: brokerage, legal, employment staffing, accounting, consulting,
professional service, office and






--------------------------------------------------------------------------------



other supplies, furniture providers (but not installers), construction
consultants not performing any physical work in the Building (but not
architects) and food catering.


5.14
OFAC



(a)
As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury ("OFAC") pursuant to

Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
"Specially Designated National and Blocked Person" or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a "Prohibited Person"); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii)
neither Tenant (nor any person, group, entity or nation which owns or controls
Tenant, directly or indirectly) knowingly has conducted or knowingly will
conduct business or knowingly has engaged or knowingly will engage in any
transaction or dealing with any Prohibited Person, including without limitation
any assignment of this
Lease or any subletting of all or any portion of the Premises or the making or
receiving of any contribution of funds, goods or services to or for the benefit
of a Prohibited Person.
In connection with the foregoing, is expressly understood and agreed that (x)
any breach by Tenant of the foregoing representations and warranties shall be
deemed a default by Tenant under Section 7. l(a)(iv) of this Lease and shall be
covered by the indemnity provisions of Section 8.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (a) the phrase "owned or controlled directly or indirectly by
any person, group, entity or nation" and all similar such phrases shall not
include any holder of a direct or indirect interest in a publicly traded company
whose shares are listed and traded on a United States national stock exchange.


(b)
As an inducement to Tenant to enter into this Lease, Landlord hereby represents
and warrants that: (i) Landlord is not, nor is it owned or controlled directly
or indirectly by, any person, group, entity or nation named on any list issued
by the OFAC pursuant to Executive Order 13224 or any similar list or by any law,
order, rule or regulation or any Executive Order of the President of the United
States as a terrorist, "Specially Designated National and Blocked Person" or
other banned or blocked person (any such person, group, entity or nation being
hereinafter referred to as a "Prohibited Person"); (ii)

Landlord is not (nor is it owned or controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) neither Landlord (nor any person,
group, entity or nation which owns or controls Landlord, directly or indirectly)
knowingly has conducted or knowingly will conduct business or knowingly has
engaged or knowingly will engage in any transaction or dealing with any
Prohibited Person, including without limitation the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person. In connection with the foregoing, is expressly understood and agreed
that the representations and warranties contained in this subsection shall be
continuing in




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (b) the phrase "owned or controlled directly or indirectly by
any person, group, entity or nation" and all similar such phrases shall not
include (x) any shareholder of Boston Properties, Inc., (y) any holder of a
direct or indirect interest in a publicly traded company whose shares are listed
and traded on a United States national stock exchange or (z) any limited
partner, u nit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.


5.15
Landlord Representations



Landlord represents to the Tenant that (a) the Permitted Use is permitted as of
right at the Site under the Zoning Ordinance for the City of Waltham (and/or
pursuant to special permit granted by the City of Waltham) and complies with the
requirements of all easement and encumbrance documents; (b) Landlord holds fee
simple title to the Site subject to title matters of record but the Site is not
subject to any mortgage; (c) Landlord has full power and authority to enter into
this Lease and has obtained all consents and taken all actions necessary in
connection therewith; (d) no other party has any possessory right to the
Premises or has claimed the same; and (e) to the best of Landlord's actual
knowledge the base building core, shell, and surrounding site work comply with
all laws, regulations, and building codes, including without limitation, all
laws governing nondiscrimination in public accommodations and commercial
facilities, including without limitation, the requirements of the Americans with
Disabilities Act (ADA) and all regulations thereu nder, applicable to the
Building and the Site at the time of construction and Landlord covenants to keep
the same in compliance throughout the Term (provided, however, that
notwithstanding the foregoing, in no event shall Landlord be liable to Tenant to
the extent such non-compliance is caused by parties other than Landlord, its
agents, employees or contractors, Landlord hereby agreeing to use reasonable
efforts to enforce lease provisions regarding compliance with laws against
tenants of the Building as applicable).




ARTICLE VI


Casualty and Taking


6.1
Damage Resulting from Casualty



In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty, Landlord shall within sixty (60) days after
the occurrence thereof notif y Tenant in writing of Landlord's reasonable
estimate of the length of time necessary to repair or restore such fire or
casualty damage from the time that repair work would commence ("Landlord's
Restoration Estimate"). If Landlord's Restoration Estimate exceeds two hundred
and seventy
(270) days from the time that repair work would commence, Landlord may, at its
election, terminate this Lease by notice given to Tenant within ten (10)
business days after the date of Landlord's Restoration Estimate, specifying the
effective date of termination. The effective date of termination specified by
Landlord shall not be less than thirty (30) days nor more than forty­ five (45)
days after the date of notice of such termination.






--------------------------------------------------------------------------------



If the Premises is materially damaged and Landlord's Restoration Estimate
exceeds two hundred and seventy (270) days from the time that repair work would
commence, Tenant may, at its election, terminate this Lease by written notice to
Landlord within ten ( 10) business days after receipt of Landlord's Restoration
Estimate, specifying the effective date of termination. The effective date of
termination specified by Tenant shall not be less than thirty (30) days nor more
than forty-five (45) days after the date of notice of such termination.


In case during the last eighteen (18) months of the Lease Term (as the same may
be extended), the Premises is damaged by fire or casualty and such fire or
casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred fifty (150) days from the date of such fire or
casualty, Tenant may, at its election, terminate this Lease by notice given to
Landlord within sixty (60) days after the date of such fire or other casualty,
specifying the effective date of termination. The effective date of termination
specified by Tenant shall be not less than thirty (30) days nor more than
forty-five (45) days after the date of notice of such termination.


Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.


If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding Tenant's Property (as defined in Section 8.4 hereof), except
as expressly provided in the immediately following paragraph of this Section
6.1) into
proper condition for use and occupation and a just proportion of the Annual
Fixed Rent, Tenant's share of Operating Costs and Tenant's share of real estate
taxes and electricity payments according to the nature and extent of the injury
to the Premises shall be abated from the date of such casualty until the
Premises (and the Common Areas reasonably necessary for Tenant's use and
enjoyment of the Premises) shall have been put by Landlord substantially into
such condition except for punch list items and long lead items (the lack or
incomplete status of which does not materially interfere with Tenant's ability
to operate. Notwithstanding anything herein contained
to the contrary, so long as Landlord was carrying property insurance required
under Section 8.12, Landlord shall not be obligated to expend for such repair
and restoration any amount in excess of the net insurance proceeds, plus the
amount of any deductible under such policy(ies). If
Landlord was carrying property insurance required under Section 8.12 and such
net insurance proceeds are not allowed by such mortgagee or ground lessor to be
applied to, or are otherwise insufficient for, the restoration of the Building
(and/or the Site) and if Landlord does not otherwise elect to spend the
additional funds necessary to fully restore the Building (and/or the Site), then
Landlord shall give notice ("Landlord's Insufficient Insurance Proceeds Notice")
to Tenant that Landlord does not elect to fund the amount of the insufficiency
and Tenant shall thereafter have the right to terminate this Lease by providing
Landlord with a notice of termination within thirty (30) days after Tenant's
receipt of Landlord's Insufficient Insurance Proceeds Notice (the effective date
of which termination shall not be less than sixty (60) days after the date of
such notice of such termination).






--------------------------------------------------------------------------------



Unless such restoration is completed within one (1) year from the date of the
casualty or taking, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined in Section
9.26, (but in no event beyond sixteen (16) months from the date of the casualty
or taking), Tenant, as its sole and exclusive remedy, shall have the right to
terminate this Lease at any time after the expiration of such one-year (as
extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant's notice, with the same force
and effect as if such date were the date originally established as the
expiration date hereof unless, within thirty (30) days after Landlord's receipt
of Tenant's notice, such restoration is substantially completed, in which case
Tenant's notice of termination shall be of no force and effect and this Lease
and the Lease Term shall continue in full force and effect.


6.2
Uninsured Casualty



Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
required to be maintained by Landlord pursuant to this Lease (or actually
carried by Landlord, whichever is broader) and such fire or casualty damage
cannot, in the ordinary course, reasonably be expected to be repaired within one
hundred fifty (150) days from the date of such fire or casualty, Landlord shall
promptly notify Tenant and, unless
Landlord elects to use its own resources to pay for the restoration, either
party may, at its election, terminate the Term of this Lease by notice to the
other party given within sixty (60)
days after such loss. If either party shall give such notice, then this Lease
shall terminate as of the date of such notice with the same force and effect as
if such date were the date originally established as the expiration date hereof.
If this Lease is not terminated as provided in this
Article VI, Landlord shall restore the damage in accordance with the provisions
of Section 6.1 hereof.


6.3
Rights of Termination for Taking



If the entire Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant's purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.


Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic, as determined by Landlord in its reasonable
discretion, as a result of the taking, and provided that the leases of all other
tenants in the Building similarly affected by the taking at issue are
concurrently terminated (to the extent permitted under the terms of Landlord's
leases with such tenants), Landlord shall have the right to terminate this Lease
by giving notice
to Tenant of Landlord's desire to do so not later than thirty (30) days after
Tenant has been deprived of possession of the Premises (or such portion thereof
as may be taken). Landlord agrees not to exercise such termination right in a
discriminatory manner insofar as any election Landlord makes, or refrains from
making, pursuant to any termination right Landlord may have




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



with respect to other tenants of the Building whose premises are similarly
affected. If Landlord shall give such notice, then this Lease shall terminate as
of the date of such notice with the same force and effect as if such date were
the date originally established as the expiration date hereof.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall
be practicable (excluding Tenant's Property). If such net condemnation proceeds
are not allowed by such mortgagee or ground lessor to be applied to, or are
otherwise insufficient for, the restoration of the Building (and/or the Site)
and if Landlord does not otherwise elect to spend the additional funds necessary
to fully restore the Building (and/or the Site), then Landlord shall give notice
("Landlord's Insufficient Condemnation Proceeds Notice") to Tenant that Landlord
does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right
to terminate this Lease by providing Landlord with a notice of termination
within thirty (30) days after Tenant's receipt of Landlord's Insufficient
Condemnation Proceeds Notice (the effective date of which termination shall not
be less than sixty (60) days after the date of such notice of such termination).


If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, Tenant's share of operating costs and Tenant's share
of real estate taxes and electricity payment shall be justly and equitably
abated and reduced from the date of such taking according to the nature and
extent of the loss of use thereof suffered by Tenant; and in case of a taking
which permanently reduces the Rentable Floor Area of the Premises, a just
proportion of the Annual Fixed Rent, Tenant's share of operating costs and
Tenant's share of real estate taxes and the electricity payment shall be abated
for the remainder of the Lease Term.


6.4
Award



Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant's rights to such awards, and covenants to execute
and deliver such further commercially reasonable assignments and assurances
thereof as Landlord may from time to time reasonably request.


Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of then-unamortized cost of
any Alterations or improvements made by Tenant at its expense after the date
hereof and any of Tenant's usual trade fixtures installed in the Premises by
Tenant at Tenant's expense and so taken, relocation and moving expenses and any
tangible property so taken which Tenant has a right to claim pursuant
to applicable statues, provided that such action and any resulting award shall
not affect or




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



diminish the amount of compensation otherwise recoverable by Landlord's
mortgagee, if any, from the taking authority.




ARTICLE VII


Default


7.1
Tenant's Default



(a)
If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an "Event of Default") shall occur:



(i)
Tenant shall fail to pay the fixed rent, Additional Rent or other charges for
which provision is made herein on or before the date on which the same become
due and payable, and the same continues for five (5) business days after notice
from Landlord thereof; or



(ii)
Landlord having rightfully given the notice specified in subdivision (i) above
twice in any calendar year, Tenant shall thereafter in the same calendar year
fail to pay the fixed rent, Additional Rent or other charges on or before the
date on which the same become due and payable; or



(iii)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Sections 5.6 through 5.6.5 of this
Lease, and shall fail to cancel such assignment or sublease within five (5)
business days after receipt of written notice from Landlord thereof; or



(iv)
Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately and materially jeopardize
Landlord's interest (such as, but without limitation, failure to maintain
general liability insurance, and such failure continues for three (3) business
days after written notice from Landlord to Tenant thereof; or



(v)
Tenant shall fail to perform or observe any other covenant herein contained on
Tenant's part to be performed or observed and Tenant shall fail to remedy the
same within thirty (30) days after notice to Tenant specifying in reasonable
detail the nature of such neglect or failure (and endeavoring to specify, where
possible, the measures which Landlord reasonably believes will cure the same,
but the failure to so specify shall not render any such notice of default
deficient or ineffective or relieve Tenant from the obligation to cure the
same), or if such failure is of such a nature that Tenant cannot reasonably
remedy the same within such thirty (30) day period, Tenant shall fail to
commence within thirty (30) days after written notice thereof to remedy the same
and to prosecute such remedy to completion with diligence and continuity; or



(vi)
Tenant's leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



(vii)
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or



(viii)
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive) then, and in any of said cases (notwithstanding any license
of a former breach of covenant or waiver of the benefit hereof or consent in a
former instance).



Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Lease Term (Tenant hereby waiving any
rights of redemption), and Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as hereinafter provided.


(b)
If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice and with appropriate legal process, re- enter the
Premises, either by summary proceedings or otherwise, and remove and dispossess
Tenant and all other persons and any and all property from the same, as if this
Lease had not been made.



(c)
In the event that this Lease is terminated under any of the provisions contained
in Section

7.1    (a) or shall be otherwise terminated by breach of any obligation of
Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on the
days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, and for the whole thereof, but in the event the Premises
be relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
actual and reasonable out-of-pocket expenses incurred in reletting the Premises
(including, without






--------------------------------------------------------------------------------



limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:


Amounts received by Landlord after reletting shall first be applied against such
Landlord's reasonable expenses, until the same are recovered, and until such
recovery, Tenant shall pay, as of each day when a payment would fall due under
this Lease, the amount which Tenant is obligated to pay under the terms of this
Lease (Tenant's liability prior to any such reletting and such recovery not in
any way to be diminished as a result of the fact that such reletting might be
for a rent higher than the rent provided for in this Lease, except that Tenant
shall be credited with the entire amount so received (after the foregoing
expense recovery); when and if such expenses have been completely recovered, the
amounts received from reletting by Landlord as have not previously been applied
shall be credited against Tenant's obligations as of each day when a payment
would fall due under this Lease, and only the net amount thereof shall be
payable by Tenant. Further, amounts received by Landlord from such reletting for
any period shall be credited only against obligations of Tenant allocable to
such period, and shall not be credited against obligations of Tenant hereu nder
accruing subsequent or prior to such period; nor shall any credit of any kind be
due for any period after the date when the term of this Lease is scheduled to
expire according to its terms.


Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord's control
within the Building shall be deemed to have satisfied Landlord's obligation to
use "reasonable efforts" hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building and other similar buildings in the Route 128/Waltham
rental market.


(d)
(i)    Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time after
such termination and whether or not Landlord shall have collected any damages
(including without limitation, those described in paragraph (c) above) as
aforesaid, as liquidated final damages and in lieu of all other damages beyond
the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant for any period prior to such notice, such a sum as at the time of
the giving of such notice represents the amount of the excess, if any, of (a)
the discounted present value, at a discount rate of eight percent (8%) of the
Annual Fixed Rent, Additional Rent and other charges which would have been
payable by Tenant under this Lease from the date of such notice for what would
be the then unexpired Lease Term if the Lease had not been so terminated over
and above, (b) the discounted present value, at a discount rate of eight percent
(8%), of the Annual Fixed Rent, Additional Rent and other charges that would be
received by Landlord if the Premises were re- leased at the





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



time of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent if such
are applicable) prevailing at the time of such notice.


(ii)
For the purposes of this Article, if Landlord elects to require Tenant to pay
damages in accordance with the immediately preceding paragraph, the total rent
shall be computed by assuming that Tenant's share of excess taxes, Tenant's
share of excess operating costs would be, for the balance of the unexpired Term
from the date of such notice, the amount thereof (if any) for the immediately
preceding annual period payable by Tenant to Landlord.



(e)
In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord's option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term of this Lease and may grant
concessions, abatements or free rent to the extent that Landlord considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Landlord
shall in no event be liable in any way whatsoever for failure to re-let the
Premises, or, in the event that the

Premises are re-let, for failure to collect the rent under re-letting. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.


(f)
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount

of the loss or damages referred to above.


7.2
Landlord's Default and Tenant Remedies



Landlord shall in no event be in default in the performance of any of Landlord's
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty
(30) days, or such additional time as is reasonably required to correct any such
default, after notice by Tenant to Landlord properly specifying wherein Landlord
has failed to perform any such obligation (except in the case of an emergency
which poses threat of injury to person or property, such 30-day period shall be
shortened to that period that is reasonable under the circumstances). Except as
otherwise expressly provided in this Lease, Tenant shall not assert




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



any right to deduct the cost of repairs or any monetary claim against the
Landlord from rent thereafter due and payable, but shall look solely to the
Landlord for satisfaction of such claim. The specified remedies to which Tenant
may resort hereunder are not intended to be exclusive of any remedies or means
of redress to which Tenant may at any time be entitled lawfully, and Tenant may
invoke any remedy (including the remedy of specific performance) allowed at law
or in equity as if specific remedies were not herein provided for except to the
extent expressly limited in this Lease.




ARTICLE VIII


Insurance and Indemnity


8.1
Indemnity



(a)
Tenant's Indemnity. To the fullest extent permitted by law, but subject to the
limitations in Section 9.3 hereof, and to the extent not resulting from any act,
omission, negligence or willful misconduct of the Landlord Parties (as
hereinafter defined), Tenant agrees to indemnify and save harmless the Landlord
Parties from and against all claims by third parties of whatever nature to the
extent arising from or claimed to have arisen from (i) any negligent or willful
and wrongful act, omission or negligence of the Tenant Parties (as hereinafter
defined) occurring in the Premises, the Building or Complex; or (ii) any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, occurring in the Premises from the earlier of (A) the date on
which any Tenant Party first enters the Premises in accordance with the
provisions of Exhibit B-1 attached hereto or (B) the Premises A Commencement
Date, and thereafter throughout and until the end of the Lease Term, and after
the end of the Lease Term for so long after the end of the Lease Term as Tenant
or anyone acting by, through or under Tenant is in occupancy of the Premises or
any portion thereof; or (iii) any breach of this Lease by

Tenant (but only to the extent a specific remedy for such breach is not
otherwise provided for pursuant to the terms of this Lease). Landlord will
reasonably cooperate at the Tenant's expense with Tenant in the defense of any
third-party claim. With respect to such third party claim, Tenant shall
indemnify and hold harmless the Landlord Parties against any damages, expenses,
and costs awarded by a court of competent jurisdiction or that are paid as part
of a settlement. Tenant shall have the right to control the defense and
settlement of any such third party claim, provided, however, that Tenant shall
not settle such claim without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. Landlord shall give Tenant prompt
notice of any third party
claim after Landlord's receives notice of the same. For the avoidance of doubt,
the Landlord shall at all times have the right to consult with its own counsel
at its own expense. In no event shall Tenant be liable for any indirect,
punitive or consequential damages except as provided in Section 9.17 below.
Tenant shall pay such indemnified amounts as they are incurred by the Landlord
Parties. This indemnification shall not be construed to deny or reduce any other
rights or obligations of indemnity that any of the Landlord Parties may have
under this Lease or the common law.


(b)
Intentionally Omitted.







--------------------------------------------------------------------------------



(c)
No limitation. The indemnification obligations under this Section 8.1 shall not
be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers' compensation acts, disability benefit
acts, or other employee benefit acts.

Tenant waives any immunity from or limitation on its indemnity or contribution
liability to the Landlord Parties based upon such acts.


(d)
Subtenants and other occupants. Tenant shall require its subtenants and other
occupants of the Premises to provide similar indemnities to the Landlord Parties
in a form acceptable to Landlord.



(e)
Survival. The terms of this Section 8.1 and of Section 8.1.1. below shall
survive any termination or expiration of this Lease.



(f)
Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys' fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed

by Tenant's insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.


(g)
Landlord Parties and Tenant Parties. The term "Landlord Party" or "Landlord
Parties" shall mean Landlord, any affiliate of Landlord, Landlord's managing
agents for the Building, each mortgagee (if any), each ground lessor (if any),
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term "Tenant Party" or "Tenant Parties" shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.



8.1.1    Landlord's Indemnity.


To the maximum extent permitted by law, but subject to the limitations in
Section 9.3 and in Sections 8.2 and 8.13 of this Article, and to the extent not
resulting from any act, omission, fault, negligence or willful misconduct of
Tenant or its contractors, licensees, invitees, agents, servants or employees,
Landlord agrees to indemnify and save harmless Tenant from and against any claim
by a third party arising from any injury to any person occurring in the
Premises, the Building or the Complex after the date that possession of the
Premises is first delivered to Tenant and until the expiration or earlier
termination of the Lease Term, to the extent such injury results from the
negligent act or omission or willful misconduct of Landlord or Landlord's
contractors, agents or employees, or from any breach or default by Landlord in
the performance or




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



observance of its covenants or obligations under this Lease (but only to the
extent a specific remedy for such breach or default is not otherwise provided
for pursuant to the terms of this Lease); provided, however, that in no event
shall the aforesaid indemnity render Landlord responsible or liable for any loss
or damage to fixtures, personal property or other property of Tenant, and
Landlord shall in no event be liable for any indirect or consequential damages.
Tenant shall provide notice of any such third party claim to Landlord as soon as
practicable. Landlord shall have the right, but not the duty, to defend the
claim.


The foregoing indemnity and hold harmless agreement shall include indemnity for
all costs, expenses and liabilities (including, without limitation, attorneys'
fees and disbursements) incurred by the Tenant Parties in connection with any
such claim or any action or proceeding brought thereon, and the defense thereof.
In addition, in the event that any action or proceeding shall be brought against
one or more Tenant Parties by reason of any such claim, Landlord, upon request
from the Tenant Party, shall resist and defend such action or proceeding on
behalf of the Tenant Party by counsel appointed by Landlord's insurer (if such
claim is covered by insurance without reservation) or otherwise by counsel
reasonably satisfactory to the Tenant Party. The Tenant Parties shall not be
bound by any compromise or settlement of any such claim, action or proceeding
without the prior written consent of such Tenant Parties.


8.2
Tenant's Risk



Except for claims arising from the negligent or willful and wrongful act or
omission of Landlord or its agents, employees or contractors, and without in any
way limiting Landlord's repair and maintenance obligations under this Lease,
Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant's own risk. The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation, or claim (including, but not
limited to, claims for the interruption of or loss to a Tenant Party's business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the Premises or the Building or the
Complex, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building or the Complex, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building or the Complex, or from drains,
pipes or plumbing fixtures in the Building or the Complex. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. The Landlord Parties
shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through the acts or omissions of persons (other than any Landlord Party)
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise. The
provisions of this Section 8.2 shall be applicable to the fullest extent
permitted by law, and until the expiration or earlier termination of
the Lease Term, and during such further period as Tenant may use or be in
occupancy of any part of the Premises or of the Building.






--------------------------------------------------------------------------------



8.3
Tenant's Commercial General Liability Insurance



Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any
Tenant Party first enters the Premises for any reason or (ii) the Premises A
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office ("ISO")
Commercial General Liability Coverage "occurrence" form CG 00 01 10 01 or
another Commercial General Liability "occurrence" form providing equivalent
coverage. Such insurance shall include contractual liability coverage. The
minimum limits of liability of such insurance shall be Five Million Dollars
($5,000,000) per occurrence, which insurance limits may be satisfied through a
combination of primary and excess/umbrella insurance. In addition, in the event
Tenant hosts a function in the Premises, in the Building or on the Complex,
Tenant agrees to obtain, and cause any persons or parties providing services for
such function to obtain, the appropriate insurance coverages as may be
reasonably determined by Landlord (including liquor liability coverage, if
applicable) and provide Landlord with evidence of the same upon request.


8.4
Tenant's Property Insurance



Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and continuing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called "all risk" type
insurance coverage with respect to Tenant's property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications
made by or on behalf of the Tenant in the Premises (except to the extent paid
for by Landlord in connection with this Lease, in which case Landlord shall be
responsible for insuring the same) or existing in the Premises as of the date of
this Lease, and other property of Tenant located at the Premises, which are
permitted to be removed by Tenant at the expiration or earlier termination of
the Lease Term except to the extent paid for by Landlord (collectively "Tenant's
Property").
The business interruption insurance required by this Section 8.4 shall be in
minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than the Annual Fixed
Rent then in effect during any three-month period during the Term. The "all
risk" insurance required by this Section 8.4 shall be in an amount at least
equal to the full replacement cost of Tenant's Property. In addition, during
such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant's expense, shall also maintain, or shall cause its contractor(s) to
maintain, builder's risk insurance for the full insurable value of such work.
Landlord and such additional persons or entities as Landlord may reasonably
request shall be named as loss payees, as their interests may appear, on the
policy or policies required by this Lease. In the event of loss or damage
covered by the "all risk" insurance required by this Lease, the responsibilities
for repairing or restoring the loss or damage shall be determined in accordance
with Article VI. To the extent that Landlord is obligated to pay for the repair
or restoration of the loss or damage covered by the policy, Landlord shall be
paid the proceeds of the "all risk" insurance covering the loss or damage. To
the extent Tenant is obligated to pay for the repair or restoration of the loss
or damage, covered by the policy, Tenant shall be paid the
proceeds of the "all risk" insurance covering the loss or damage. If both
Landlord and Tenant are




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease is
terminated pursuant to Article VI), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.


8.5
Tenant's Other Insurance



Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any
Tenant Party first enters the Premises for any reason or (ii) the Premises A
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Site) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage;
(2) worker's compensation insurance; and (3) employer's liability insurance.
Such automobile liability insurance shall be in an amount not less than One
Million Dollars ($1,000,000) for each accident. Such worker's compensation
insurance shall carry minimum limits as defined by the law of the jurisdiction
in which the Premises are located (as the same may be amended from time to
time). Such employer's liability insurance shall be in an amount not less than
One Million Dollars ($1,000,000) for each accident, One Million Dollars
($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.


8.6
Requirements for Tenant's Insurance



All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least "A-" and are within a financial size category of not less than
"Class IX" in the most current Best's Key Rating Guide
or such similar rating as may be reasonably selected by Landlord. All such
insurance shall: (1) be reasonably acceptable in form and content to Landlord;
and (2) be primary and noncontributory (including all primary and
excess/umbrella policies). Tenant or its insurer or insurance
consultant shall provide Landlord at least thirty (30) days' prior written
notice (by certified or registered mail, return receipt requested, or by fax or
email) of any cancellation, failure to renew, reduction of amount of insurance
or material change in coverage. No such policy shall contain any self-insured
retention greater than (i) Twenty-Five Thousand Dollars ($25,000.00) in the
case of Tenant's liability insurance, and (ii) One Hundred Thousand Dollars
($100,000.00) in the case of Tenant's property insurance (which limits may
increase by five percent (5%) after the fifth anniversary of the Premises A
Commencement Date). Such self-insured retentions shall be deemed to be
"insurance" for purposes of the waiver in Section 8.13 below. Landlord reserves
the right from time to time (but not more than once in any five-year period) to
require Tenant to obtain higher minimum amounts of insurance based on such
limits as are customarily carried by tenants of similar size and financial
standing with respect to similar properties in the area in which the Premises
are located. The minimum amounts of insurance required by this Lease shall not
be reduced by the payment of claims or for any other reason. In the event Tenant
shall fail to obtain or maintain any insurance meeting the requirements of this
Article, or to deliver such policies or certificates as required by this
Article, Landlord may, at its option, on five (5)




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



business days' notice to Tenant, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.


8.7
Additional Insureds



To the fullest extent permitted by law, the commercial general liability carried
by Tenant pursuant to this Lease, and any additional liability insurance carried
by Tenant pursuant to Section 8.5 of this Lease (other than worker's
compensation, employer's liability and D&O insurance), shall name Landlord,
Landlord's managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to this Lease or the operations of Tenant
(collectively "Additional Insureds"). Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord's managing agent, or other Additional Insureds,
but subject to Sections 8.1 and 8.13, it is agreed that no such coverage carried
by Tenant will provide coverage or protection against claims arising (or claimed
to have arisen) from the negligence or willful misconduct of any Additional
Insured. Such insurance shall also waive any right of subrogation against each
Additional Insured. For the avoidance of doubt, each primary policy and each
excess/umbrella policy through which Tenant satisfies its obligations under this
Section 8.7 must provide coverage to the Additional Insureds that is primary and
non­ contributory.


8.8
Certificates of Insurance



On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Premises A Commencement Date, Tenant
shall furnish Landlord with
certificates evidencing the insurance coverage required by this Lease, and
renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least fifteen (15) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit H, however, other forms of certificates may
satisfy the requirements of this Section 8.8). Failure by the Tenant to provide
the certificates or letters required by this Section 8.8 shall not be deemed to
be a waiver of the requirements in this Section 8.8. Upon request by Landlord at
reasonable intervals, a true and complete copy of any insurance policy required
by this Lease shall be delivered to Landlord within ten (10) days following
Landlord's request.


8.9
Subtenants and Other Occupants



Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall






--------------------------------------------------------------------------------



be responsible for identifying and remedying any deficiencies in such
certificates or policy provisions.


8.10
No Violation of Building Policies



To the extent Tenant has received written notice of any such requirements,
Tenant shall not commit or permit any violation of the usual and customary form
of policies of fire, boiler, sprinkler, water damage or other insurance covering
the Complex and/or the fixtures, equipment and property therein carried by
Landlord, or do or permit anything to be done, or keep or permit anything to be
kept, in the Premises, which in case of any of the foregoing (i) would result in
termination of any such policies, (ii) would adversely affect Landlord's right
of recovery under any of such policies, or (iii) would result in reputable and
independent insurance companies refusing to insure the Complex or the property
of Landlord in amounts reasonably satisfactory to Landlord.


8.11
Tenant to Pay Premium Increases



If and solely to the extent that, because of anything done, caused or permitted
to be done, or omitted by Tenant (or its subtenant or other occupants of the
Premises), the rates for liability, fire, boiler, sprinkler, water damage or
other insurance on the Complex or on the Building and equipment of Landlord or
any other tenant or subtenant in the Building shall be higher than they
otherwise would be, and Tenant does not (i) cease such activity done, caused or
permitted, or (ii) perform the omission, as applicable, within five (5) days of
notice, Tenant shall reimburse Landlord and/or the other tenants and subtenants
in the Building for the additional insurance premiums thereafter paid by
Landlord or by any of the other tenants and subtenants in the Building which
shall have been charged because of the aforesaid reasons, such reimbursement to
be made from time to time on Landlord's demand.


8.12
Landlord's Insurance



(a)    Required insurance. Landlord shall maintain (i) insurance against loss or
damage with respect to the Building on an "all risk" type insurance form, with
customary exceptions, subject to such deductibles and self-insured retentions as
Landlord may reasonably determine, in an amount equal to at least the
replacement value of the Building; (ii) insurance with respect to any
improvements, alterations, and fixtures of Tenant located at the Premises to the
extent paid for by Landlord; and (iii) commercial general liability insurance
with respect to the Building in an amount not less than $5,000,000 per
occurrence, with deductibles and self-insured retentions as determined by
Landlord. The cost of such insurance shall be treated as a part of Landlord's
Operating Expenses. Such insurance shall be maintained with an insurance company
or companies selected by Landlord. Payment for losses thereunder shall be made
solely to Landlord.


(b)    Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Complex. Payment for losses






--------------------------------------------------------------------------------



thereunder shall be made solely to Landlord. The cost of all such additional
insurance shall also be part of the Landlord's Operating Expenses.


(c)    Blanket and self-insurance. For so long as Boston Properties Limited
Partnership or any affiliate or subsidiary thereof is the Landlord under this
Lease, any or all of Landlord's insurance may be provided by blanket coverage
maintained by Landlord or any affiliate of Landlord under its insurance program
for its portfolio of properties, or by Landlord or any affiliate of Landlord
under a program of self-insurance, and in such event Landlord's Operating
Expenses shall include the portion of the reasonable costs of blanket insurance
that is allocated to the Building.
For all purposes of this Lease, including without limitation 8.13, with respect
to any amounts that Landlord does self-insure, Landlord shall be deemed to have
purchased third-party casualty insurance coverage to the extent required under
Section 8.12(a) above, and if Landlord elects to self-insure, (x) Landlord, as
the insurer and insured, agrees to waive any and all rights of
recovery against Tenant for loss of, or damage to, the Building, or any of
Landlord's property or the property of others claiming by, through or under
Landlord (even if caused by the negligent act or omission of any Tenant Party)
to the extent such loss or damage would have been covered
by insurance required under Section 8.12(a) above, and (y) Landlord shall within
thirty (30) days after demand from Tenant from time to time pay to or on behalf
of Tenant all losses, costs, claims, expenses, and damages self-insured by
Landlord to the extent (A) Landlord would have been responsible for the same
under this Lease and (B) the same would have been covered by Landlord's
insurance required under Section 8.12(a) above, subject to the limitations and
waivers contained in Section 8.13 and 9.3 below. Landlord's obligations as a
self-insurer shall survive the expiration or earlier termination of this Lease.


(d)    No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant's Property, including any such
property or work of Tenant's subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant's or any
subtenant's or occupant's business.


8.13
Waiver of Subrogation



To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any property insurance policy
required by this Lease or which would have been so insured had the party carried
the insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. Any subtenant or assignee of
Tenant shall have the benefit of Landlord's waiver contained herein. In
addition, the parties hereto (and in the case of Tenant, its subtenants and
other occupants of the Premises) shall procure an appropriate clause in, or
endorsement on, any insurance policy required by this Lease pursuant to which
the insurance company waives subrogation. The insurance policies required by
this Lease shall contain no provision that would invalidate or restrict the
parties' waiver and release of the rights of recovery in this Section 8.13. The
parties hereto covenant that no insurer shall hold any right of subrogation
against the parties hereto by virtue of such insurance policy.






--------------------------------------------------------------------------------



8.14
Tenant's Work



During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer's liability, builder's
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord's written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant's contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name Landlord,
Landlord's managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services. Such insurance shall
provide primary coverage without contribution from any other insurance carried
by or for the benefit of Landlord, Landlord's managing agent, or other
Additional Insureds. Such insurance shall also waive any right of subrogation
against
each Additional Insured. Tenant shall obtain and submit to Landlord, prior to
the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this Section 8.14.




ARTICLE IX


Miscellaneous Provisions


9.1
Waiver



No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right
(subject to Section 7.l (a)) to declare the failure of Tenant to satisfy any
such condition or deliver any such item an Event of Default under this Lease. No
waiver by Tenant of any condition of this Lease shall be construed as excusing
satisfaction of any such condition by Landlord, and Tenant reserves the right to
declare the failure of Landlord to satisfy any such condition a default of
Landlord under this Lease. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord's or Tenant's consent or approval to or of
any subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no






--------------------------------------------------------------------------------



effect, and Landlord may accept such check without prejudice to any other rights
or remedies which Landlord may have against Tenant.


9.2
Cumulative Remedies



Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of
any breach or threatened breach of any provisions of this Lease. In addition to
the other remedies provided in this Lease, Landlord shall be entitled to seek an
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions, provided,
however, that the foregoing shall not be construed as a confession of judgment
by Tenant.


9.3
Quiet Enjoyment



This Lease is subject and subordinate to all matters of record. So long as no
Event of Default exists on the part of Tenant hereunder, Tenant shall and may
lawfully, peaceably and quietly have, hold, occupy and enjoy the Premises during
the Term (exclusive of any period during which Tenant is holding over after the
expiration or termination of this Lease without the consent of Landlord),
without interruption, disturbance, hindrance or ejection by Landlord or any
persons claiming through or under Landlord, subject, however, to the terms of
this Lease; the foregoing covenant of quiet enjoyment is in lieu of any other
covenant, express or implied; and it is understood and agreed that this covenant
and any and all other covenants of Landlord contained in this Lease shall be
binding upon Landlord and Landlord's successors, including ground or master
lessees, only with respect to breaches occurring during Landlord's or Landlord's
successors' respective ownership of Landlord's interest hereunder, as the case
may be.


Further, Tenant specifically agrees to look solely to Landlord's then equity
interest in the Building, together with the rents, issues, profits and proceeds
thereof, at the time owned, or in which Landlord holds an interest as ground
lessee, for recovery of any judgment from Landlord; it being specifically agreed
that neither Landlord (original or successor), nor any beneficiary of any trust
of which any person holding Landlord's interest is trustee, nor any member,
manager, partner, director or stockholder, nor Landlord's managing agent, shall
ever be personally liable for any such judgment, or for the payment of any
monetary obligation to Tenant. The provision contained in the foregoing sentence
is not intended to, and shall not, limit any right that Tenant might otherwise
have to obtain injunctive relief against Landlord or Landlord's successors in
interest, or any action not involving the personal liability of Landlord
(original or successor), any successor trustee to the persons named herein as
Landlord, or any beneficiary of any trust of which any person holding Landlord's
interest is trustee, or of any manager, member, partner, director or stockholder
of Landlord or of Landlord's managing agent to respond in monetary damages from
Landlord's assets other than Landlord's equity interest aforesaid in the
Building, but in no event shall Tenant have the right to terminate or cancel
this Lease or to withhold rent or to set-off any claim or damages against rent
except as expressly set forth herein, as a result of
any default by Landlord or breach by Landlord of its covenants or any warranties
or promises hereunder, except in the case of a wrongful eviction of Tenant from
the demised premises (constructive or actual) by Landlord continuing after
notice to Landlord thereof and a reasonable






--------------------------------------------------------------------------------



opportunity for Landlord to cure the same. In no event shall either party hereto
ever be liable for any indirect or consequential damages or loss of profits or
the like, provided that the foregoing limitation of liability shall be
inapplicable to Tenant's obligations pursuant to Section 9.17 hereof (subject to
the limitations set forth in Section 9.17(B) thereof). It is specifically agreed
that no officer, employee, director or stockholder of Tenant shall ever be
personally liable for any judgment against Tenant, or for the payment of any
monetary obligation of Tenant.


9.4
Notice to Mortgagee and Ground Lessor



After receiving written notice from any person, firm or other entity that it
holds a mortgage which includes the Premises as part of the mortgaged premises,
or that it is the ground lessor under a lease with Landlord, as ground lessee,
which includes the Premises as a part of the demised premises, no notice from
Tenant to Landlord shall be effective unless and until a copy
of the same is given to such holder or ground lessor, and the curing of any of
Landlord's defaults by such holder or ground lessor within a reasonable time
thereafter (including a reasonable time to obtain possession of the premises if
the mortgagee or ground lessor elects to do so) shall be treated as performance
by Landlord. For the purposes of this Section 9.4 or Section 9.14, the term
"mortgage" includes a mortgage on a leasehold interest of Landlord (but not one
on Tenant's leasehold interest). The foregoing shall not diminish any rights
Tenant may have to a rent abatement or other remedy expressly provided for
herein (other than termination of this Lease).


9.5
Assignment of Rents



With reference to any assignment by Landlord of Landlord's interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:


(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and



(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord's obligations hereunder only upon foreclosure of such
holder's mortgage or the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord's position hereunder by such
ground lessor.



In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord's obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord's obligations hereu nder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant's obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such






--------------------------------------------------------------------------------



seller-lessee, and its successors in title, shall be the landlord hereunder
unless and until Landlord's position shall have been assumed by such
purchaser-lessor.


9.6
Surrender



No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord's agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord's agents shall not operate as a termination
of the Lease or a surrender of the Premises.


9.7
Brokerage



(A)Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Broker, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant's selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.


(B)Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Tenant relative to dealings by Landlord with brokers other than
the Broker, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord's selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease, if
any, designated in Section 1.1 hereof.


9.8
Invalidity of Particular Provisions



If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.


9.9
Provisions Binding, Etc



The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



reference contained to successors and assigns of Tenant is not intended to
constitute a consent to subletting or assignment by Tenant.


9.10
Recording; Confidentiality



Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease in the form attached hereto as Exhibit I.


Tenant agrees that the terms and conditions of this Lease will be treated as
confidential and, except as required by law (or except with the written consent
of Landlord), Tenant shall not disclose the same to any third party for Tenant's
partners, lenders, actual or potential investors or purchasers, accountants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same. Inthe event Tenant is required by
subpoena or other process of law to provide this Lease or disclose any of its
terms, Tenant shall give Landlord prompt notice of such requirement prior to
making disclosure so that Landlord may seek an appropriate protective order. If
failing the entry of a protective order Tenant is compelled to make disclosure,
Tenant shall only disclose portions of the Lease which Tenant is required to
disclose and will exercise reasonable efforts to obtain assurance that
confidential treatment will be accorded to the information so disclosed. The
foregoing shall not apply to any information
that is otherwise generally available or a matter of record. In connection with
the foregoing, it is acknowledged and agreed that Tenant will be required by
applicable governmental regulations to disclose this Lease in its public filings
with the United States Securities and Exchange Commission.


9.11
Notices



Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:


If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.


If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Premises A Commencement Date the
address of Tenant shall be the Premises, and marked "Attention: General Counsel"
(or to such other address or addresses as may from time to time hereafter be
designated by Tenant by like notice). Copies of any notices of default shall
simultaneously be sent to Stephen T.


Langer, Esq., Langer & McLaughlin, LLP, 855 Boylston Street, 6th

Floor, Boston, MA 02116.


Any notice claiming the existence of a breach or default by Tenant shall be sent
only by nationally recognized, reputable overnight delivery or courier service
(such as Federal Express or UPS) and shall state at the top of such notice in
prominent type: "THIS IS A NOTICE OF DEFAULT UNDER A LEASE, AND FAILURE TO





--------------------------------------------------------------------------------






CURE THIS DEFAULT WITHIN THE TIME PROVIDED MAY RESULT IN A
TERMINATION OF THE LEASE." Except as otherwise provided herein, all such notices
shall be effective when received; provided, that (i) if receipt is refused,
notice shall be effective upon the first occasion that such receipt is refused,
(ii) if the notice is unable to be delivered due to a change of address of which
no notice was given, notice
shall be effective upon the date such delivery was attempted, (iii) if the
notice address is a post office box number, notice shall be effective the day
after such notice is sent as provided hereinabove or (iv) if the notice is to a
foreign address, notice shall be effective two (2) days after such notice is
sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord's managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.


9.12
When Lease Becomes Binding and Authority



Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modif y any of the provisions hereof. Each of Landlord and
Tenant hereby represents and warrants to the other that all necessary action has
been taken to enter this Lease and that the person signing this Lease on behalf
of each of Landlord and Tenant has been duly authorized to do so.


9.13
Section Headings



The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.


9.14
Rights of Mortgagee



This Lease shall be subject and subordinate to the priority of the lien of any
mortgage now or hereafter placed on the Site or the Building, or both, and to
all renewals, modifications,




--------------------------------------------------------------------------------



consolidations, replacements and extensions thereof and all substitutions
therefor, provided that the holder of such mortgage agrees to recognize the
right of Tenant to use and occupy the






--------------------------------------------------------------------------------



Premises and all other rights of Tenant under this Lease, so long as no Event of
Default exists and continues uncured hereunder. In confirmation of such
subordination and recognition, Tenant shall execute and deliver promptly such
instruments of subordination as such mortgagee may reasonably request, subject
to receipt of such commercially reasonable instruments of non­ disturbance from
such mortgagee, in form and substance reasonably acceptable to Tenant, as Tenant
may reasonably request (Landlord hereby agreeing (a) to obtain such
subordination instruments from such mortgagee and (b) to pay any legal or other
fees charged by the mortgagee, in connection with providing the same). In the
event that any mortgagee or its respective successor in title shall succeed to
the interest of Landlord, then this Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord.


Landlord hereby represents and warrants that there is no mortgage currently
encumbering the Building or the Site.


9.15
Status Reports and Financial Statements



Recognizing that the parties hereto may find it necessary to establish to third
parties, such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, each
party (the "Non Requesting Party") on the request of the other party (the
"Requesting Party") made from time to time, will promptly furnish to the
Requesting Party within twenty (20) days after request, addressed to any
existing or potential holder of any mortgage encumbering the Premises, the
Buildings, the Site and/or the Complex or any potential purchaser of the
Premises, the Buildings, the Site and/or the Complex (each an "Interested
Party") a statement of the status of any reasonable matter pertaining to this
Lease, including, without limitation, acknowledgments that (or the extent to
which) each party is in compliance with its obligations under the terms of this
Lease; provided, however, that in the event that either party is requested to
provide more than one (1) such statement in any twelve
(12) month period, the Requesting Party shall be responsible for the payment of
all reasonable costs incurred by the Non-Requesting Party in providing such
statements, including, without limitation, attorneys' fees. No such statement by
either party shall subject such party to any liability, nor shall such a
statement constitute an amendment to this Lease, but such statement shall have
the effect of estopping the certif ying party from taking a position against the
recipients thereof that is inconsistent with such statement.


In addition, unless and for so long as Tenant is not a publicly traded entity
with financial statements that are freely available to the public which are
certified to the governmental regulatory authorities, Tenant shall deliver to
Landlord, or any Interested Party designated by Landlord, financial statements
of Tenant, as reasonably requested by Landlord including, but not limited to,
financial statements for the past three (3) years, provided, however, that
Landlord, or such Interested Party, as the case may be, executes and delivers to
Tenant a confidentiality agreement in form and substance satisfactory to Tenant.


Any such status statement or non-publicly available financial statement
delivered by Tenant pursuant to this Section 9.15 may be relied upon by any
Interested Party.






--------------------------------------------------------------------------------



9.16
Self-Help



(A)If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) business days' written notice to and demand upon Tenant, or without notice
to or demand upon Tenant in the case of any emergency, and without waiving, or
releasing Tenant from, any obligations of Tenant in this Lease contained, make
such payment or perform such act which Tenant is obligated to perform under this
Lease in such manner and to such extent as may be reasonably necessary, and, in
exercising any such rights, pay any costs and expenses, employ counsel and incur
and pay reasonable attorneys' fees. All sums so paid by Landlord and all
reasonable and necessary costs and expenses of Landlord incidental thereto,
together with interest thereon at the annual rate equal to the sum of (a) the
Base Rate from time
to time announced by Bank of America, N.A (or its successor) as its Base Rate
and (b) two percent (2%) (but in no event greater than the maximum rate
permitted by applicable law), from the date of the making of such expenditures
by Landlord, shall be deemed to be Additional Rent and, except as otherwise in
this Lease expressly provided, shall be payable to the Landlord on demand, and
if not promptly paid shall be added to any rent then due or thereafter becoming
due under this Lease, and Tenant covenants to pay any such sum or sums with
interest as aforesaid. If Tenant fails to pay Landlord for the sums paid by
Landlord within thirty (30) days of after
receipt of Landlord's invoice (together with supporting documentation), and
Tenant has not, within ten (10) business days of its receipt of such invoice,
given written notice to Landlord objecting to such demand and stating that
Tenant has filed suit in a court of competent jurisdiction to determine whether
or not Landlord had validly exercised its self-help right hereunder (or if
Tenant has timely disputed Landlord's invoice, has filed suit and has thereafter
failed to pay Landlord the amount of any final, unappealable award against
Tenant within thirty
(30) days after the issuance thereof) then Landlord shall have (in addition to
any other right or remedy of Landlord) the same rights and remedies in the event
of the non-payment thereof by Tenant as in the case of default by Tenant in the
payment of Annual Fixed Rent. Tenant's obligation to reimburse Landlord all such
costs and expenses will survive the expiration or sooner termination of this
Lease for a period of one hundred and twenty (120) days.


(B)If Landlord shall at any time be in default pursuant to the terms and
conditions of this Lease attributable to its failure to perform any act which
Landlord is obligated to perform under this Lease, and (except in the case of
emergency) should such failure continue beyond applicable grace periods, then
provided such default of Landlord (i) relates solely to a condition impacting
only the Premises, and (ii) may be cured without (A) access to, or impact upon,
areas or systems outside the Premises, and (B) interfering the with use and
occupancy of, or systems serving, other tenants of the Building, Tenant may, but
shall not be obligated so to do, after ten (10) business days' written notice to
and demand upon Landlord explicitly setting forth the basis for Tenant's claim
of default and specifying that Tenant intends to invoke Tenant's rights under
this Section 9.16(B) (or without notice to or demand upon Landlord in the case
of any emergency) ("Tenant's Self Help Notice"), and without waiving, or
releasing Landlord from, any
obligations of Landlord in this Lease contained, perform such act which Landlord
is obligated to perform under this Lease in such manner and to such extent as
may be reasonably necessary. All sums reasonably so incurred and paid by Tenant
and all reasonable and necessary costs and expenses of Tenant incidental to
Tenant's proper exercise of self-help rights pursuant to this Section 9.16(B),
together with interest thereon at the annual rate equal to the sum of (a) the
Base




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Rate from time to time announced by Bank of America, N.A (or its successor) as
its Base Rate and (b) two percent (2%) (but in no event greater than the maximum
rate permitted by applicable law), from the date of the making of such
expenditures by Tenant, shall be payable to the Tenant within thirty (30) days
of Tenant's furnishing Landlord an invoice therefor, accompanied by reasonable
substantiation, and Landlord covenants to pay any such sum or sums with interest
as aforesaid if not timely paid. If Landlord fails to reimburse Tenant for the
sums paid by Tenant within thirty (30) days of Tenant's invoice (together with
supporting documentation), and Landlord has not, within ten (10) business days
of its receipt of such invoice, given written
notice to Tenant objecting to such demand and stating that Landlord has filed
suit in a court of competent jurisdiction to determine whether or not Tenant had
validly exercised its self-help right hereunder (or if Landlord has timely
disputed Tenant's invoice, has filed suit and has thereafter failed to pay
Tenant the amount of any final, unappealable award against Landlord within
thirty (30) days after the issuance thereof) then subject to the last sentence
of this paragraph, Tenant shall have the right to offset the amount of such sums
demanded by Tenant against the Annual Fixed Rent and Additional Rent payable
under this Lease until offset in full. Notwithstanding the foregoing, Tenant
shall have no right to reduce any monthly installment of Annual Fixed Rent by
more than fifteen percent (15%) of the amount of Annual Fixed Rent which would
otherwise have been due and payable by Tenant to Landlord, unless the aggregate
amount of such deductions over the remainder of the Lease Term (as the same may
have been extended) will be insufficient to fully reimburse Tenant for the
amount demanded by Tenant, in which event Tenant may affect such offset by
making deductions from each monthly installment of Annual Fixed Rent in equal
monthly amounts over the balance of the remainder of the Lease Term. Landlord's
obligation to reimburse Tenant all such costs and expenses will survive the
expiration or sooner termination of this Lease for a period of one hundred and
twenty (120) days.


9.17
Holding Over.



(A)Any holding over by Tenant after the expiration of the term of this Lease
shall be treated as a tenancy at sufferance and shall be on the terms and
conditions as set forth in this Lease, as far as applicable except that Tenant
shall pay as a use and occupancy charge an amount equal to the greater of (x)
200% of the Annual Fixed Rent and Additional Rent calculated (on a daily basis)
at the rate payable under the terms of this Lease immediately prior to the
commencement of such holding over, or (y) the fair market rental value of the
Premises, in each case for the period measured from the day on which Tenant's
hold-over commences and terminating on the day on which Tenant vacates the
Premises. Notwithstanding the foregoing, for the first sixty (60) days of any
holding over, the percentage figure set forth above shall instead be 150%.


(B)In addition, Tenant shall save Landlord, its agents and employees harmless
and will exonerate, defend and indemnify Landlord, its agents and employees from
and against any and all damages which Landlord may suffer on account of Tenant's
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Notwithstanding the foregoing, however, Tenant shall not be
liable for indirect or consequential damages incurred by Landlord during the
first forty-five (45) days of any holding over by Tenant.


(C)Nothing in the foregoing nor any other term or provision of this Lease shall
be deemed to permit Tenant to retain possession of the Premises or hold over in
the Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease and Tenant's vacation of the




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Premises shall be conclusively deemed to be abandoned and may either be retained
by Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, then Landlord may
receive the proceeds of such sale and apply the same, at its option against the
expenses of the sale, the cost of moving and storage, any arrears of rent or
other charges payable hereunder by Tenant to Landlord and any damages to which
Landlord may be entitled under this Lease and at law and in equity.


9.18
Extension Option



(A)On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the option to extend and as of the
commencement of the Extended Term (i) there exists no Event of Default (defined
in Section 7.1), (ii) this Lease is still in full force and effect, and (iii)
Tenant has neither assigned this Lease nor sublet more than thirty-three percent
(33%) of the Rentable Floor Area of the Premises (except for an assignment or
subletting permitted without Landlord's consent under Section 5.6.4 hereof),
Tenant shall have the right to extend the Term hereof upon all the same terms,
conditions, covenants and agreements herein contained (except for the Annual
Fixed Rent which shall be adjusted during the option period as hereinbelow set
forth and there shall be no further right to extend the Term)
for one ( 1) period of ten ( 10) years as hereinafter set forth. The option
period is sometimes herein referred to as the "Extended Term." Notwithstanding
any implication to the contrary Landlord has no obligation to make any
additional payment to Tenant in respect of any construction allowance or the
like or to perform any work to the Premises as a result of the exercise by
Tenant of any such option.


(B)If Tenant desires to exercise the option to extend the Term, then Tenant
shall give notice to Landlord (the "Extension Term Exercise Notice") not earlier
than twenty-seven (27) months nor later than eighteen (18) months prior to the
expiration of the Original Term, exercising such option to extend. Within sixty
(60) days after Landlord's receipt of the Extension Term Exercise Notice,
Landlord shall provide Landlord's good faith designation of the fair market
rental value of the Premises for the Extended Term ("Landlord's Extension Term
Rent Quotation"). If at the expiration of thirty (30) days after Tenant's
receipt of Landlord's Extension Term Rent Quotation (the "Extension Term
Negotiation Period"), Landlord and Tenant have not reached agreement on a
determination of an annual rental for the Extended Term and executed a written
instrument extending the Term of this Lease pursuant to such agreement, then
Tenant shall have the right, for thirty (30) days following the expiration of
the Extension Term Negotiation Period, to either (i) to rescind its delivery of
the Extension Term Exercise Notice (in which event, the Lease Term shall expire
at the end of the then-current Term as though such notice were not sent by
Tenant), or (ii) make a request to Landlord for a broker determination (the
"Broker Determination") of the Prevailing Market Rent (as defined in Exhibit J)
for the Extended Term, which Broker Determination shall be made in the manner
set forth in Exhibit J. If Tenant timely shall have requested the Broker
Determination, then the Annual Fixed Rent for the Extended Term shall be an
amount equal to the Prevailing Market Rent as determined by the Broker
Determination. If Tenant does not timely request the Broker Determination or
rescind its Extension Term Exercise Notice in accordance with the prior
sentence, then Tenant shall be
deemed to have elected to have accepted Landlord's Extension Term Rent Quotation
("Tenant's Deemed Acceptance of Landlord's Quotation").






--------------------------------------------------------------------------------



(C)Upon the first to occur of (i) the agreement by Landlord and Tenant during
the Extension Term Negotiation Period on an Annual Fixed Rent for the Extended
Term, (ii) the timely request by Tenant for a Broker Determination in accordance
with the provisions of subsection (B) above or (iii) the occurrence of Tenant's
Deemed Acceptance of Landlord's Quotation in accordance with the provisions of
subsection (B) above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the Extended Term, without the necessity
for the execution of any additional documents, except that Landlord and Tenant
agree to enter into an instrument in writing setting forth the Annual Fixed Rent
for the Extended Term as determined
in the relevant manner set forth in this Section 9.18; and in such event all
references herein to the Lease Term or the term of this Lease shall be construed
as referring to the Lease Term, as so extended, unless the context clearly
otherwise requires, and except that there shall be no further option to extend
the Lease Term. Notwithstanding anything contained herein to the contrary, in no
event shall the Lease Term hereof be extended for more than ten ( 10) years
after the
expiration of the Original Term hereof.


(D)
Time is of the essence with respect to the provisions of this Section 9.18.



9.19
Security Deposit



(a)    Concurrently with the execution of this Lease, Tenant shall pay to
Landlord a security deposit in the amount of Two Million and Ninety-Three
Thousand Dollars ($2,093,000) and Landlord shall hold the same, throughout the
Term of this Lease (including the Extended Term, if applicable), unless sooner
returned to Tenant as provided in this Section 9.19, as security for the
performance by Tenant of all obligations on the part of Tenant to be performed
under this Lease. Such deposit shall be in the form of an irrevocable,
unconditional, negotiable letter of credit (the "Letter of Credit"). The Letter
of Credit shall (i) be issued by and drawn on a bank reasonably approved by
Landlord and at a minimum having a long term issuer credit rating from Standard
and Poor's Professional Rating Service of A or a comparable rating from Moody's
Professional Rating Service, (ii) be substantially in the form attached hereto
as Exhibit G, (iii) permit one or more draws thereunder to be made accompanied
only by certification by Landlord or Landlord's managing agent that a default of
Tenant exists pursuant to the terms of this Lease, Landlord is entitled to draw
upon such Letter of Credit, (iv) permit transfers at any time without charge,
(v) permit presentment in Boston, Massachusetts and (vi) provide that any
notices to Landlord be sent to the notice address provided for Landlord in this
Lease. Landlord hereby approves Bank of America, N.A. as the issuer of the
Letter of Credit. If the credit rating for the issuer of such Letter of Credit
falls below the standard set forth in (i) above or if the financial condition of
such issuer changes in any other material adverse way, or if any trustee,
receiver or liquidator shall be appointed for the issuer, Landlord shall have
the right to require that Tenant provide a substitute letter of credit that
complies in all respects with the requirements of this Section, and Tenant's
failure to provide the same within thirty (30) days following Landlord's written
demand therefor shall entitle Landlord to immediately draw upon the Letter of
Credit. Any such Letter of Credit shall be for a term of two (2) years (or for
one (1) year if the issuer thereof regularly and customarily only issues letters
of credit for a maximum term of one ( 1) year) and shall in either case provide
for automatic renewals through the date which is sixty (60) days subsequent to
the scheduled expiration of this Lease (as the same may be extended). Any
failure or refusal to honor the Letter of Credit shall be at Tenant's sole risk
and shall not relieve Tenant of its obligation hereunder with regard to the
security deposit. Upon the occurrence of any default of Tenant, Landlord shall
have the right from time to time without prejudice to any




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



other remedy Landlord may have on account thereof, to draw on such portion of
such deposit held as a Letter of Credit as may be necessary to cure the same and
to Landlord's damages arising from such default on the part of Tenant under the
terms of this Lease. If Landlord so
applies all or any portion of such deposit, Tenant shall within seven (7)
business days after notice from Landlord deposit cash with Landlord in an amount
sufficient to restore such deposit to the full amount stated in this Section
9.19. While Landlord holds any cash deposit Landlord shall have no obligation to
pay interest on the same and shall have the right to commingle the same with
Landlord's other funds. Neither the holder of a mortgage nor the Landlord in a
ground lease on property which includes the Premises shall ever be responsible
to Tenant for the return or application of any such deposit, whether or not it
succeeds to the position of Landlord hereunder, unless such deposit shall have
been received in hand by such holder or ground Landlord.


(b)    Landlord shall return a Three Hundred and Forty-Eight Thousand Eight
Hundred and Thirty-Three and 00/100 Dollar ($348,833.00) (the "First Reduction")
portion of such deposit to Tenant so that the remainder of such deposit shall be
One Million Seven Hundred and Forty­ Four Thousand One Hundred and Sixty-Seven
and 00/100 Dollars ($1,744,167.00) (or if such deposit is in the form of a
Letter of Credit, Landlord shall exchange the Letter of Credit for a
Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein)
at such time after the two-year anniversary of the Premises A Commencement Date
(the "First Scheduled Adjustment Date"), if ever, that all of the following
conditions are satisfied: (i) no notice of default previously sent under the
terms of this Lease by Landlord remains uncured, (ii) Landlord has not applied
such deposit or any portion thereof to Landlord's damages arising from any
default on the part of Tenant, whether or not Tenant has restored the amount so
applied by Landlord, (iii) there have been no more than two (2) Event of Default
occurrences during the Term, and (iv) Tenant satisfies each of the Revenue Test,
the First Adjusted EBITDA Test and the Leverage Test (as such terms are defined
in subsection (d) below). In the event that Tenant does not meet all of the
foregoing conditions set forth in clauses (i) through (iv) of the immediately
preceding sentence at the beginning of the two-year anniversary of the Premises
A Commencement Date, then the First Scheduled Adjustment Date shall be deferred
until such date as Tenant has met such conditions.


(c)    Landlord shall return a Three Hundred and Forty-Eight Thousand Eight
Hundred and Thirty-Three and 00/100 Dollar ($348,833.00) (the "Second
Reduction") portion of such deposit to Tenant so that the remainder of such
deposit (assuming the Initial Reduction under subsection (b) above has been
previously effectuated) shall be One Million Three Hundred and
Ninety-Five Thousand Three Hundred and Thirty-Four and 00/100 Dollars
($1,395,334.00) (or if such deposit is in the form of a Letter of Credit,
Landlord shall exchange the Letter of Credit for a Letter of Credit delivered by
Tenant which reduces the amount secured by the Letter of Credit by the amount
stated hereinabove and otherwise in strict conformity with the requirements
herein) at such time after the four-year anniversary of the Premises A
Commencement Date (the "Second Scheduled Adjustment Date"), if ever, that all of
the following conditions are satisfied: (i) no notice of default previously sent
under the terms of this Lease by Landlord remains uncured, (ii) Landlord has not
applied such deposit or any portion thereof to Landlord's damages arising from
any default on the part of Tenant, whether or not Tenant has restored the amount
so applied by Landlord, (iii) there have been no more than two (2) Event of
Default occurrences during the Term, and (iv) Tenant satisfies each of the
Revenue Test, the Second Adjusted EBITDA Test and the Leverage Test (as such
terms are defined in subsection (d)




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



below) ). In the event that Tenant does not meet all of the foregoing conditions
set forth in clauses (i) through (iv) of the immediately preceding sentence at
the beginning of the four-year anniversary of the Premises A Commencement Date,
then the Second Scheduled Adjustment Date shall be deferred until such date as
Tenant has met such conditions.


(d)
For purposes of this Section 9.19:



(i)The "Revenue Test" shall be considered to have been satisfied if, taking into
account the last four (4) full fiscal quarters immediately preceding (x) the
First Scheduled Adjustment Date as to the First Reduction, and (y) the Second
Scheduled Adjustment Date as to the Second Reduction, based on the information
contained in the unaudited financial statements set forth in the most recent
Form 10-Q and/or Form 10-K, as applicable, filed by Tenant with the Securities
and Exchange Commission (the "SEC") for each such fiscal quarter, Tenant's total
revenue (as determined in accordance with generally accepted accounting
principles in the U.S. ("GAAP")) equals or exceeds One Hundred and Fifty Million
and 00/100 Dollars ($150,000,000.00). In the event that, at any time, Tenant is
an entity other than a publicly held company whose shares are traded on a
national stock exchange, Tenant shall provide Landlord with a certified copy of
its most recent audited financial statements within fifteen (15) business days
after written demand from Landlord, and a reasonably equivalent criteria
acceptable to Landlord shall be used to determine Tenant's total revenue in a
similar fashion, based on such audited annual financial statements.


(ii)The "First Adjusted EBITDA Test" shall be deemed satisfied if, taking into
account the last four (4) full fiscal quarters immediately preceding the First
Scheduled Adjustment Date, based on the information contained in the unaudited
financial statements set forth in the most recent Form 10-Q and/or Form 10-K, as
applicable, filed by Tenant with the SEC for each such fiscal quarter, Tenant's
"Adjusted EBITDA" (as defined below) is greater than zero (0).


(iii)The "Second Adjusted EBITDA Test" shall be deemed satisfied if, taking into
account the last four (4) full fiscal quarters immediately preceding the Second
Scheduled Adjustment Date, based on the information contained in the unaudited
financial statements set forth in the most recent Form 10-Q and/or Form 10-K, as
applicable, filed by Tenant with the SEC for each such fiscal quarter, Tenant's
Adjusted EBITDA divided by total revenue (as determined in accordance with GAAP)
is equal to or greater than 0.10.


(iv)"Adjusted EBITDA" shall mean the following as determined in accordance with
GAAP: Tenant's net income (or net loss, as applicable) plus: provision for
income taxes, other expense, net depreciation and amortization, stock-based
compensation, accretion of contingent consideration, merger and acquisition
related costs and other unusual or non-cash significant adjustments. In the
event that, at any time, Tenant is an entity other than a publicly held company
whose shares are traded on a national stock exchange, Tenant shall provide
Landlord with a certified copy of its most recent audited financial statements
within fifteen (15) business days after written demand from Landlord, and a
reasonably equivalent criteria acceptable to Landlord shall be used to determine
Tenant's Adjusted EBITDA and total revenue in a similar fashion, based on such
audited annual financial statements


(v)The "Leverage Test" shall be deemed satisfied if, taking into account the
last full fiscal quarter immediately preceding (x) the First Scheduled
Adjustment Date as to the First Reduction,






--------------------------------------------------------------------------------



and (y) the Second Scheduled Adjustment Date as to the Second Reduction, based
on the information contained in the unaudited financial statements set forth in
the most recent Form 10- Q and/or Form 10-K, as applicable, filed by Tenant with
the SEC for such fiscal quarter, Tenant shall have a ratio of "Net Debt" (as
defined below) to Adjusted EBITDA (as defined above) that is no greater than
3.0. "Net Debt" shall mean total debt less cash and cash equivalents, each as
determined in accordance with GAAP.


(e)    If Tenant believes that it has satisfied all the conditions precedent to
the First Reduction and/or Second Reduction, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied and delivering evidence of the
satisfaction of the Revenue Test, Adjusted EBITDA Test and Leverage Test. If
Landlord determines that all of the aforesaid conditions are met, the security
deposit shall be so reduced in accordance with this Section 9.19. No Letter of
Credit shall automatically reduce, but any reduction in the amount thereof shall
require Landlord's prior written notice to the issuer of the Letter of Credit of
the reduced amount. Promptly after Landlord's receipt of Tenant's request for a
reduction as described above, Landlord shall determine whether such a reduction
is permitted in accordance with this Section, and if it is, Landlord shall
notify the issuer of the Letter of Credit of the amount to which the Letter of
Credit shall be reduced. In no event shall the security deposit be reduced to
less than One Million Three Hundred and Ninety-Five Thousand Three Hundred and
Thirty-Four and 00/100 Dollars ($1,395,334.00).


(f)    Tenant not then being in default, Landlord shall return the deposit, or
so much thereof as shall not have theretofore been applied in accordance with
the terms of this Section 9.19, to Tenant on the expiration or earlier
termination of the term of this Lease (as the same may have been extended) and
surrender possession of the Premises by Tenant to Landlord in the condition
required in the Lease at such time.


9.20
Late Payment



If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the "Outstanding Amount") on or before the date on
which the same first becomes payable under this Lease (the "Due Date"), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand. Landlord agrees to
waive the late charge due hereunder for the first late payment by Tenant under
this Lease per calendar year, provided that Landlord receives such payment from
Tenant within five (5) business days of the Due Date (provided further that if
such payment is not received with the aforesaid five (5) business day period,
interest on the Outstanding Amount will accrue as of the original Due Date).






--------------------------------------------------------------------------------



9.21
Tenant's Payments



Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within thirty (30) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant's sole cost and expense. Except as otherwise
expressly provided in Section 2.6, if Tenant has not objected to any statement
of Additional Rent which is rendered by Landlord to Tenant within one hundred
and fifty (150) days after Landlord has rendered the same to Tenant, then the
same shall be deemed to be a final account between Landlord and Tenant not
subject to any further dispute. Inthe event that Tenant shall seek Landlord's
consent or approval under this Lease, then Tenant shall reimburse Landlord, upon
demand (accompanied by reasonable supporting documentation), as Additional Rent,
for all actual and reasonable out-of-pocket costs and expenses, including legal
and architectural costs and expenses, reasonably incurred by Landlord in
processing such request, whether or not such consent or approval shall be given.
Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
("REIT"), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the
laws governing a REIT, may be performed by a taxable REIT subsidiary that is
affiliated with either Landlord or Landlord's property manager, an independent
contractor of Landlord or Landlord's property manager (the "Service Provider").
If Tenant is subject to a charge under this Lease for any such service, then, at
Landlord's direction, Tenant will pay such charge either to Landlord for further
payment to the Service Provider or directly to the Service Provider, and, in
either case, (i) Landlord will credit such payment against Additional Rent due
from Tenant under this Lease for such service, and (ii) such payment to the
Service Provider will not relieve Landlord from any obligation under the Lease
concerning the provisions of such service.


9.22
Waiver of Trial By Jury



To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant's
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action. To induce Tenant to
enter into this Lease, Landlord hereby waives any right to trial by jury in any
action, proceeding or counterclaim brought by either Landlord or Tenant on any
matters whatsoever arising out of or any way connected with this Lease, the
relationship of the Landlord and the Tenant, the Tenant's use or occupancy of
the Premises and/or any claim of injury or damage, including but not limited to,
any summary process eviction action.






--------------------------------------------------------------------------------



9.23
Electronic Signatures



The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, "electronic signature" shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.


9.24
Governing Law



This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.


9.25
Existing Subleases



(a)    (i) The parties acknowledge and agree that as of the date hereof Tenant
has subleased Premises B under a sublease dated as of July 28, 2014 (the "PWC
Sublease") between Tenant and PricewaterhouseCoopers PRTM ("PWC") for a term
scheduled to expire on March 31, 2019 (the "PWC Expiration Date"). Landlord and
Tenant agree that in the event the PWC Sublease is terminated due to a
termination of the master lease between Landlord and PWC (the "PWC Lease")
resulting from a default of PWC thereunder, then immediately upon such
termination, the Premises B Commencement Date shall occur and thereafter
Premises B shall be directly leased by Landlord to Tenant on the terms and
conditions of this Lease for the remainder of the Term except that from such
date of termination through the PWC Expiration Date (as defined above), the
Annual Fixed Rent and Additional Rent and other costs and charges for Premises B
shall be as set forth in the PWC Lease. In no event shall Landlord be (i) deemed
to have
assumed any obligations as sublandlord under the PWC Sublease, (ii) liable for
the failure of PWC to perform its obligations under the PWC Sublease or under
the PWC Lease, or (iii) liable for any security deposit paid by Tenant to PWC.
Nothing herein shall be deemed to constitute a waiver by Tenant of any claim
against PWC as a result of such a default by PWC.


(ii)    In addition, to the extent that there is a fire or casualty while the
PWC Sublease is in effect, and as a result of such fire or casualty, PWC
exercises any termination rights it may have under the PWC Lease, Premises B
shall be added to the "Premises" as of the effective date of such termination on
the terms and conditions of this Lease (except as expressly provided below), and
in such event, Article VI of this Lease shall control as though Premises B were
part of the Premises as of the date of such fire or casualty, including any
abatement and termination rights; provided, however, with respect to Premises B,
any period for notices due from Landlord under Article VI which is measured from
the date of the casualty, and any period under Article VI which is measured from
the date of the casualty, shall be instead measured from the date of addition of
Premises B to the Premises hereunder; and provided further, that for the period
from the addition of Premises B to the Premises pursuant to this Section 9.25(a)
through the Premises B Commencement Date (as defined in Section 1.1 above),
subject to any applicable abatement rights under Article VI, the Annual Fixed
Rent and Additional Rent and other costs and charges due to Landlord from Tenant
for Premises B shall be as set forth in the PWC Lease as to Premises B (without
regard to the termination of the PWC Lease).






--------------------------------------------------------------------------------



(b)    (i) The parties acknowledge and agree that as of the date hereof Tenant
has subleased Premises C under a sublease dated as of July 28, 2014 (the "Oracle
Sublease") between Tenant and Oracle ("Oracle") for a term scheduled to expire
on February 28, 2019 (the "Oracle Expiration Date"). Landlord and Tenant agree
that in the event the Oracle Sublease is terminated due to a termination of the
master lease between Landlord and Oracle (the "Oracle Lease") resulting from a
default of Oracle thereunder, then immediately upon such termination, the
Premises C Commencement Date shall occur and thereafter Premises C shall be
directly leased by Landlord to Tenant on the terms and conditions of this Lease
except that from such date through the Oracle Expiration Date (as defined
above), the Annual Fixed Rent and Additional Rent and other costs and charges
for Premises C shall be as set forth in the Oracle Lease. In no event shall
Landlord be (i) deemed to have assumed any obligations as sublandlord under the
Oracle Sublease, (ii) liable for the failure of Oracle to perform its
obligations under the Oracle Sublease or under the Oracle Lease, or (iii) liable
for any security deposit paid by Tenant to Oracle. Nothing herein shall be
deemed to constitute a waiver by Tenant of any claim against Oracle as a result
of such a default by Oracle.


(ii)In addition, to the extent that there is a fire or casualty while the Oracle
Sublease is in effect, and as a result of such fire or casualty, Oracle
exercises any termination rights it may have under the Oracle Lease, Premises C
shall be added to the "Premises" as of the effective date of such termination on
the terms and conditions of this Lease (except as expressly provided below), and
in such event, Article VI of this Lease shall control as though Premises C were
part of the Premises as of the date of such fire or casualty, including any
abatement and termination rights; provided, however, with respect to Premises C,
any period for notices due from Landlord under Article VI which is measured from
the date of the casualty, and any period under Article VI which is measured from
the date of the casualty, shall be instead measured from the date of addition of
Premises C to the Premises hereunder; and provided further, that for the period
from the addition of Premises C to the Premises pursuant to this Section 9.25(b)
through the Premises C Commencement Date (as defined in Section 1.1 above),
subject to any applicable abatement rights under Article VI, the Annual Fixed
Rent and Additional Rent and other costs and charges due to Landlord from Tenant
for Premises C shall be as set forth in the Oracle Lease as to Premises C
(without regard to the termination of the Oracle Lease).


(iii)In the event of any other termination (other than by reason of an Event of
Default caused by Tenant) or rejection (pursuant to 11 U.S.C. §365) of the
Oracle Lease (and Oracle and no party claiming by, through or under Oracle has
any further legal rights to Premises C), then unless the provisions of
subsections (i) or (ii) of this Section 9.25(b) are applicable, Tenant shall
attom to and recognize Landlord as Tenant's landlord, and Landlord shall
recognize Tenant as Landlord's tenant under the Oracle Lease as would be
applicable to Premises C (or, upon Landlord's request, Landlord and Subtenant
shall enter into a new direct lease with respect to Premises C upon the then
executory terms of the Oracle Lease, provided that, in any such event, Landlord
shall not be (i) liable for any previous act or omission of Oracle; (ii) subject
to any offset or defense which theretofore accrued to Tenant (including, without
limitation, any rights under 11 U.S.C. §365(h)); (iii) bound by any rent or
other sums paid by Tenant more than one month in advance; (iv) liable for any
security deposit not actually received by Landlord; (v) liable for any work or
payments on account of improvements to Premises C; or (vi) bound by
any amendment of the Oracle Sublease not consented to in writing by Landlord.
Tenant shall promptly execute and deliver any instrument Landlord may reasonably
request to evidence such attomment or direct lease. Tenant shall reimburse
Landlord for any actual and reasonable out-






--------------------------------------------------------------------------------



of-pocket costs and expenses that may be incurred by Landlord in connection with
such attornment or direct lease including, without limitation, reasonable
attorneys' fees. In the event of a termination or rejection of the Oracle Lease
where subsections (i) and (ii) of this Section 9.25(b), as well as the foregoing
provisions of this subsection (iii), are not applicable, the Oracle Sublease and
all rights of Tenant to Premises C under the Oracle Sublease shall terminate
upon the date of termination of the Oracle Lease or Tenant's right to possession
thereunder.


(iv)Tenant acknowledges and agrees that the Oracle Lease contains a right of
Oracle to extend the term of the Oracle Lease. As a result, the parties
acknowledge and agree that the demised and lease of Premises C to Tenant as
provided herein is contingent upon Oracle not exercising such right. In the
event Oracle properly exercises such right and notwithstanding any provision of
this Lease to the contrary, Premises C shall not be demised or leased to Tenant
as provided herein, and Tenant shall be obligated to immediately pay, as
Additional Rent, the portion of the Tenant Allowance attributable to Premises C
in the amount of $782,492.50 to the extent disbursed by Landlord in accordance
with the terms of this Lease.


(c)    Notwithstanding any provision of this Lease to the contrary, in the event
that the PWC Sublease or PWC Lease is terminated as a result of a default by the
Tenant herein (as subtenant
under the PWC Sublease), then, at the written election of Landlord, Premises B
(and Premises C to the extent the same was not previously incorporated as part
of the Premises hereunder) shall not be demised or leased to Tenant as provided
herein, but the foregoing election by Landlord shall not prohibit or limit
Landlord from recovering any portion of the Tenant Allowance utilized by Tenant
hereunder with respect to such spaces prior to the incorporation of such spaces
as part of the Premises as provided in this Lease. Notwithstanding any provision
of this Lease to the contrary, in the event the Oracle Sublease or Oracle Lease
is terminated as a result of a default
by the Tenant herein (as subtenant under the Oracle Sublease), then, at the
written election of Landlord, Premises C (and Premises B to the extent the same
was not previously incorporated as part of the Premises hereunder) shall not be
demised or leased to Tenant as provided herein, but the foregoing election by
Landlord shall not prohibit or limit Landlord from recovering any portion of the
Tenant Allowance utilized by Tenant hereunder with respect to such spaces prior
to the incorporation of such spaces as part of the Premises as provided in this
Lease. Tenant shall be obligated to immediately pay, as Additional Rent, the
entire portion of the Tenant Allowance utilized towards Premises B and Premises
C, and such amount shall accrue interest at the rate specified in Section 9.20
above from the date due until the date the same is paid by Tenant.


9.26
Force Ma jeure



When used in this Lease, "Force Majeure" shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, fire or other casualty (including
time necessary to repair any damage caused thereby) or other causes reasonably
beyond such party's control or attributable to the other party's action or
inaction. A party shall have the right to invoke the benefit of the Force
Majeure provisions of this Section
9.26    only if (a) it advises the other party of the occurrence of the Force
Majeure event within three (3) business days after it becomes aware thereof and
(b) such party uses commercially reasonable efforts to mitigate the impact of
such Force Majeure event to the extent it within such party's reasonable ability
to do so under the circumstances). Insufficient financial resources or other
financial inability shall in event constitute Force Majeure.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



9.27
Building Amenities



Provided Tenant leases and occupies at least fifty-four thousand three hundred
and seventy-two (54,372) rentable square feet in the Building, Landlord agrees
to maintain a cafeteria, a conference center, and a fitness room with showers
(collectively, the "Amenities") of substantially the same quality as presently
existing in the Building. Further and provided Tenant (or a Permitted
Transferee) leases and occupies at least fifty-four thousand three hundred and
seventy-two (54,372) rentable square feet in the Building, Landlord agrees to
arrange for the operation of a coffee shop in the Building (the "Coffee Shop")
offering "Starbucks" or, if "Starbucks" is not reasonably available, a
comparably branded coffee selected by Landlord (and reasonably approved by
Tenant) commencing not later than March 1, 2015, and upon commencement of
operations such Coffee Shop shall be included in the definition of Amenities.
Such Amenities to be available to Tenant in common with others entitled to the
use thereof, throughout the Initial Term hereof, and so long thereafter as the
same may be available to tenants of the Building generally, subject to closures
as necessitated by emergency, casualty or taking or as necessary for performance
of maintenance, repairs or alterations, and with respect to the cafeteria and
Coffee Shop, subject to closure in the event the contract of the then operator
of the cafeteria and/or Coffee Shop either expires or is terminated so as to
permit Landlord time to locate and contract with a replacement operator.
Further, the use of the conference center shall be subject to availability and
prior scheduling with Landlord. Landlord may condition the use of the fitness
room on the execution of a reasonable waiver form for the benefit of Landlord by
persons desiring to use the same and Tenant acknowledges and agrees that
Landlord shall have no obligation to provide any personnel to monitor the use of
the fitness room. Landlord may
relocate the Amenities to other locations of the Building at any time provided
there is no material and adverse diminution in the quality or capacity of such
Amenities.




[signatures on next page]






--------------------------------------------------------------------------------



EXECUTED in two or more counterpm1s each of which shall be deemed to be an
original.






[bplease77cityp1a01.gif]










































Page 80




--------------------------------------------------------------------------------



77 CityPoint






--------------------------------------------------------------------------------



EXHIBIT A DESCRIPTION OF SITE










77 Fourth Avenue fParcel 20)

LEGAL DESCRIPTION





[bplease72a01.gif]A certain parcel ofland located in the City of Waltham, in the
County of Middlesex and the Commonwealth of Massachusetts bounded and described
as follows:


Beginning at a point on the westerly line of Fourth Avenue markeii by a stone
bound and being the northeastern comer of the parcel described; thence


S 23° 46'59" W
a distance of three hundred thirty-eight and twenty-three hundredths feet
(338.23') by the westerly line of Fourth Avenue to a point; thence



Southwesterly
and curving to the right along the arc of a curve having a radius of sixteen and
no hundredths feet ( 16.00'), a length of sixteen and sixty­ threc hundredths
feet (16.63') by the westerly line of Fourth Avenue to a point; thence



Southwesterly
and curving to the left along the arc of a curve having a radius of sixty and no
hundredths feet (60.00'), a length of seventy-eight and fifty-six hundredths
feet (78.56') by the westerly line ofFourth Avenue to a point; thence



S 40° 11'12" W
a distance of fifty-eight and forty-three hundredths feet (58.43') to a point;
thence



Southwesterly and curving to the left along the arc of a curve having a radius
of two hundred ten and no hundredths feet (210.00'), a length of one hundred
fifty and seventy-nine hundredths feel (150.79') to a point; thence


S I 0°01'24" W
a distance of three hundred thirty-eight and thirty hundredths feet (338.30') to
a point; thence



N 79° 58'36" W
a distance of thirty-five and ninety-four hundredths feet (35.94') to a point;
thence



N 05° 49'4 J " E
a distance of three hundred seventy and eighty-four hundredths feet (370.84') to
a point; thence



Northeasterly
and curving lo the left along the arc of a curve having a radius of seven
hundred twenty-five and no hundredths feet (725.00'), a length of one hundred
and eighty-seven hundredths feet (100.87') to a point; thence







--------------------------------------------------------------------------------



77 Fourth Avenue (Parcel 20)    Page 2 of2


N 02° 08'36" W
a distance of one hundred thirty-nine and forty-four hundredths feet (139.44')
lo a point; thence





Northeasterly








Northeasterly








N 00° 53'22" E




Northeasterly






S 63°09'49" E




Southeasterly
 

[bplease77citypoa01.gif]and curving to the right along the arc: of a curve
having a radius of seven hundred twenty-five and no hundredths feet (725.00'), a
length of one hundred forty-four and fifty-two hundredths feel (144.52') lo e
point; thence


and curving to the left along the arc of a curve having a radius of seven
hundred seventy five and no hundredths feet (77S:oo•), n length of one hundred
thirteen and forty six hundredths feet (113.46') lo a point ; thence


a distance of two hundred eight and eighty-four hundredths feet (208.84') to a
point; thence


and curving to the right along the arc of a curve having a radius of fifteen and
no hundredths feet (15.00'), a length of thirty and thirty­ five hundredths feet
(30.35') to a point; thence


a distance of three hundred forty-two and sixty-nine hundredths feet (342.69')
by the southerly line of Fourth Avenue to a point; thence


and curving to the right along the arc of a curve having a radius of fifty and
no hundredths feet (50.00'), a length of seventy-five and eighty-eight
hundredths feel (75.88') by the southerly line ofFourth Avenue to the point of
beginning.





Shown as Parcel 20 on a plan entitled "Plan of Land in Waltham, Massachusetts"
dated February 28, 2000, prepared by Vanasse Hangcn Brustlin, Inc., recorded
with Middlesex South Registry of Deeds as Plan No. 628 of 2000, and containing
186,733 square feet or
4.287 acres ofland according to said Plan.


















--------------------------------------------------------------------------------





















71FOURTHLLC BP lcpldcscrip1ton;iorcel20c•hA
IV\2/00






--------------------------------------------------------------------------------



EXHIBIT B-1 WORK AGREEMENT
1.1
Tenant's Work



(A)    Subject to the terms and conditions of this Lease, Tenant shall accept
each portion of the Premises in their as-is condition without any obligation on
the Landlord's part to perform any additions, alterations, improvements,
demolition or other work therein or pertaining thereto. Tenant, at its sole cost
and expense, shall perform all work necessary to prepare the Premises for
Tenant's occupancy in accordance with plans and specifications prepared by an
architect, licensed by the Commonwealth of Massachusetts and reasonably approved
by Landlord, such plans and specifications to be subject to the reasonable
approval of the Landlord. Landlord hereby approves the conceptual lay-out of the
Premises as identified in Exhibit B-3 attached hereto (the "Fit Plan"). Tenant
shall submit to Landlord a detailed floor plan layout together with working
drawings (the "Tenant's Submission") for work to be performed by Tenant to
prepare the Premises for Tenant's occupancy ("Tenant's Work"). Such floor plan
layout and working drawings (the "Plans") shall contain at least the information
required by, and shall
conform to the requirements of, Exhibit B-2 and be consistent with the Fit Plan.
Provided that the Plans contain at least the information required by, and
conform to the requirements of, said Exhibit B-2 and is consistent with the Fit
Plan, Landlord's approval of the Plans shall not be unreasonably withheld,
conditioned or delayed; however, Landlord's determination of matters relating to
aesthetic issues relating to alterations or changes which are plainly visible
outside the Premises shall be in Landlord's sole discretion. If Landlord
disapproves of any Plans, any such disapproval will set forth in reasonable
detail the bases therefor, Tenant shall promptly have the Plans revised by its
architect to incorporate all objections and conditions presented by Landlord and
shall resubmit such plans to Landlord no later than ten (10) business days after
Landlord has submitted to Tenant its objections and conditions. Such process
shall be followed until the Plans shall have been approved by the Landlord
without objection or condition .


(B)    Once the Plans have been approved by Landlord, Tenant, at its sole cost
and expense, shall promptly, and with all due diligence, perform Tenant's Work
as set forth on the Plans, and, in connection therewith, the Tenant shall obtain
all necessary governmental permits and approvals for Tenant's Work. All of
Tenant's Work shall be performed strictly in accordance with the Plans and in
accordance with applicable Legal Requirements (as defined in Section 1.2 hereof)
and Insurance Requirements (as defined in Section 5.12 of the Lease). Tenant
shall have Tenant's Work performed by contractors, reasonably approved by
Landlord, which contractors
shall provide to Landlord such insurance as required by Section 8.14 of the
Lease. Landlord shall have the right to provide such reasonable rules and
regulations relative to the performance of Tenant's Work and any other work
which the Tenant may perform under the Lease and Tenant shall abide by all such
reasonable rules and regulations and shall cause all of its contractors to so
abide including, without limitation, payment for the costs of using Building
services. It shall be Tenant's obligation to obtain a certificate of occupancy
or other like governmental approval (which may be temporary if a final
certificate is not available on account of matters that are not the
responsibility of Tenant) for the use and occupancy of the Premises to the
extent required by law, and Tenant shall not occupy the Premises for the conduct
of business until and unless it has obtained such approval and has submitted to
Landlord a copy of the same together with waivers of lien from all of Tenant's
contractors and subcontractors in form adequate for recording






--------------------------------------------------------------------------------



purposes. Tenant shall also prepare and submit to Landlord promptly after
Tenant's Work is substantially complete a set of as-bu ilt plans in both print
and electronic forms showing the work performed by Tenant to the Premises
including, without limitation, any wiring or cabling installed by Tenant or
Tenant's contractor for Tenant's computer, telephone and other
commu nication systems. Tenant shall not be responsible to Landlord for any
review or oversight fees or charges in connection with Tenant's Work.


1.2
Quality and Performance of Work



All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, generally applicable court decisions, and
orders and requirements of all public authorities ("Legal Requirements") and all
Insurance Requirements (as defined in Section 5.12 of the Lease). All of
Tenant's work shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations, provided
that Landlord shall not require Tenant to use union labor. Landlord may inspect
the work of Tenant or its contractors at reasonable times and give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party's behalf by
any Construction Representative of the party named in Section 1.1 of the
Lease or any person hereafter designated in substitution or addition by notice
to the party relying. Tenant acknowledges that Tenant is acting for its own
benefit and account and that Tenant will not be acting as Landlord's agent in
performing any Tenant Work, accordingly, no contractor, subcontractor or
supplier shall have a right to lien Landlord's interest in the Complex in
connection with any work.


1.3
Special Allowance



(A)    Landlord shall provide to Tenant a special allowance equal to the product
of (i) $21.50 and (ii) the Rentable Floor Area of the Premises (the "Tenant
Allowance"), subject to subsection 1.3(B) below. The Tenant Allowance shall be
used and applied by Tenant solely on account of the cost of Tenant's Work,
including, without limitation, costs of architecture and engineering, plans,
permitting and so-called "hard" construction costs, but subject to the Cap
Amount with respect to Special Costs as provided below. Provided that the Tenant
(i) has opened for business in the Premises A and delivered a certificate of
occupancy for the same to Landlord (which may be temporary if a final
certificate of occupancy is not available on account of matters that are not the
responsibility of Tenant), (ii) has substantially completed all of such Tenant's
Work in accordance with the terms of the Lease, (iii) has paid for all of such
Tenant's Work in full and has delivered to Landlord lien waivers from all
persons who might have a lien as a result of such work, in the recordable forms
attached to the Lease as Exhibit F, (iv) has executed the Declaration in the
form annexed to the Lease as Exhibit E, (v) has delivered to Landlord its
certificate specifying the cost of such Tenant's Work, which certificate shall
allocate the costs between Premises A, Premises B, and Premises C, and
identifying all contractors, subcontractors and suppliers involved with Tenant's
Work, together with reasonable evidence of such cost in
the form of paid invoices, receipts and the like, (vi) has delivered to Landlord
a final set of record drawings for Tenant's Work, (vii) has satisfied the
requirements of (i) through (vi) above and made request for such payment on or
before the date that is eighteen (18) months after the Premises A Commencement
Date, (viii) is not otherwise in monetary default or default under
any obligations contained in this Exhibit B-1 under the Lease, and (viii) there
are no liens (unless




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



bonded to the reasonable satisfaction of Landlord) against Tenant's interest in
the Lease or against the Building or the Site arising out of Tenant's Work or
any litigation in which Tenant is a party, then within thirty (30) days after
the satisfaction of the foregoing conditions, the Landlord shall pay to the
Tenant the lesser of the amount of such costs so certified or the amount of the
Tenant Allowance. For the purposes hereof, the cost to be so reimbursed by
Landlord shall include the cost of design, engineering (the "Special Costs") and
construction of the leasehold improvements, but not the cost of any of Tenant's
personal property, trade fixtures, trade equipment or any so-called soft costs
(other than the Special Costs). Notwithstanding the foregoing, it is understood
and agreed that Tenant may not utilize more than the product of (i)
$4.00 and (ii) the Rentable Floor Area of the Premises (the "Cap Amount") of the
Tenant Allowance towards the Special Costs; provided, further, that, with
respect to any Special Costs for which Tenant has directly contracted, Tenant
(A) has paid for all of such Special Costs in full and has delivered to Landlord
lien waivers from all persons who might have a lien as a result thereof in the
recordable forms attached to the Lease as Exhibit F and (B) has delivered to
Landlord its certificate specifying the cost of such Special Costs, together
with evidence of such cost in the form of paid invoices, receipts and the like.
Landlord shall pay to Tenant the lesser of the amount of such Special Costs so
certified or the Cap Amount within thirty (30) days after the satisfaction of
the foregoing conditions. Notwithstanding the foregoing, Landlord shall be under
no obligation to apply any portion of the Tenant Allowance for any purposes
other than as provided in this Section 1.3, nor shall Landlord be deemed to have
assumed any obligations, in whole or in part, of Tenant to any contractors,
subcontractors, suppliers, workers or materialmen. Further, the Tenant Allowance
shall only be applied towards the cost of designing, engineering and
constructing the leasehold improvements and in no event shall Landlord be
required to make application of any portion of the Tenant Allowance towards
Tenant's personal property, trade fixtures or moving expenses or on account of
any supervisory fees, overhead, management fees or other payments to Tenant, or
any partner or affiliate of Tenant. In the event that such cost of Tenant's Work
is less than the Tenant Allowance, Tenant shall not be entitled to any payment
or credit nor shall there be any application of the same toward Annual Fixed
Rent or Additional Rent owed by Tenant under the Lease.


If Landlord fails timely to pay any portion of Tenant Allowance when properly
due, and Landlord does not cure such failure on or before the date ten (10)
business days after Landlord receives written notice entitled "Notice of Intent
to Offset Tenant Allowance" from Tenant of such default, then Tenant shall have
the right to offset the portion of the Tenant Allowance properly due to Tenant,
together with interest at the rate under Section 9.16(B) of the Lease on the
delinquent amount from the due date of such disbursement u ntil the date paid,
against the next installment(s) of Annual Fixed Rent due under the Lease,
provided however, that the amount so offset by Tenant in any calendar month
shall not exceed twenty percent (20%) of the amount of the monthly installment
of Annual Fixed Rent payable by Tenant to Landlord with respect to such calendar
month.


(B)    Notwithstanding any provision of Section 3. l(A) of this Work Letter to
the contrary, Tenant agrees that no less than (i) the product of (A) $10.00 and
(ii) the Rentable Floor Area of the Premises B, shall be used by Tenant towards
leasehold improvements to Premises B (exclusive of Soft Costs) (the "Premises B
Minimum"), and (ii) the product of (A) $10.00 and
(B) the Rentable Floor Area of the Premises C, shall be used by Tenant towards
leasehold improvements to Premises C (exclusive of Soft Costs) (the "Premises C
Minimum"). Landlord shall not be obligated to disburse more than (i)
$1,612,284.50 of the Tenant's Allowance towards






--------------------------------------------------------------------------------





Page 3






--------------------------------------------------------------------------------



Tenant's Work in Premises A at any time, or (ii) the product of (A) $21.50 and
(ii) the Rentable Floor Area of the Premises A with respect to Tenant's Work in
Premises A until Tenant evidences to Landlord's reasonable satisfaction that the
Premises B Minimum and the Premises C Minimum have been satisfied. Tenant
further acknowledges and agrees that (i) notwithstanding that Tenant's Work in
Premises B and Premises C may occur prior to the commencement of the Term of
this Lease as to such spaces, all terms and conditions of this Work Agreement
and all other applicable provisions of this Lease shall apply with respect to
Tenant's Work in Premises B and Premises C, and (ii) Tenant shall comply with
the terms and conditions of the (A) the Oracle Sublease with respect to the
Tenant's Work in Premises C, and
(B) the PWC Sublease with respect to the Tenant's Work in Premises B.


1.4
Substantial Completion



Premises A shall be treated as having been substantially completed on the
earlier of: (i) the date on which Tenant's Work related to Premises A has been
completed except for items of work and adjustment of equipment and fixtures
which can be completed after occupancy has been taken without causing
substantial interference with Tenant's use of Premises A (i.e. so-called "punch
list" items) and a certificate of occupancy (temporary or permanent) has been
obtained for Premises A, or (ii) the date on which Tenant commences business
operations in any portion of Premises A.




































































--------------------------------------------------------------------------------



Page 4






--------------------------------------------------------------------------------



EXHIBIT B-2


TENANT PLAN AND WORKING DRAWING REQUIREMENTS




1.Floor plan indicating location of partitions and doors (details required of
partition and door types).


2.
Location of standard electrical convenience outlets and telephone outlets.



3.Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.


4.Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.


5.
Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.



6.Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.


7.Location and details of special structural requirements, e.g., slab
penetrations and areas with floor loadings exceeding a live load of 70 lbs./s.f.


8.
Locations and details of all plumbing fixtures; sinks, drinking fountains, etc.



9.
Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.



10.Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.


11.Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.


12.Hardware schedule indicating door nu mber keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.


13.
Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).



14.
Location of any special soundproofing requirements.



15.All drawings to be uniform size (30" X 42") and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8" = 1'
or larger.
16.Drawing submittal shall include the appropriate quantity required for
Landlord to file for permit along with four half size sets and one full size set
for Landlord's review and use.




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



17.
Provide all other information necessary to obtain all permits and approvals for
Landlord's Work.



18.Upon completion of the work, Tenant shall provide Landlord with two hard
copies and one electronic CAD file of updated architectural and mechanical
drawings to reflect all project sketches and changes.






--------------------------------------------------------------------------------



EXHIBIT B-3 TENANT'S FIT PLAN
(See Attached)








































































































Page 1




--------------------------------------------------------------------------------



Exhibit B-3






--------------------------------------------------------------------------------



[tenatsplan.jpg]




--------------------------------------------------------------------------------









[tenatsplana02.jpg]



















--------------------------------------------------------------------------------



[tenatsplana04.jpg]








--------------------------------------------------------------------------------



[tenatsplana05.jpg]







--------------------------------------------------------------------------------



[tenatsplana06.jpg]






--------------------------------------------------------------------------------







[tenatsplana07.jpg]









--------------------------------------------------------------------------------



[tenatsplana08.jpg]




--------------------------------------------------------------------------------



[tenatsplana09.jpg]




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



EXHIBIT C LANDLORD SERVICES


I.    CLEANING


Cleaning and janitorial services shall be provided as needed on Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.


A.
OFFICE AREAS



Cleaning and janitorial services to be provided in the office areas shall
include:


1.
Vacu uming, damp mopping of resilient floors and trash removal.



2.
Dusting of horizontal surfaces within normal reach (tenant equipment to remain
in place).



3.
High dusting and dusting of vertical blinds to be rendered as needed.



B.
LAVATORIES



Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:


1.Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.


2.
Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.



3.
High dusting to be rendered as needed.



C.MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS Cleaning and
janitorial services to be provided in the common areas of the bu ilding shall
include:
1.Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.


2.
High dusting to be rendered as needed.



D.    WINDOW CLEANING


All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.


II.    HVAC






--------------------------------------------------------------------------------



A.Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system's ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant's expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.


Operating criteria of the basic system was designed in accordance with the then
applicable Massachusetts Energy Code and shall not be less than the following:


(i)Cooling season indoor temperatures of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.


(ii)Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperatures are 6 degrees Fahrenheit ambient.


B.Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
throu gh Friday (legal holidays in all cases excepted). Landlord notifies Tenant
that as of the date of this Lease legal holidays include New Year's Day, Martin
L. King Day, President's Day, Patriot's Day, Memorial Day, 4th of July, Labor
Day,
Columbus Day, Veteran's Day, Thanksgiving Day and Christmas Day, but Landlord
reserves the right to reduce, add, and modify such holidays.


If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
Landlord's best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Central Suburban 128 Market,
and Tenant shall pay Landlord, as Additional Rent, upon receipt of billing
therefor.


III.
ELECTRICAL SERVICES



A.Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.


B.In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.


C.Landlord will furnish and install, at Tenant's expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant's expense.


IV.
ELEVATORS









--------------------------------------------------------------------------------



Page 2






--------------------------------------------------------------------------------



Provide passenger elevator service.


V.
WATER



Provide hot water for lavatory pu rposes and cold water for drinking, lavatory
and toilet purposes.


VI.
CARD ACCESS SYSTEM



Landlord will provide a card access system at one entry door of the building.
























































































--------------------------------------------------------------------------------





Page J






--------------------------------------------------------------------------------



[bplease77citypa01.gif]EXHIBIT D-1 PREMISES A FLOOR PLAN




















Page I






--------------------------------------------------------------------------------



EXHIBIT D-2 PREMISES B FLOOR PLAN


























































--------------------------------------------------------------------------------



[bplease77c66a01.jpg]I






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



[tenatsplana10.jpg]




--------------------------------------------------------------------------------



[tenatsplana11.jpg]










--------------------------------------------------------------------------------



[tenatsplana12.jpg]




--------------------------------------------------------------------------------



EXHIBIT E


FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATES OF LEASE


THIS AGREEMENT made this day of    , 200_, by and between
[LANDLORD] (hereinafter "Landlord") and [TENANT] (hereinafter "Tenant").




W I T N E S S E T H T H A T:


1.This Agreement is made pursuant to Section [2.4] of that certain Lease dated
[date], between Landlord and Tenant (the "Lease").


2.It is hereby stipulated that the Lease Term commenced on [commencement date],
(being the "Premises A Commencement Date" under the Lease), and shall end and
expire on [expiration date], unless sooner terminated or extended, as provided
for in the Lease.


3.
It is hereby further stipulated that the "Premises A Rent Commencement Date"
occurred on







4.
It is hereby further stipulated that the "Premises B Commencement Date" occurred
on

    , and the "Premises C Commencement Date" occurred on    _ WITNESS the
execution hereof by persons hereunto duly authorized, the date first above
written .
LANDLORD:


[INSERT LL SIGNATURE BLOCK]














By:      Name:      Title:     




TENANT:


ATTEST:    [TENANT]






By:          Name:     





--------------------------------------------------------------------------------




By:          Name:     


Page I







--------------------------------------------------------------------------------







Title:    Title:
 







Hereunto duly authorized

































































































--------------------------------------------------------------------------------











Page 2







--------------------------------------------------------------------------------



EXHIBIT F


FORMS OF LIEN WAIVERS




CONTRACTOR'S PARTIAL WAIVER AND SUBORDINATION OF LIEN


STATE OF    Date:




COUNTY    Application for Payment No.:         




OWNER: CONTRACTOR:


[bplease77citypage74a01.gif]




1.
Original Contract Amount:    $         



2.
Approved Change Orders:    $         



3.
Adjusted Contract Amount:    $         

(line 1 plus line 2)


4.
Completed to Date:    $         



5.
Less Retainage:    $         



6.
Total Payable to Date:    $         

(line 4 less line 5)


7.
Less Previous Payments:    $         



8.
Current Amount Due:    $          (line 6 less line 7)



9.
Pending Change Orders:    $         



10. Disputed Claims:    $         


The undersigned who has a contract with
for furnishing labor or materials or both labor and materials or rental
equipment, appliances or tools for the erection, alteration, repair or removal
of a building or structure or other improvement of real property known and
identified as located in    (city or town),    County,        and







--------------------------------------------------------------------------------



owned by    , upon receipt of    ($        ) in payment of an
invoice/requisition/application for payment dated        does hereby:


(a)waive any and all liens and right of lien on such real property for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date        (payment
period), except for retainage, unpaid agreed or pending change orders, and
disputed claims as stated above;


(b)subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.


Signed under the penalties of perjury this    day of    , 20_.


WITNESS:    CONTRACTOR:




    




Name: Title:

Name: Title:





























































--------------------------------------------------------------------------------









Page 2







--------------------------------------------------------------------------------



SUBCONTRACTOR'S LIEN WAIVER


General Contractor:
     Subcontractor:

Owner: Project:
Total Amount Previously Paid:    $




Amount Paid This Date:    $




Retainage (Including This Payment) Held to Date:    $     


In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.


The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.


The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys' fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project.


































--------------------------------------------------------------------------------



Page J






--------------------------------------------------------------------------------



Signed under the penalties of perjury as of this    day of    , 20_.




SUBCONTRACTOR:    Signature and Printed Name of
Individual
Signing this Lien Waiver




    








WITNESS:








Name: Title:




Dated:








--------------------------------------------------------------------------------



CONTRACTOR'S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL PAYMENT




Commonwealth of Massachusetts    Date: COUNTY OF    Invoice No.:


OWNER: CONTRACTOR: PROJECT:


I.    Original Contract Amou nt:    $         


2.Approved Change Orders:    $         


3.
Adjusted Contract Amount:    $         



4.
Sums Paid on Account of Contract Amount:    $     

5.Less Final Payment Due:    $          The undersigned being duly sworn hereby
attests that when the Final Payment
Due as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.


The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.


The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorney's fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.


The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.






--------------------------------------------------------------------------------



The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively "Releasees") from and against any and all claims,
losses, damages, actions and causes of action (collectively "Claims") which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.


Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.


The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.






--------------------------------------------------------------------------------



Signed under the penalties of perjury as of this _ day of    ,    .


----------
 



Corporation



By:          Name:      Title:          Hereunto duly authorized




COMMONWEALTH OF MASSACHUSETTS COUNTY OF SUFFOLK
On this _ day of    , 20_, before me, the undersigned notary public, personally
appeared        , proved to me through satisfactory evidence of identification,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he/she signed it as        for    , a
corporation/partnership voluntarily for its stated purpose.






NOTARY PUBLIC
My Commission Expires:






--------------------------------------------------------------------------------



EXHIBIT G


FORM OF LETTER OF CREDIT










BANK OF Al-JERICA - CONFIDENTIAL    PAGE: 1 DATE:    •
IRRBVOCABLE STANDBY LBTTER OF CRBDIT NUMBER: ........














BENEFICIARY
BP FOURTH AVENUE, L.L.C. C/O BOSTON PROPERTIES LP
800 BOYLESTON STRBBT, SUITB 1900
BOSTON, MA 02199-8103
 

ISSUI1"'G BANK
BANK OF AMERICA, N.A.
ONB FLEET WAY PA6-580-02-30
SCRANTON, PA 18507-1999


APPLICANT
CARE. COM, INC
201 JONES STREET. SUITE 500 WALTHAM, MA 02451





AMOUNT
NOT BXCEEDING USO 2,093,000.00
NOT BXCEEPING TWO MILLION NINETY THREB THOUSAND AND 00/lOO'S US DOLLA.RS


EXPIRATION
Ml\.Y 31, 2015 AT OUR COUNTERS






GBNTLEMEN:


WE HEREBY ISSUB THIS IRREVOCABLE LRT'TF.R OF CREDIT NO.    IN YOUR FAVOR, FOR
ntE ACCOUNT OF APPLICANr, FOR UP TO AN AGGREGATE AMOUNT OF USO 'IBO MILLION
NINBTY THRBE THOUSAND AND 00/100 (USD2,0,3,000.00) AVAILABLE BY YOUR DRAFT(S)
DRAWN ON US AT SIGHT, ACCOMPANIED BY THE FOLLOWING:


l. BENEFICIARY'S WRITI'RN, DATED STATEMENT ON BENEFICIARY' l.ETTERHEAD SIGNED BY
AN At1THORIZED SIGNATORY READING:


QUOTE
BENEFICIARY IS PERMITTED TO DRAI ON THIS LBTTER OF CREDIT UNDER THE EXPRESS
TBRMS OF THE LEASE, BY AND BETWEEN CARE.COM AND BP FOURTH AVENUE, l..L.C.
UNQUOTE


2. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT (S), IF
ANY.
PARTIAL DRAWINGS ARE PERMITTED.


IT IS A CONDITION OP THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD(S) OF ONE YEAR RACH FROM THE CURRRNT
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLBSS AT LEAST SIXTY (60)
DAYS PRIOR TO l\.NY EXPIRATION Dl\.TE, WE NOTJ FY YOU BY REGISTERED MAH, OR
OVERNIGHT COURIER AT THE ABOVE






DRAFT




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



















Bl\NK OF AMBRICA - CONFIDENTIAL    PAGE: 2




THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:
•





LISTED ADDRF.SS THAT lB ELECT NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR
ANY SUCH ADDITIONAL PERIOD .


ANY SUCH NOTICE SHALL BE EFFECTIVB WHBN SENT BY US AND UPON SUCH NOTICE TO YOU,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRATION DATE. UP TO THE
J'ULL AMOUNT THEN AVAILABLE HEREUI-<"DER, AGAINST YOUR DRAFT (S) DRAWN ON US
ATSIGHT AND THE ORIGINAL OF THIS LETI'ER OF CREDIT AND ALL AMENDMENTS THERETO,
ACCOMPANIBD BY YOUR STATEMENT, SIGNBD BY AN AUTHORIZED SIGNATORY, ON YOUR
LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF AMERICA, N.A.'S NOTICE OF
NONEXTHNSION UNDER LETTER OF CREDIT NO.    AND THE APPLICANT 'S OBLIGATION TO
YOU REMAINS .


THIS LfTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TBRMS HBRBOF AND TO THE CONDITIONS OF
RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE
INTERNATIONAi.CHAMBER OF COMMERCE, PUBLICATION NO. 590 .


SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED FIND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM. BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICAT ION. SUCH
TRANSFER FORM IS AVAILABLE UPON REQUEST. ALL TRANSFER FEES ARE FOR THE ACCOUNT
OF APPLICANT .


DRAFT (S) MUST STATE: "DRAWN UNDER BANK OF AMERICA, N.A. STA. BY L/C
DATED


DRAFTS AND DOCUMENTS MUST BB PRESENTED AT OUR OFPICB ADDRBSSBD: BANK OF AMERICA,
N.A., l PLEBT WAY, SCRANTON, PA 18507-1999, ATTN: GTO · STANDBY DEPT.


NB HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTBR OF CRBDIT SHALL BB DULY HONORBD UPON DUE PRESENTATION TO
US.


THIS LETTER OF CREDIT IS SUBJBC'l'TO THE INTERNATIONAL STA.'.n>BY PRACTICES
(ISP98), THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 Fu'n> THE
LAWS OF 'IHE COMMONWEALTH OF MASSACHUSETTS. IN THE EVENT OF A CONFLICT, THE
LAllS OF THE COMMONWEJ\LTH OF MASSACHUSETTS WILL PREVAIL.


IF YOU REQUIRE ANY ASSIS'IANCE OR HAVE ANY QUESTIONS REGARDING THIS










--------------------------------------------------------------------------------















[bankofamerica.jpg]
Page 2













--------------------------------------------------------------------------------



BANK OF AMERICA - CONFIDBNTIAL






























































--------------------------------------------------------------------------------





























































































Page J




PACE : l





--------------------------------------------------------------------------------







--- ---.










--------------------------------------------------------------------------------



DRAFT (S) MUST STATE: "DRAWN UNDER BANK OF AMERICA, N.A. STA. BY L/C
DATED


DRAFTS AND DOCUMENTS MUST BB PRESENTED AT OUR OFPICB ADDRBSSBD: BANK OF AMERICA,
N.A., l PLEBT WAY, SCRANTON, PA 18507-1999, ATTN: GTO · STANDBY DEPT.


NB HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTBR OF CRBDIT SHALL BB DULY HONORBD UPON DUE PRESENTATION TO
US.


THIS LETTER OF CREDIT IS SUBJBC'l'TO THE INTERNATIONAL STA.'.n>BY PRACTICES
(ISP98), THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 Fu'n> THE
LAWS OF 'IHE COMMONWEALTH OF MASSACHUSETTS. IN THE EVENT OF A CONFLICT, THE
LAllS OF THE COMMONWEJ\LTH OF MASSACHUSETTS WILL PREVAIL.


IF YOU REQUIRE ANY ASSIS'IANCE OR HAVE ANY QUESTIONS REGARDING THIS




















Page 2






--------------------------------------------------------------------------------





[exhibith.jpg]




--------------------------------------------------------------------------------





[exhibith2.jpg]




--------------------------------------------------------------------------------













EXHIBIT I NOTICE OF LEASE


Pursuant to Massachusetts General Laws, Chapter 183, Section 4, notice is hereby
given of the following described Lease:


Landlord:    BP Fourth Avenue, LLC, a Delaware limited liability company
Tenant:    Care.com, Inc., a Delaware corporation
Date of Lease:    _


Landlord's Property: The Building known and numbered 77 CityPoint, Waltham,
Middlesex County, Massachusetts, located on land more particularly described in
Exhibit A attached hereto.


Lessor's Title Reference:    Middlesex South District Registry of Deeds,
Book    Page _.


Leased Premises:    A portion of the fourth, fifth and sixth floors of the
Building in accordance with the floor plans annexed to the Lease as Exhibit D-1,
D-2 and D-3.


Term: One hundred and twenty (120) months from the Premises A Rent Commencement
Date (plus the period from the Premises A Commencement Date through the Premises
A Rent Commencement Date), unless extended or sooner terminated as provided in
this Lease, plus one extension option of one period of ten years.


This Notice may be executed in counterparts which shall together constitute a
single instrument. In the event of any conflict between the terms of the Lease
and the terms of this Notice, the terms of the Lease shall control.


EXECUTED as a sealed instrument as of ----

, 2014.








[Signatures begin on the following page.]






--------------------------------------------------------------------------------





LESSOR:
BP Fourth Avenue, LLC, a Delaware limited liability company By: Boston
Properties Limited Partnership,
its sole member


By:Boston Properties, Inc., its general partner


By:      _ David C. Provost
Senior Vice President
Commonwealth of Massachusetts County of Suffolk
On this _ day of    , 2014, before me, the undersigned notary public, personally
appeared David
C. Provost, proved to me through satisfactory evidence of identification, which
was personal knowledge, to be the person whose name is signed on the preceding
or attached document, and acknowledged to me that he signed it voluntarily for
its stated purpose as Senior Vice President of Boston Properties, Inc., the
general partner of Boston Properties Limited Partnership, the sole member of BP
Fourth Avenue LLC, a Delaware limited liability company.






Notary Public
My Commission Expires:    _






--------------------------------------------------------------------------------





LESSEE:


CARE, COM, INC.,
a Delaware corporation
By:    _
Name: -------
Title: President


By:          _ Name:     
Title: Treasurer


Commonwealth of Massachusetts County of
On this    day of    , 2014, before me, the undersigned notary public,
personally appeared Sheila Marcelo, proved to me through satisfactory evidence
of identification, which was
    , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose as President of Care.com, Inc., a Delaware
corporation.




Notary Public
My Commission Expires:    _






--------------------------------------------------------------------------------







EXHIBIT J


BROKER DETERMINATION


BROKER DETERMINATION OF PREVAILING MARKET RENT


Where in the Lease to which this Exhibit J is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:


1.Tenant's Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years' experience dealing in
properties of a nature and type generally similar to the Building located in the
Central Suburban 128 Market, and (iii) explicitly state that Landlord is
required to notify Tenant within thirty (30) days of an additional broker
selected by Landlord.


2.Landlord's Response. Within thirty (30) days after Landlord's receipt of
Tenant's notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord's selection of a broker having at least the affiliation and experience
referred to above.


3.Selection of Third Broker. Within ten (10) days thereafter the two (2) brokers
so selected shall select a third such broker also having at least the
affiliation and experience referred to above.


4.Rental Value Determination. Within thirty (30) days after the selection of the
third broker, the initial two brokers shall submit their respective positions
with respect to the calculation of the fair market rental for the Extended Term
to the third broker. Within fourteen (14) days after receipt of such
submissions, the third broker shall select which of the two submissions most
closely reflects the annual fair market rental value of the Premises for the
Extended Term and shall give notice of such selection to Landlord and Tenant and
the annual fair market rental value as so determined shall be referred to as the
Prevailing Market Rent. The third arbitrator's determination shall be binding
upon Landlord and Tenant. Such annual fair market rental value determination
shall take into account all relevant factors and (x) may include provision for
annual increases in rent during said term if so determined, (y) shall take into
account the as-is condition of the Premises and (z) shall take account of, and
be expressed in relation to, the tax and operating cost bases and provisions for
paying for so-called tenant electricity as contained in the Lease.


5.Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half ( 112) of the costs and expenses of the Third
Broker.


6.Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant's Broker shall alone
make the determination of Prevailing Market Rent in writing to






--------------------------------------------------------------------------------





Landlord and Tenant within thirty (30) days after the expiration of Landlord's
right to designate a broker hereunder. If Tenant and Landlord have both
designated brokers, but the two brokers so designated do not, within a period of
ten (10) days after the appointment of the second broker, agree upon and
designate the Third Broker willing so to act, the Tenant, the Landlord or either
broker previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.






--------------------------------------------------------------------------------





EXHIBIT K
[designatedspace.jpg]








--------------------------------------------------------------------------------



EXHIBIT L INTENTIONALLY OMITTED






--------------------------------------------------------------------------------



EXHIBIT M LOBBY SIGN




[bplease77cityp2a01.jpg]






--------------------------------------------------------------------------------





EXHIBIT N BUILDING SIGN




[bplease77cige93a01.jpg]






--------------------------------------------------------------------------------





EXHIBIT O MONUMENT SIGN




[bplease77citypoi4a01.jpg]


